Exhibit 10.1

 

Confidential/Subject to Confidentiality Agreement

 

 

STOCK PURCHASE AGREEMENT

 

between

 

BROWN-FORMAN CORPORATION
Seller

 

and

 

DEPARTMENT 56, INC.
Buyer

 

 

DATED AS OF JULY 21, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

CERTAIN DEFINITIONS

 

1.1

Defined Terms

 

1.2

General Rules of Construction and Interpretation

 

 

 

 

ARTICLE 2

PURCHASE AND SALE OF STOCK

 

2.1

Sale

 

2.2

Purchase Price; Initial Payment

 

2.3

Closing Working Capital Statement

 

2.4

Settlement

 

2.5

Expenses

 

 

 

 

ARTICLE 3

CLOSING

 

3.1

Time and Place

 

3.2

Simultaneous Actions

 

3.3

Deliveries by Seller

 

3.4

Deliveries by Buyer

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

 

4.1

Organization

 

4.2

Power

 

4.3

Authorization

 

4.4

Noncontravention

 

4.5

Consents

 

4.6

Stock Ownership

 

4.7

Litigation

 

4.8

Brokers

 

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES REGARDING COMPANY

 

5.1

Organization

 

5.2

Capitalization

 

5.3

Company Subsidiaries

 

5.4

Noncontravention

 

5.5

Consents

 

5.6

Financial Statements

 

5.7

Absence of Undisclosed Liabilities

 

5.8

Absence of Changes

 

5.9

Real Property

 

5.10 [a05-13403_1ex10d1.htm#a5_10CompanyContracts_225500]

Company Contracts [a05-13403_1ex10d1.htm#a5_10CompanyContracts_225500]

 

5.11 [a05-13403_1ex10d1.htm#a5_11Litigation_225507]

Litigation [a05-13403_1ex10d1.htm#a5_11Litigation_225507]

 

5.12 [a05-13403_1ex10d1.htm#a5_12Compliance_225510]

Compliance [a05-13403_1ex10d1.htm#a5_12Compliance_225510]

 

5.13 [a05-13403_1ex10d1.htm#a5_13Environmental_225536]

Environmental [a05-13403_1ex10d1.htm#a5_13Environmental_225536]

 

5.14 [a05-13403_1ex10d1.htm#a5_14EmploymentMatters_225557]

Employment Matters [a05-13403_1ex10d1.htm#a5_14EmploymentMatters_225557]

 

5.15 [a05-13403_1ex10d1.htm#a5_15EmployeeBenefitPlans_225618]

Employee Benefit Plans [a05-13403_1ex10d1.htm#a5_15EmployeeBenefitPlans_225618]

 

5.16 [a05-13403_1ex10d1.htm#a5_16IntercompanyTransactions_225656]

Intercompany Transactions
[a05-13403_1ex10d1.htm#a5_16IntercompanyTransactions_225656]

 

5.17 [a05-13403_1ex10d1.htm#a5_17IntellectualProperty_225659]

Intellectual Property [a05-13403_1ex10d1.htm#a5_17IntellectualProperty_225659]

 

 

i

--------------------------------------------------------------------------------


 

5.18 [a05-13403_1ex10d1.htm#a5_18OwnershipOfNecessaryAssetsAn_225712]

Ownership of Necessary Assets and Rights
[a05-13403_1ex10d1.htm#a5_18OwnershipOfNecessaryAssetsAn_225712]

 

5.19 [a05-13403_1ex10d1.htm#a5_19TaxMatters_225720]

Tax Matters [a05-13403_1ex10d1.htm#a5_19TaxMatters_225720]

 

5.20 [a05-13403_1ex10d1.htm#a5_20Products_225732]

Products [a05-13403_1ex10d1.htm#a5_20Products_225732]

 

5.21 [a05-13403_1ex10d1.htm#a5_21NoOtherRepresentationsOrWarr_225735]

No Other Representations or Warranties
[a05-13403_1ex10d1.htm#a5_21NoOtherRepresentationsOrWarr_225735]

 

 

 

 

ARTICLE 6 [a05-13403_1ex10d1.htm#Article6_225759]

REPRESENTATIONS AND WARRANTIES OF BUYER [a05-13403_1ex10d1.htm#Article6_225759]

 

6.1 [a05-13403_1ex10d1.htm#a6_1Organization_225806]

Organization [a05-13403_1ex10d1.htm#a6_1Organization_225806]

 

6.2 [a05-13403_1ex10d1.htm#a6_2Power_225808]

Power [a05-13403_1ex10d1.htm#a6_2Power_225808]

 

6.3 [a05-13403_1ex10d1.htm#a6_3Authorization_225811]

Authorization [a05-13403_1ex10d1.htm#a6_3Authorization_225811]

 

6.4 [a05-13403_1ex10d1.htm#a6_4Noncontravention_225813]

Noncontravention [a05-13403_1ex10d1.htm#a6_4Noncontravention_225813]

 

6.5 [a05-13403_1ex10d1.htm#a6_5Consents_225818]

Consents [a05-13403_1ex10d1.htm#a6_5Consents_225818]

 

6.6 [a05-13403_1ex10d1.htm#a6_6InvestmentIntent_225832]

Investment Intent [a05-13403_1ex10d1.htm#a6_6InvestmentIntent_225832]

 

6.7 [a05-13403_1ex10d1.htm#a6_7Litigation_225834]

Litigation [a05-13403_1ex10d1.htm#a6_7Litigation_225834]

 

6.8 [a05-13403_1ex10d1.htm#a6_8Brokers_225839]

Brokers [a05-13403_1ex10d1.htm#a6_8Brokers_225839]

 

6.9 [a05-13403_1ex10d1.htm#a6_9FinancialCapability_225842]

Financial Capability [a05-13403_1ex10d1.htm#a6_9FinancialCapability_225842]

 

6.10 [a05-13403_1ex10d1.htm#a6_10EnvironmentalAudits_225848]

Environmental Audits [a05-13403_1ex10d1.htm#a6_10EnvironmentalAudits_225848]

 

6.11 [a05-13403_1ex10d1.htm#a6_11Nonreliance_225856]

Non-Reliance [a05-13403_1ex10d1.htm#a6_11Nonreliance_225856]

 

 

 

 

ARTICLE 7 [a05-13403_1ex10d1.htm#Article7_225859]

COVENANTS OF THE PARTIES UNTIL CLOSING [a05-13403_1ex10d1.htm#Article7_225859]

 

7.1 [a05-13403_1ex10d1.htm#a7_1ConductOfBusinessPendingClosi_225901]

Conduct of Business Pending Closing
[a05-13403_1ex10d1.htm#a7_1ConductOfBusinessPendingClosi_225901]

 

7.2 [a05-13403_1ex10d1.htm#a7_2NegativeCovenants_225906]

Negative Covenants [a05-13403_1ex10d1.htm#a7_2NegativeCovenants_225906]

 

7.3 [a05-13403_1ex10d1.htm#a7_3Access_225937]

Access [a05-13403_1ex10d1.htm#a7_3Access_225937]

 

7.4 [a05-13403_1ex10d1.htm#a7_4Consents_225940]

Consents [a05-13403_1ex10d1.htm#a7_4Consents_225940]

 

7.5 [a05-13403_1ex10d1.htm#a7_5HsrAct_230007]

HSR Act [a05-13403_1ex10d1.htm#a7_5HsrAct_230007]

 

7.6 [a05-13403_1ex10d1.htm#a7_6PublicStatements_230011]

Public Statements [a05-13403_1ex10d1.htm#a7_6PublicStatements_230011]

 

7.7 [a05-13403_1ex10d1.htm#a7_7SatisfactionOfCompanyDebt_230014]

Satisfaction of Company Debt
[a05-13403_1ex10d1.htm#a7_7SatisfactionOfCompanyDebt_230014]

 

7.8 [a05-13403_1ex10d1.htm#a7_8SatisfactionOfConditions_230048]

Satisfaction of Conditions
[a05-13403_1ex10d1.htm#a7_8SatisfactionOfConditions_230048]

 

7.9 [a05-13403_1ex10d1.htm#a7_9NoSale_230100]

No Sale [a05-13403_1ex10d1.htm#a7_9NoSale_230100]

 

7.10 [a05-13403_1ex10d1.htm#a7_10NoNegotiations_230102]

No Negotiations [a05-13403_1ex10d1.htm#a7_10NoNegotiations_230102]

 

 

 

 

ARTICLE 8 [a05-13403_1ex10d1.htm#Article8_230119]

CONDITIONS TO OBLIGATION OF BUYER [a05-13403_1ex10d1.htm#Article8_230119]

 

8.1 [a05-13403_1ex10d1.htm#a8_1RepresentationsAndWarranties_230152]

Representations and Warranties
[a05-13403_1ex10d1.htm#a8_1RepresentationsAndWarranties_230152]

 

8.2 [a05-13403_1ex10d1.htm#a8_2PerformanceOfAgreements_230155]

Performance of Agreements
[a05-13403_1ex10d1.htm#a8_2PerformanceOfAgreements_230155]

 

8.3 [a05-13403_1ex10d1.htm#a8_3Approvals_230158]

Approvals [a05-13403_1ex10d1.htm#a8_3Approvals_230158]

 

8.4 [a05-13403_1ex10d1.htm#a8_4LegalMatters_230200]

Legal Matters [a05-13403_1ex10d1.htm#a8_4LegalMatters_230200]

 

8.5 [a05-13403_1ex10d1.htm#a8_5MaterialAdverseEffect_230214]

Material Adverse Effect [a05-13403_1ex10d1.htm#a8_5MaterialAdverseEffect_230214]

 

8.6 [a05-13403_1ex10d1.htm#a8_6Financing_230216]

Financing [a05-13403_1ex10d1.htm#a8_6Financing_230216]

 

 

 

 

ARTICLE 9 [a05-13403_1ex10d1.htm#Article9_230219]

CONDITIONS TO OBLIGATION OF SELLER [a05-13403_1ex10d1.htm#Article9_230219]

 

9.1 [a05-13403_1ex10d1.htm#a9_1RepresentationsAndWarranties_230707]

Representations and Warranties
[a05-13403_1ex10d1.htm#a9_1RepresentationsAndWarranties_230707]

 

9.2 [a05-13403_1ex10d1.htm#a9_2PerformanceOfAgreements_230712]

Performance of Agreements
[a05-13403_1ex10d1.htm#a9_2PerformanceOfAgreements_230712]

 

9.3 [a05-13403_1ex10d1.htm#a9_3Approvals_230714]

Approvals [a05-13403_1ex10d1.htm#a9_3Approvals_230714]

 

9.4 [a05-13403_1ex10d1.htm#a9_4LegalMatters_230717]

Legal Matters [a05-13403_1ex10d1.htm#a9_4LegalMatters_230717]

 

9.5 [a05-13403_1ex10d1.htm#a9_5ReleaseOfGuarantees_230719]

Release of Guarantees [a05-13403_1ex10d1.htm#a9_5ReleaseOfGuarantees_230719]

 

 

 

 

ARTICLE 10 [a05-13403_1ex10d1.htm#Article10_230723]

TERMINATION [a05-13403_1ex10d1.htm#Article10_230723]

 

10.1 [a05-13403_1ex10d1.htm#a10_1Termination_230727]

Termination [a05-13403_1ex10d1.htm#a10_1Termination_230727]

 

 

ii

--------------------------------------------------------------------------------


 

10.2 [a05-13403_1ex10d1.htm#a10_2EffectOfTermination_230759]

Effect of Termination [a05-13403_1ex10d1.htm#a10_2EffectOfTermination_230759]

 

 

 

 

ARTICLE 11 [a05-13403_1ex10d1.htm#Article11_230822]

POST-CLOSING COVENANTS; TAX MATTERS [a05-13403_1ex10d1.htm#Article11_230822]

 

11.1 [a05-13403_1ex10d1.htm#a11_1AccessToRecords_230825]

Access to Records [a05-13403_1ex10d1.htm#a11_1AccessToRecords_230825]

 

11.2 [a05-13403_1ex10d1.htm#a11_2FurtherAssurances_230828]

Further Assurances [a05-13403_1ex10d1.htm#a11_2FurtherAssurances_230828]

 

11.3 [a05-13403_1ex10d1.htm#a11_3TaxMatters_230831]

Tax Matters [a05-13403_1ex10d1.htm#a11_3TaxMatters_230831]

 

11.4 [a05-13403_1ex10d1.htm#a11_4_235007]

Environmental Obligations [a05-13403_1ex10d1.htm#a11_4_235007]

 

11.5 [a05-13403_1ex10d1.htm#a11_5_235009]

Cash Sweep [a05-13403_1ex10d1.htm#a11_5_235009]

 

11.6 [a05-13403_1ex10d1.htm#a11_6_235010]

Confidentiality [a05-13403_1ex10d1.htm#a11_6_235010]

 

11.7 [a05-13403_1ex10d1.htm#a11_7_235017]

Noncompete; Nonsolicit [a05-13403_1ex10d1.htm#a11_7_235017]

 

11.8 [a05-13403_1ex10d1.htm#a11_8_235019]

Litigation Support [a05-13403_1ex10d1.htm#a11_8_235019]

 

11.9 [a05-13403_1ex10d1.htm#a11_9_235020]

Insurance [a05-13403_1ex10d1.htm#a11_9_235020]

 

 

 

 

ARTICLE 12 [a05-13403_1ex10d1.htm#a12_235023]

EMPLOYEE MATTERS COVENANTS [a05-13403_1ex10d1.htm#a12_235023]

 

12.1 [a05-13403_1ex10d1.htm#a12_1_235024]

General [a05-13403_1ex10d1.htm#a12_1_235024]

 

12.2 [a05-13403_1ex10d1.htm#a12_2_235025]

Welfare Plans [a05-13403_1ex10d1.htm#a12_2_235025]

 

12.3 [a05-13403_1ex10d1.htm#a12_3_235027]

Severance Benefit [a05-13403_1ex10d1.htm#a12_3_235027]

 

12.4 [a05-13403_1ex10d1.htm#a12_4_235029]

Omnibus Compensation Plans [a05-13403_1ex10d1.htm#a12_4_235029]

 

 

 

 

ARTICLE 13 [a05-13403_1ex10d1.htm#a13_235032]

INDEMNIFICATION [a05-13403_1ex10d1.htm#a13_235032]

 

13.1 [a05-13403_1ex10d1.htm#a13_1_235033]

Survival [a05-13403_1ex10d1.htm#a13_1_235033]

 

13.2 [a05-13403_1ex10d1.htm#a13_2_235035]

Indemnification [a05-13403_1ex10d1.htm#a13_2_235035]

 

13.3 [a05-13403_1ex10d1.htm#a13_3_235036]

Third Party Claims [a05-13403_1ex10d1.htm#a13_3_235036]

 

13.4 [a05-13403_1ex10d1.htm#a13_4_235038]

Remedies Exclusive [a05-13403_1ex10d1.htm#a13_4_235038]

 

13.5 [a05-13403_1ex10d1.htm#a13_5_235039]

Recoveries [a05-13403_1ex10d1.htm#a13_5_235039]

 

13.6 [a05-13403_1ex10d1.htm#a13_6_235040]

Characterization [a05-13403_1ex10d1.htm#a13_6_235040]

 

 

 

 

ARTICLE 14 [a05-13403_1ex10d1.htm#a14_235042]

MISCELLANEOUS [a05-13403_1ex10d1.htm#a14_235042]

 

14.1 [a05-13403_1ex10d1.htm#a14_1_235044]

Expenses [a05-13403_1ex10d1.htm#a14_1_235044]

 

14.2 [a05-13403_1ex10d1.htm#a14_2_235045]

Binding Effect [a05-13403_1ex10d1.htm#a14_2_235045]

 

14.3 [a05-13403_1ex10d1.htm#a14_3_235046]

Entire Agreement; Amendments [a05-13403_1ex10d1.htm#a14_3_235046]

 

14.4 [a05-13403_1ex10d1.htm#a14_4_235047]

Notices [a05-13403_1ex10d1.htm#a14_4_235047]

 

14.5 [a05-13403_1ex10d1.htm#a14_5_235051]

Counterparts [a05-13403_1ex10d1.htm#a14_5_235051]

 

14.6 [a05-13403_1ex10d1.htm#a14_6_235053]

Governing Law [a05-13403_1ex10d1.htm#a14_6_235053]

 

14.7 [a05-13403_1ex10d1.htm#a14_7_235054]

Jurisdiction [a05-13403_1ex10d1.htm#a14_7_235054]

 

14.8 [a05-13403_1ex10d1.htm#a14_8_235056]

Waivers [a05-13403_1ex10d1.htm#a14_8_235056]

 

 

iii

--------------------------------------------------------------------------------


 

INDEX TO EXHIBITS

 

Exhibit

 

Description

 

 

 

3.3(c)

 

Form of Transition Services Agreement

 

 

INDEX TO SCHEDULES

 

Disclosure Schedule

 

 

 

 

 

Schedule 2.3

 

Preparation of Closing Working Capital Statement

 

 

 

Schedule 6.10

 

Buyer’s Environmental Audits

 

 

 

Schedule 11.3(n)

 

Allocation

 

 

 

Schedule 11.4

 

Certain Assumed Environmental Obligations

 

 

 

Schedule 11.9

 

Insurance

 

iv

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of July 21,
2005 by and between Brown-Forman Corporation, a Delaware corporation (“Seller”);
and Department 56, Inc., a Delaware corporation (“Buyer”).

 

WHEREAS, Seller owns all of the issued and outstanding capital stock of Lenox,
Incorporated, a New Jersey corporation (“Company”), which Buyer desires to
purchase;

 

WHEREAS, Company and Company Subsidiaries are engaged primarily in the business
of designing, marketing and manufacturing dinnerware and silver flatware,
collectibles and other tabletop and giftware products (the “Business,” but
excluding the UK Subsidiary and its business); and

 

WHEREAS, this Agreement sets forth the terms and conditions upon which Seller
will sell to Buyer, and Buyer will acquire from Seller, all of the outstanding
shares of capital stock of Company (the “Share Purchase”);

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties agree as follows:

 


ARTICLE 1
CERTAIN DEFINITIONS


 


1.1                               DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

“338(h)(10) Elections” is defined in Section 11.3.

 

“Adjustment Amount” is defined in Section 2.2.

 

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by or is under common control with such Person.  For the purpose of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” is defined in the preamble.

 

“Arbitrator” is defined in Section 2.3.

 

“Balance Sheet” and “Balance Sheet Date” are defined in Section 5.6.

 

“Base Consideration” is defined in Section 2.2.

 

“Basket” is defined in Section 13.2.

 

“Business” is defined in the preamble.

 

1

--------------------------------------------------------------------------------


 

“business day” means any day that is not a Saturday, a Sunday or other day on
which banks in Louisville, Kentucky are authorized or obligated by Law to close.

 

“Buyer” is defined in the preamble.

 

“Buyer Damages” is defined in Section 13.2.

 

“Buyer Material Adverse Effect” means any change, effect, event or occurrence
that is materially adverse to the business, results of operations or financial
condition of Buyer and Buyer’s subsidiaries, viewed as a whole, or on Buyer’s
ability to consummate the transactions contemplated hereby; provided however,
that none of the following (nor the effects thereof) shall be deemed,
individually or in the aggregate, to constitute, and none of the following (nor
the effects thereof) shall be taken into account in determining whether there
has been or will be, a Buyer Material Adverse Effect:

 

(a)                                   this Agreement, the transactions
contemplated by this Agreement or the announcement thereof;

 

(b)                                  changes or conditions affecting the United
States economy or financial markets or foreign economies or financial markets;

 

(c)                                   changes in or developments in any industry
in which Buyer or any Buyer subsidiary operates or changes in customer demand,
including seasonal changes (provided that Buyer is not disproportionately
affected thereby as compared to its peer companies); or

 

(d)                                  changes or conditions resulting from
political or regulatory conditions, acts of war, terrorism, escalation of
hostilities or earthquakes or other natural occurrences.

 

“Buyer Parties” means, collectively, Buyer and its officers, directors,
employees, subsidiaries, Affiliates (including Company and Company Subsidiaries
from and after the Closing) and their respective successors and permitted
assigns.

 

“Buyer Tax Indemnitee” is defined in Section 11.3.

 

“Buyer’s Accountants” is defined in Section 2.3.

 

“Buyer’s Notice” is defined in Section 2.3.

 

“Cap Amount” is defined in Section 13.2.

 

“Cause” means (a) conviction of the applicable employee for committing a felony
under federal law or the law of the state in which such action occurred,
(b) dishonesty or gross negligence in the course of fulfilling the applicable
employee’s employment duties, or (c) willful and deliberate failure on the part
of the applicable employee to perform his or her employment duties in any
material respect.

 

2

--------------------------------------------------------------------------------


 

“Claim” is defined in Section 13.3.

 

“Closing” means the closing of the transactions contemplated by this Agreement
as described in Article 3.

 

“Closing Date” means the date on which the Closing actually occurs.

 

“Closing Working Capital Statement” is defined in Section 2.3.

 

“COBRA Coverage” means the continuation coverage requirements under
Section 4980B of the Code and Part 6 of Title I of ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment Letter” is defined in Section 6.9.

 

“Company” is defined in the preamble.

 

“Company Contracts” means the Contracts set forth on Section 5.10 of the
Disclosure Schedule (and additional Contracts entered into after the date hereof
which would be required to be identified in Section 5.10 of the Disclosure
Schedule if they were in effect on the date hereof).

 

“Company Material Adverse Effect” means any change, effect, event or occurrence
that is materially adverse to the business, results of operations or financial
condition of Company and Company Subsidiaries, viewed as a whole; provided
however, that none of the following (nor the effects thereof) shall be deemed,
individually or in the aggregate, to constitute, and none of the following (nor
the effects thereof) shall be taken into account in determining whether there
has been or will be, a Company Material Adverse Effect:

 

(a)                                   this Agreement, the transactions
contemplated by this Agreement or the announcement thereof, including disclosure
of the fact that Buyer is the prospective buyer of Company;

 

(b)                                  Buyer’s announcement or other disclosure of
its plans or intentions with respect to the conduct of the Business;

 

(c)                                   changes, conditions, events, effects or
occurrences affecting the United States economy or financial markets or foreign
economies or financial markets;

 

(d)                                  changes, conditions, events, effects or
occurrences in or developments in any industry in which Company or any Company
Subsidiary operates or changes in customer demand, including seasonal changes
(provided that the Business is not disproportionately affected thereby as
compared to its peer companies);

 

3

--------------------------------------------------------------------------------


 

(e)                                   changes, conditions, events, effects or
occurrences resulting from political or regulatory conditions, acts of war,
terrorism, escalation of hostilities or earthquakes or other natural
occurrences;

 

(f)                                     changes, conditions, events, effects or
occurrences to the extent predominantly arising from any action taken by Buyer
or any of its Affiliates;

 

(g)                                  any change, condition, occurrence, effect
or event resulting from Buyer’s refusal to consent to Company or a Company
Subsidiary taking any action otherwise prohibited by Section 7.2; or

 

(h)                                  any change in Laws or GAAP accounting
rules.

 

“Company Plan” is defined in Section 5.15.

 

“Company Subsidiary” means each entity listed on Section 5.3 of the Disclosure
Schedule, provided, however, that such term does not include the UK Subsidiary.

 

“Confidential Information” is defined in Section 11.6.

 

“Confidentiality Agreement” means the letter agreement dated as of March 2,
2005, entered into between Seller and Buyer.

 

“Contract” means any written contract, lease, undertaking, agreement or other
arrangement to or under which Company or any Company Subsidiary is legally
bound, including any and all amendments and modifications thereto.

 

“Disclosure Schedule” is defined at the beginning of Article 4.

 

“Employee Beneficiaries” is defined in Section 12.1.

 

“Encumbrance” means any mortgage, pledge, claim, security interest, encumbrance,
lien, assessment, conditional sale or other title retention agreement, whether
consensual, statutory or otherwise.

 

“Environmental Claim” means any Proceeding seeking Environmental Damages or an
order, injunction or similar relief against Company or any Company Subsidiary by
any Person, arising out of, based on, or resulting from any actual or threatened
(a) release or disposal, or the presence in the environment, of any Hazardous
Substances by Company or any Company Subsidiary at any location,
(b) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Laws by Company or any Company Subsidiary or (c) exposure to
any Hazardous Substances caused by Company or any Company Subsidiary.

 

“Environmental Damages” means any and all liabilities, costs and expenditures
(including any fees and expenses of attorneys and of environmental consultants
or engineers, and any fees, fines, penalties or charges imposed by a
Governmental Body) incurred in connection

 

4

--------------------------------------------------------------------------------


 

with (i) any violation or alleged violation of Environmental Laws, or (ii) the
defense, Remediation or other required response to any Release of Hazardous
Materials.

 

“Environmental Laws” means all applicable Laws as in effect as of the date
hereof (a) related to Releases or threatened Releases of any Hazardous
Substances in soil, surface water, groundwater or air, (b) governing the use,
treatment, storage, disposal, transport, or handling of Hazardous Substances, or
(c) related to the protection of the environment, human health or natural
resources.  Such Environmental Laws include the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act, the Toxic Substances Control Act, the Clean Water Act, the Clean
Air Act, the Safe Drinking Water Act, the Emergency Planning and Community
Right-to-Know Act, and their respective state and local counterparts.

 

“Environmental Sites” means such Properties of Company or Company Subsidiaries
and other locations as are set forth at Section 5.13 of the Disclosure Schedule.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

 

“Financial Statements” is defined in Section 5.6.

 

“Form 8023” is defined in Section 11.3.

 

“Form 8883” is defined in Section 11.3.

 

“GAAP” means, as of any date, generally accepted accounting principles in the
United States as in effect on such date.

 

“Governmental Authorizations” is defined in Section 5.12.

 

“Governmental Body” means any United States or foreign, national, multinational,
federal, state, provincial or local governmental, regulatory or administrative
authority, agency or commission or any court or self-regulatory organization,
tribunal or judicial or arbitral body and any instrumentality of any of the
foregoing.

 

“Hazardous Substance” means all hazardous or toxic substances, wastes or
materials, any pollutants or contaminants (including all oil and petroleum of
any kind and in any form, asbestos and raw materials which include hazardous
constituents), or any other similar substances, or materials which are included
under or regulated by any applicable Environmental Law.

 

5

--------------------------------------------------------------------------------


 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Income Taxes” means U.S. federal, state or local net income or capital gain
Taxes, together with any interest or penalties imposed with respect thereto.

 

“Indemnified Party” is defined in Section 13.3.

 

“Indemnifying Party” is defined in Section 13.3.

 

“Initial Payment” is defined in Section 2.2.

 

“Intellectual Property” means all of the following owned or used by Company or
any Company Subsidiary in the operation of their business:

 

(a)                                   United States and foreign trademarks,
service marks and trademark and service mark registrations and applications,
trade names, logos, trade dress and slogans, and all goodwill related to the
foregoing;

 

(b)                                  patent applications, patents, inventions,
improvements, know-how, formula methodology, research and development, business
methods, processes, technology and software in any jurisdiction, including
re-issues, continuations, divisions, continuations-in-part, renewals or
extensions;

 

(c)                                   trade secrets;

 

(d)                                  copyrights in writings, designs, software,
mask works or other works, applications or registrations in any jurisdiction for
the foregoing, other original works of authorship and all  moral rights related
thereto; and

 

(e)                                   Internet web sites, web pages, domain
names and applications and registrations pertaining thereto (excluding any
third-party websites linked to or from the websites of Company).

 

“Knowledge of Seller” means such facts and other information that, as of the
date of this Agreement, are known to any of the individuals set forth in
Section 1.1A of the Disclosure Schedule after review of this Agreement,
including the Disclosure Schedule.

 

“Law” means any law, statute, ordinance, regulation, judgment, order, award or
other decision or requirement of any Governmental Body.

 

“Leased Properties” means any real property that is leased by Company or any
Company Subsidiary.

 

“List” means the United States Environmental Protection Agency’s National
Priorities List of Hazardous Waste Sites or any other list, official record or
determination made by any Governmental Entity schedule log, inventory or record
maintained by any Governmental Entity identifying any sites at which there has
been a Release of Hazardous Materials.

 

6

--------------------------------------------------------------------------------


 

“Losses” is defined in Section 13.2.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means any Plan that has two or more contributing
sponsors at least two of whom are not under common control, within the meaning
of Section 4063 of ERISA.

 

“Other Antitrust Regulations” is defined in Section 7.4.

 

“Other Party” is defined in Section 11.7.

 

“Other Taxes” means any Taxes other than Income Taxes.

 

“Owned Properties” means any real property that is owned in fee simple by
Company or any Company Subsidiary.

 

“Permits” is defined in Section 5.13.

 

“Permitted Encumbrances” means

 

(a)                                   Encumbrances for Taxes (and assessments
and other governmental charges or levies) not yet due and payable or due but not
delinquent or being contested in good faith by appropriate proceedings;

 

(b)                                  mechanics’, builders’, workmen’s,
repairmen’s, warehousemen’s, landlord’s, carriers’ or other like Encumbrances
(including Encumbrances created by operation of law) with respect to which
Company or any Company Subsidiary is not in default in payment or which are
being contested by Company or a Company Subsidiary in good faith;

 

(c)                                   Encumbrances in respect of easements,
permits, licenses, right-of-way, restrictive covenants or encroachments or
irregularities in, and other similar exceptions to title;

 

(d)                                  zoning, entitlement, building, planning,
land use and environmental restrictions or regulations and other Laws;

 

(e)                                   Encumbrances with respect to debt or other
liabilities that are reflected on the Balance Sheet;

 

(f)                                     such other imperfections in title,
easements, charges, restrictions and Encumbrances which do not materially
detract from, materially diminish the value of or materially interfere with the
present use of the affected property; and

 

(g)                                  Encumbrances consented to by Buyer.

 

7

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership (general or limited), a corporation,
a limited liability company, an association, a joint stock company, Governmental
Body, a business or other trust, a joint venture, any other business entity or
an unincorporated organization.

 

“Plan” is defined in Section 5.15.

 

“Proceeding” means any suit, proceeding, action, arbitration, complaint, decree
or lawsuit before or involving any third party or Governmental Body.

 

“Properties” means the Leased Properties and the Owned Properties, collectively.

 

“Proposed Adjustment” is defined in Section 2.3.

 

“Purchase Price” is defined in Section 2.2.

 

“Qualified Plan” is defined in Section 5.15.

 

“Qualifying Termination” shall mean a termination of the employment of a Company
employee

 

(a)                                if terminated by Buyer or its Affiliates,
other than a termination for Cause; or,

 

(b)                                  if terminated by the Company employee
following a reduction in base salary or a required relocation that would move
such Company employee’s principal place of employment by more than 50 miles.

 

“Release” means the spilling, leaking, disposing, discharging, emitting,
depositing, ejecting, leaching, escaping or any other release, whether
intentional or unintentional, of any Hazardous Material.

 

“Remediation” means any investigative, response, removal, remedial, treatment,
cleanup, disposal, monitoring and other corrective actions with respect to
environmental matters, including the Release of any Hazardous Material.

 

“Reports” is defined in Section 5.13.

 

“Seller” is defined in the preamble.

 

“Seller Damages” is defined in Section 13.2.

 

“Seller Group” means Seller and any subsidiary of Seller, other than Company or
any Company Subsidiary.

 

“Seller Parties” means, collectively, Seller, its Affiliates (including, prior
to Closing, Company and the Company Subsidiaries), their respective officers,
directors and employees, and their respective successors and permitted assigns.

 

“Seller Restricted Business” is defined in Section 11.7.

 

8

--------------------------------------------------------------------------------


 

“Seller Tax Indemnitee” is defined in Section 11.3.

 

“Seller’s Accountants” is defined in Section 2.3(b).

 

“Share Purchase” is defined in the preamble.

 

“Shares” is defined in Section 2.1.

 

“Subsidiary” means, with respect to any Person, any other Person of which such
Person (either alone or through or together with any other subsidiary) owns,
directly or indirectly, a majority of the outstanding equity securities or
securities or interests carrying a majority of the voting power in the election
of the board of directors or other governing body of such Person.

 

“Survival Date” is defined in Section 13.1.

 

“Surviving Entity” is defined in Section 11.7.

 

“Tax” or “Taxes” means

 

(a)                                   all taxes, levies or other assessments of
any kind or nature, including U.S., state, local and foreign income taxes,
withholding taxes, branch profit taxes, gross receipts taxes, franchise taxes,
transfer taxes, sales and use taxes, business and occupation taxes, license
taxes, property taxes, VAT, custom duties or imposts, stamp taxes, excise taxes,
payroll taxes, employment taxes, estimated taxes, severance taxes, occupancy
taxes, intangible taxes and capital taxes;

 

(b)                                  any interest or penalties, additions to tax
or additional amounts imposed in connection with any item described in the
foregoing clause (a) or the failure to comply with any requirement imposed with
respect to any Tax Return; and

 

(c)                                   any obligation with respect to Taxes
described in the foregoing clause (a) or (b) payable by reason of being a
successor or indemnitor or by reason of contract, assumption, transferee
liability, operation of Law, Treasury Regulation §1.1502-6 (or any predecessor
or successor thereof or any analogous or similar provision under Law) or
otherwise.

 

“Tax Affiliates” is defined in Section 5.19.

 

“Tax Benefit” means the Tax effect of any item of loss, deduction or credit or
any other item which decreases Taxes paid or payable or increases tax basis,
including any interest with respect thereto or interest that would have been
payable but for such item, net of any tax detriment associated therewith.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable,
including an adjustment under Section 481 of the Code resulting from a change in
accounting method.

 

9

--------------------------------------------------------------------------------


 

“Tax Proceeding” means any Tax audit, contest, litigation, defense or other
proceeding with or against any Taxing Authority.

 

“Tax Return” or “Return” means any return, report, declaration, statement,
extension, form or other documents or information filed with or submitted to, or
required to be filed with or submitted to, any Governmental Body in connection
with the determination, assessment, collection or payment of any Tax.

 

“Taxing Authority” means any Governmental Body exercising any authority to
impose, regulate, or administer the imposition of Taxes.

 

“Threshold Amount” is defined in Section 13.2.

 

“Transition Services Agreement” means the agreement referred to in
Section 3.3(c).

 

“Treasury Regulation” means the regulations promulgated under the Code by the
United States Department of Treasury.

 

“UK Subsidiary” means Brooks & Bentley Limited, an English private company
limited by shares.

 

“Welfare Benefits” shall mean the types of benefits described in Section 3(1) of
ERISA (whether or not covered by ERISA).

 

“Welfare Plan” shall mean any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as those terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


1.2                               GENERAL RULES OF CONSTRUCTION AND
INTERPRETATION.


 


(A)                                  THE WORDS “HEREOF,” “HEREIN,” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, SHALL
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.


 


(B)                                 TERMS DEFINED IN THE SINGULAR SHALL HAVE A
COMPARABLE MEANING WHEN USED IN THE PLURAL, AND VICE VERSA.


 


(C)                                  ANY REFERENCE TO A PARTICULAR GENDER SHALL
BE DEEMED TO INCLUDE ALL OTHER GENDERS UNLESS THE CONTEXT OTHERWISE REQUIRES.


 


(D)                                 HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(E)                                  UNLESS AN EXPRESS REFERENCE IS MADE TO A
DIFFERENT DOCUMENT, ALL REFERENCES TO A SECTION OR ARTICLE WILL BE UNDERSTOOD TO
REFER TO THE INDICATED SECTION OR ARTICLE OF THIS

 

10

--------------------------------------------------------------------------------


 


AGREEMENT, AND ALL REFERENCES TO A SCHEDULE OR EXHIBIT WILL BE UNDERSTOOD TO
REFER TO THE INDICATED SCHEDULE OR EXHIBIT TO THIS AGREEMENT.


 


(F)                                    WHENEVER THE WORD “INCLUDE,” “INCLUDES”
OR “INCLUDING” IS USED IN THIS AGREEMENT, IT SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION.”


 


(G)                                 IN THE EVENT OF AN ALLEGED AMBIGUITY OR A
QUESTION OF INTENT OR INTERPRETATION, THIS AGREEMENT SHALL BE CONSTRUED AS IF
DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE
FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS
OF THIS AGREEMENT.


 


(H)                                 THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”


 


(I)                                     THE DISCLOSURE SCHEDULE, AND ALL OTHER
SCHEDULES AND EXHIBITS ATTACHED HERETO OR REFERRED TO HEREIN ARE HEREBY
INCORPORATED IN AND MADE A PART OF THIS AGREEMENT AS IF SET FORTH IN FULL
HEREIN.  ANY CAPITALIZED TERMS USED IN THE DISCLOSURE SCHEDULE OR ANY OTHER
SCHEDULE OR ANY EXHIBIT BUT NOT OTHERWISE DEFINED THEREIN SHALL HAVE THE MEANING
DEFINED IN THIS AGREEMENT.


 


ARTICLE 2
PURCHASE AND SALE OF STOCK


 


2.1                               SALE.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATE, SELLER SHALL SELL, ASSIGN,
TRANSFER AND DELIVER TO BUYER, AND BUYER SHALL PURCHASE AND ACCEPT FROM SELLER,
ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF COMPANY, CONSISTING OF 1000
SHARES OF COMMON STOCK, PAR VALUE $1 PER SHARE (THE “SHARES”), FREE AND CLEAR OF
ALL ENCUMBRANCES.


 


2.2                               PURCHASE PRICE; INITIAL PAYMENT.


 


(A)                                  THE PURCHASE PRICE (THE “PURCHASE PRICE”)
TO BE PAID BY BUYER TO SELLER FOR THE SHARES SHALL BE ONE HUNDRED NINETY MILLION
DOLLARS ($190,000,000.00) (THE “BASE CONSIDERATION”) PLUS THE ADJUSTMENT AMOUNT.


 


(B)                                 THE “ADJUSTMENT AMOUNT” (WHICH MAY BE A
POSITIVE OR NEGATIVE NUMBER) WILL BE EQUAL TO THE WORKING CAPITAL OF COMPANY AND
THE COMPANY SUBSIDIARIES AS DETERMINED FROM THE CLOSING WORKING CAPITAL
STATEMENT PREPARED IN ACCORDANCE WITH SECTION 2.3, MINUS NINETY SIX MILLION NINE
HUNDRED THOUSAND DOLLARS ($96,900,000.00).


 


(C)                                  AT CLOSING, BUYER WILL DELIVER TO SELLER,
AS AN INITIAL PAYMENT (THE “INITIAL PAYMENT”) OF THE PURCHASE PRICE, AN AMOUNT
EQUAL TO (I) SELLER’S ESTIMATE OF THE ADJUSTMENT AMOUNT, ESTIMATED ON THE BASIS
OF THE INTERIM UNAUDITED BALANCE SHEET OF COMPANY AND COMPANY SUBSIDIARIES AS AT
THE END OF THE MOST RECENTLY ENDED MONTH FOR WHICH SUCH BALANCE SHEET IS
AVAILABLE AT CLOSING, ESTIMATED AS THOUGH THE END OF SUCH MONTH WERE THE CLOSING
DATE, PLUS (II) THE BASE CONSIDERATION.

 

11

--------------------------------------------------------------------------------


 


2.3                               CLOSING WORKING CAPITAL STATEMENT.


 


(A)                                  AS PROMPTLY AS PRACTICABLE FOLLOWING THE
CLOSING, BUT NOT LATER THAN 60 DAYS THEREAFTER, SELLER SHALL


 

(1)                                  PREPARE AND DELIVER TO BUYER A STATEMENT OF
THE CONSOLIDATED CURRENT ASSETS AND CURRENT LIABILITIES OF COMPANY AND THE
COMPANY SUBSIDIARIES AS OF THE CLOSE OF BUSINESS ON THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE CLOSING DATE, INCLUDING A CALCULATION OF THE
ADJUSTMENT AMOUNT (THE “CLOSING WORKING CAPITAL STATEMENT”), WHICH SHALL BE
PREPARED IN ACCORDANCE WITH SCHEDULE 2.3 ATTACHED HERETO; AND

 

(2)                                  DELIVER TO BUYER A REPORT OF
PRICEWATERHOUSECOOPERS LLP OR ANOTHER NATIONALLY-RECOGNIZED INDEPENDENT PUBLIC
ACCOUNTING FIRM SELECTED BY SELLER (“SELLER’S ACCOUNTANTS”) STATING THAT THE
CLOSING WORKING CAPITAL STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
SCHEDULE 2.3.

 


(B)                                 BUYER MAY CAUSE ANOTHER INDEPENDENT PUBLIC
ACCOUNTING FIRM SELECTED BY BUYER (“BUYER’S ACCOUNTANTS”), TO CONDUCT A REVIEW
OF THE CLOSING WORKING CAPITAL STATEMENT.  REPRESENTATIVES OF BUYER AND BUYER’S
ACCOUNTANTS SHALL HAVE REASONABLE ACCESS TO ALL JOURNAL ENTRIES AND OTHER
RECORDS USED BY SELLER IN ITS PREPARATION OF THE CLOSING WORKING CAPITAL
STATEMENT.  WITHIN 45 DAYS AFTER BUYER’S RECEIPT OF THE CLOSING WORKING CAPITAL
STATEMENT AND REPORT OF SELLER’S ACCOUNTANTS, BUYER SHALL DELIVER WRITTEN NOTICE
(THE “BUYER’S NOTICE”) TO SELLER EITHER (I) STATING THAT BUYER ACCEPTS THE
CLOSING WORKING CAPITAL STATEMENT OR (II) DESCRIBING IN REASONABLE DETAIL,
INCLUDING THE NATURE AND AMOUNT THEREOF, EACH ADJUSTMENT (A “PROPOSED
ADJUSTMENT”) THAT BUYER PROPOSES BE MADE TO THE CLOSING WORKING CAPITAL
STATEMENT; PROVIDED, HOWEVER, THAT BUYER’S NOTICE OF ANY PROPOSED ADJUSTMENT
SHALL NOT BE EFFECTIVE UNLESS ACCOMPANIED BY A SPECIAL REPORT OF BUYER’S
ACCOUNTANTS STATING THAT EACH SUCH PROPOSED ADJUSTMENT IS REQUIRED TO BE MADE IN
ORDER FOR THE CLOSING WORKING CAPITAL STATEMENT TO HAVE BEEN PREPARED IN
ACCORDANCE WITH SCHEDULE 2.3.  FURTHERMORE, THE CLOSING WORKING CAPITAL
STATEMENT SHALL NOT BE SUBJECT TO ANY ADJUSTMENT UNLESS THE AGGREGATE AMOUNT OF
ALL SUCH ADJUSTMENTS AS FINALLY DETERMINED EXCEEDS $300,000; PROVIDED, THAT, IF
SUCH ADJUSTMENTS EXCEED $300,000, THEN THE FINAL AMOUNT OF SUCH ADJUSTMENTS (AND
NOT MERELY THE EXCESS OVER $300,000) SHALL BE INCLUDED IN THE CLOSING WORKING
CAPITAL STATEMENT AND THE FINAL DETERMINATION OF THE ADJUSTMENT AMOUNT.  IF
SELLER HAS NOT RECEIVED BUYER’S NOTICE WITHIN SUCH 45-DAY PERIOD, BUYER SHALL BE
DEEMED TO HAVE ACCEPTED THE AMOUNT OF THE WORKING CAPITAL AND THE CALCULATION OF
THE ADJUSTMENT AMOUNT SET FORTH IN THE CLOSING WORKING CAPITAL STATEMENT.


 


(C)                                  IF BUYER’S NOTICE CONTAINS ANY PROPOSED
ADJUSTMENT, THEN BUYER AND SELLER SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE SUCH
PROPOSED ADJUSTMENT IN ACCORDANCE WITH THIS AGREEMENT, PROVIDED THAT IF THE
PARTIES HAVE NOT RESOLVED ALL PROPOSED ADJUSTMENTS WITHIN 30 DAYS FOLLOWING
SELLER’S RECEIPT OF BUYER’S NOTICE, THEN BUYER AND SELLER SHALL ENGAGE ERNST &
YOUNG LLP (PROVIDED IT IS NOT SERVING AS BUYER’S ACCOUNTANTS) OR ANOTHER
MUTUALLY ACCEPTABLE FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY
RECOGNIZED REPUTATION (THE “ARBITRATOR”).  THE ARBITRATOR SHALL ACT AS AN
ARBITRATOR TO DETERMINE ONLY THOSE PROPOSED ADJUSTMENTS STILL IN

 

12

--------------------------------------------------------------------------------


 


DISPUTE AND THE RESULTING COMPUTATION OF THE ADJUSTMENT AMOUNT, WHICH
DETERMINATION SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
RENDERED WITHIN 60 DAYS OF THE ARBITRATOR’S ENGAGEMENT, AND SHALL BE FINAL AND
BINDING ON ALL PARTIES.


 


2.4                               SETTLEMENT.  WITHIN FIVE BUSINESS DAYS
FOLLOWING THE FINAL DETERMINATION OF THE ADJUSTMENT AMOUNT IN ACCORDANCE WITH
SECTION 2.3 ABOVE, WHETHER BY AGREEMENT OR DEEMED AGREEMENT OF THE PARTIES OR BY
THE ARBITRATOR:


 


(A)                                  IF THE PURCHASE PRICE IS MORE THAN THE
INITIAL PAYMENT, BUYER SHALL DELIVER TO SELLER IMMEDIATELY AVAILABLE FUNDS IN AN
AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE PURCHASE  PRICE AND THE INITIAL
PAYMENT PLUS INTEREST ON SUCH AMOUNT AT THE RATE OF 4.5% PER ANNUM FROM THE
CLOSING DATE TO, BUT NOT INCLUDING, THE DATE OF PAYMENT; OR


 


(B)                                 IF THE INITIAL PAYMENT IS MORE THAN THE
PURCHASE PRICE, SELLER SHALL DELIVER TO BUYER IMMEDIATELY AVAILABLE FUNDS IN AN
AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE INITIAL PAYMENT AND THE PURCHASE
PRICE PLUS INTEREST ON SUCH AMOUNT AT THE RATE OF 4.5% PER ANNUM FROM THE
CLOSING DATE TO, BUT NOT INCLUDING, THE DATE OF PAYMENT.


 


2.5                               EXPENSES.  ALL EXPENSES RELATING TO THE WORK
TO BE PERFORMED BY BUYER’S ACCOUNTANTS AS CONTEMPLATED BY SECTION 2.3 SHALL BE
BORNE BY BUYER, ALL EXPENSES RELATING TO THE WORK TO BE PERFORMED BY SELLER’S
ACCOUNTANTS AS CONTEMPLATED BY SECTION 2.3 SHALL BE BORNE BY SELLER, AND ALL
EXPENSES RELATING TO THE WORK, IF ANY, TO BE PERFORMED BY THE ARBITRATOR IN
ACCORDANCE WITH SECTION 2.3 TO RESOLVE DISPUTES SHALL BE BORNE EQUALLY BY BUYER
AND SELLER.


 


ARTICLE 3
CLOSING


 


3.1                               TIME AND PLACE.  THE CLOSING SHALL TAKE PLACE
AT THE OFFICES OF SELLER, LOUISVILLE, KENTUCKY AT 10:00 A.M., LOUISVILLE,
KENTUCKY TIME, ON THE SECOND BUSINESS DAY AFTER THE DATE ON WHICH ALL OF THE
CONDITIONS TO THE CLOSING (OTHER THAN THOSE THAT BY THEIR TERMS ARE TO BE
SATISFIED AT CLOSING) SET FORTH IN ARTICLE 8 AND ARTICLE 9 HAVE BEEN SATISFIED
OR WAIVED, OR ON SUCH OTHER DATE AND AT SUCH OTHER TIME AND PLACE AS SELLER AND
BUYER MAY MUTUALLY AGREE.


 


3.2                               SIMULTANEOUS ACTIONS.  ALL PROCEEDINGS TO BE
TAKEN AND ALL DOCUMENTS TO BE EXECUTED AND DELIVERED BY THE PARTIES AT THE
CLOSING SHALL BE DEEMED TO HAVE BEEN TAKEN AND EXECUTED SIMULTANEOUSLY AND NO
PROCEEDINGS SHALL BE DEEMED TAKEN NOR ANY DOCUMENTS EXECUTED OR DELIVERED UNTIL
ALL HAVE BEEN TAKEN, EXECUTED AND DELIVERED.


 


3.3                               DELIVERIES BY SELLER.  ON OR BEFORE THE
CLOSING DATE, SELLER WILL DELIVER TO BUYER THE FOLLOWING:


 


(A)                                  A CERTIFICATE, DATED THE CLOSING DATE,
EXECUTED BY SELLER, CERTIFYING THAT THE CONDITIONS TO BUYER’S OBLIGATION TO
CONSUMMATE THE CLOSING UNDER SECTIONS 8.1 AND 8.2 HAVE BEEN SATISFIED;


 


(B)                                 THE ORIGINAL CERTIFICATE(S) EVIDENCING THE
SHARES ACCOMPANIED BY DULY EXECUTED STOCK TRANSFER POWER(S) AND ANY OTHER
DOCUMENTS NECESSARY TO TRANSFER TO BUYER GOOD TITLE TO THE SHARES;

 

13

--------------------------------------------------------------------------------


 


(C)                                  THE TRANSITION SERVICES AGREEMENT, DULY
EXECUTED BY SELLER AND COMPANY, IN THE FORM OF EXHIBIT 3.3(C);


 


(D)                                 AN ASSIGNMENT TO BUYER OF SELLER’S RIGHTS
WITH RESPECT TO CONFIDENTIALITY AGREEMENTS SIGNED BY OTHER PROSPECTIVE
PURCHASERS OF COMPANY;


 


(E)                                  A CERTIFICATE OF GOOD STANDING FOR COMPANY
AND A CERTIFIED COPY OF THE CERTIFICATE OF INCORPORATION OF COMPANY ISSUED BY
THE SECRETARY OF STATE OF NEW JERSEY, AS OF A RECENT DATE; AND


 


(F)                                    RESIGNATIONS OF ALL MEMBERS OF THE BOARD
OF DIRECTORS OF COMPANY, TO THE EXTENT RECEIVED BY SELLER AT OR PRIOR TO
CLOSING.


 


3.4                               DELIVERIES BY BUYER.  ON OR BEFORE THE CLOSING
DATE, BUYER WILL DELIVER TO SELLER THE FOLLOWING:


 


(A)                                  A CERTIFICATE, DATED THE CLOSING DATE,
EXECUTED BY BUYER, CERTIFYING THAT THE CONDITIONS TO SELLER’S OBLIGATION TO
CONSUMMATE THE CLOSING UNDER SECTIONS 9.1 AND 9.2 HAVE BEEN SATISFIED;


 


(B)                                 THE INITIAL PAYMENT, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES CURRENCY TO AN ACCOUNT OR ACCOUNTS
DESIGNATED IN WRITING BY SELLER; AND


 


(C)                                  THE TRANSITION SERVICES AGREEMENT, DULY
EXECUTED BY BUYER, IN THE FORM OF EXHIBIT 3.3(C).


 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES REGARDING SELLER


 

Simultaneously with the execution of this Agreement by Seller, Seller is
delivering to Buyer a disclosure schedule (the “Disclosure Schedule”) with
numbered sections corresponding to sections in this Agreement.  Any matter
disclosed in any section of the Disclosure Schedule shall be deemed disclosed in
all other sections of the Disclosure Schedule to the extent that such disclosure
is reasonably apparent to be applicable to such other sections, notwithstanding
the reference to a particular section or subsection.  The inclusion of any
information in the Disclosure Schedule shall not be deemed an admission or
acknowledgement that such information is required to be set forth therein or
that such information is material or that such information constitutes or would
reasonably be expected to constitute a Company Material Adverse Effect.

 

Except as set forth in the Disclosure Schedule, Seller represents and warrants
to Buyer as follows:

 


4.1                               ORGANIZATION.  SELLER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.

 

14

--------------------------------------------------------------------------------


 


4.2                               POWER.  SELLER HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO OWN THE SHARES AND TO ENTER INTO THIS AGREEMENT, TO
PERFORM ITS OBLIGATIONS HEREUNDER, AND TO CONSUMMATE THE SALE OF THE SHARES AND
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.3                               AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SELLER AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY BY SELLER HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF SELLER.  THIS AGREEMENT HAS BEEN DULY
AND VALIDLY EXECUTED AND DELIVERED BY SELLER, AND IS A VALID AND BINDING
OBLIGATION OF SELLER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO
GENERAL PRINCIPLES OF EQUITY.


 


4.4                               NONCONTRAVENTION.  NEITHER THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SELLER, NOR THE CONSUMMATION BY
SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY SELLER WITH ANY
OF THE PROVISIONS HEREOF WILL:


 


(A)                                  CONFLICT WITH OR RESULT IN A BREACH OF ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OF SELLER;


 


(B)                                 CAUSE A DEFAULT, OR RESULT IN A MATERIAL
BREACH OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, OR ACCELERATION
UNDER ANY MATERIAL AGREEMENT OR OTHER MATERIAL OBLIGATION TO WHICH SELLER IS A
PARTY, EXCEPT FOR SUCH MATTERS AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT UPON THE ABILITY OF SELLER TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT;


 


(C)                                  ASSUMING COMPLIANCE WITH THE HSR ACT,
VIOLATE ANY LAW, ORDER OF ANY GOVERNMENTAL BODY OR GOVERNMENTAL AUTHORIZATION
APPLICABLE TO SELLER, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT UPON THE ABILITY OF SELLER TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT; OR


 


(D)                                 RESULT IN THE CREATION OF ANY ENCUMBRANCE
UPON THE SHARES HELD BY SELLER.


 


4.5                               CONSENTS.  NO CONSENT OR APPROVAL BY, OR
NOTIFICATION OF OR FILING WITH, ANY GOVERNMENTAL BODY IS REQUIRED TO BE OBTAINED
OR MADE BY SELLER IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY
SELLER OF THIS AGREEMENT, OR THE CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT FOR COMPLIANCE WITH THE HSR ACT AND EXCEPT FOR ANY
SUCH CONSENT, APPROVAL, NOTIFICATION OR FILING THE FAILURE OF WHICH TO OBTAIN OR
MAKE WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
UPON SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


4.6                               STOCK OWNERSHIP.  SELLER HAS, AND AGREES TO
TRANSFER TO BUYER AT CLOSING, GOOD AND VALID TITLE TO THE SHARES, FREE AND CLEAR
OF ALL ENCUMBRANCES, OPTIONS, RESTRICTIONS ON TRANSFER OR RIGHTS OF REFUSAL.  NO
PERSON OWNS OR HAS ANY BENEFICIAL INTEREST IN ANY OF THE SHARES EXCEPT SELLER. 
SELLER HAS NOT TRANSFERRED OR ASSIGNED, OR ENTERED INTO ANY AGREEMENT TO
TRANSFER OR ASSIGN, ANY OF THE SHARES OR ANY OF THE VOTING RIGHTS OR DIVIDEND
RIGHTS PERTAINING THERETO.


 


4.7                               LITIGATION.  NO PROCEEDING HAS, AS OF THE DATE
OF THIS AGREEMENT, BEEN COMMENCED OR, TO THE KNOWLEDGE OF SELLER, THREATENED
AGAINST SELLER THAT CHALLENGES THE VALIDITY

 

15

--------------------------------------------------------------------------------


 


OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THAT WOULD
REASONABLY BE EXPECTED TO HAVE THE EFFECT OF PREVENTING, MATERIALLY DELAYING,
MATERIALLY IMPAIRING OR MAKING ILLEGAL THE TRANSACTIONS CONTEMPLATED, OR HAVE A
MATERIAL ADVERSE EFFECT ON SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT.


 


4.8                               BROKERS.  NEITHER SELLER NOR COMPANY HAS
EMPLOYED ANY BROKER, FINDER OR INVESTMENT BANKER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WHICH WOULD BE ENTITLED TO A FEE OR
COMMISSION IN CONNECTION WITH SUCH TRANSACTIONS, EXCEPT FOR ANY BROKER, FINDER
OR INVESTMENT BANKER WHOSE FEES OR COMMISSIONS SHALL BE THE SOLE RESPONSIBILITY
OF SELLER.


 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES REGARDING COMPANY


 

Except as set forth in the Disclosure Schedule, Seller represents and warrants
to Buyer as follows:

 


5.1                               ORGANIZATION.  COMPANY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
NEW JERSEY AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND
OPERATE ITS MATERIAL PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED.  COMPANY IS DULY QUALIFIED AND IN GOOD STANDING TO DO BUSINESS IN
EVERY JURISDICTION IN WHICH SUCH QUALIFICATION IS NECESSARY BECAUSE OF THE
NATURE OF THE PROPERTY OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF THE
BUSINESS CONDUCTED BY IT, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR BE IN
GOOD STANDING WOULD NOT RESULT IN A COMPANY MATERIAL ADVERSE EFFECT.


 


5.2                               CAPITALIZATION.  THE ENTIRE AUTHORIZED CAPITAL
STOCK OF COMPANY CONSISTS OF 2000 SHARES OF COMMON STOCK, PAR VALUE $1 PER
SHARE, AND 1000 SHARES OF PREFERRED STOCK, PAR VALUE $5 PER SHARE.  THERE ARE
CURRENTLY ISSUED AND OUTSTANDING ONLY THE SHARES, WHICH ARE ALL DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  THERE IS NO:


 


(A)                                  OUTSTANDING SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR CAPITAL STOCK OF COMPANY;


 


(B)                                 OPTION, WARRANT, PUT, CALL OR OTHER RIGHT TO
PURCHASE OR SUBSCRIBE TO CAPITAL STOCK OF COMPANY;


 


(C)                                  STOCK RESTRICTION AGREEMENT, OR CONTRACT,
COMMITMENT OR AGREEMENT OF ANY KIND RELATING TO THE ISSUANCE OR DISPOSITION OF
COMPANY CAPITAL STOCK OR THE ISSUANCE OR DISPOSITION OF ANY SECURITY CONVERTIBLE
INTO OR EXCHANGEABLE FOR COMPANY CAPITAL STOCK; OR


 


(D)                                 REGISTRATION RIGHTS AGREEMENT, VOTING TRUST,
PROXY OR OTHER AGREEMENT OR RESTRICTION ON TRANSFER WITH RESPECT TO THE SHARES.


 


THE SHARES ARE ALL DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND IN CERTIFICATED FORM, AND HAVE BEEN OFFERED, SOLD AND ISSUED
BY COMPANY IN COMPLIANCE WITH ALL APPLICABLE SECURITIES AND CORPORATE LAWS,
AGREEMENTS OR CONTRACTS APPLICABLE TO COMPANY AND COMPANY’S CERTIFICATE OF
INCORPORATION AND BYLAWS, AND IN COMPLIANCE WITH ANY PREEMPTIVE RIGHTS, RIGHTS
OF FIRST REFUSAL OR OTHER RIGHTS.  THE CONSUMMATION OF THE SHARE PURCHASE WILL

 

16

--------------------------------------------------------------------------------


 


CONVEY TO BUYER GOOD AND VALID TITLE TO THE SHARES, OF RECORD AND BENEFICIALLY,
FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT FOR THOSE CREATED BY BUYER OR ARISING
OUT OF OWNERSHIP OF THE SHARES BY BUYER.


 


5.3                               COMPANY SUBSIDIARIES.  ALL ENTITIES OF WHICH
COMPANY OWNS, DIRECTLY OR INDIRECTLY, ANY CAPITAL STOCK, TOGETHER WITH THE
JURISDICTION OF INCORPORATION, ARE SET FORTH AT SECTION 5.3 OF THE DISCLOSURE
SCHEDULE.  SUCH ENTITIES ARE DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION, HAVE
ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE THEIR
RESPECTIVE MATERIAL PROPERTIES AND TO CARRY ON THEIR RESPECTIVE BUSINESSES AS
NOW BEING CONDUCTED, AND ARE DULY QUALIFIED AND IN GOOD STANDING TO DO BUSINESS
IN EVERY JURISDICTION IN WHICH SUCH QUALIFICATION IS NECESSARY BECAUSE OF THE
NATURE OF THE PROPERTY OWNED, LEASED OR OPERATED BY SUCH ENTITIES OR THE NATURE
OF THE BUSINESS CONDUCTED BY SUCH ENTITIES, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT RESULT IN A COMPANY MATERIAL ADVERSE
EFFECT.  COMPANY OWNS ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH
SUCH ENTITY FREE AND CLEAR OF ALL ENCUMBRANCES, OPTIONS, RESTRICTIONS ON
TRANSFER AND RIGHTS OF REFUSAL OTHER THAN PERMITTED ENCUMBRANCES.


 


5.4                               NONCONTRAVENTION.  NEITHER THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SELLER, NOR THE CONSUMMATION BY
SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY SELLER OR
COMPANY WITH ANY OF THE PROVISIONS HEREOF WILL:


 


(A)                                  CONFLICT WITH OR RESULT IN A BREACH OF ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OF COMPANY OR ANY
COMPANY SUBSIDIARY;


 


(B)                                 EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A COMPANY MATERIAL ADVERSE EFFECT, CAUSE A DEFAULT, OR RESULT IN A
BREACH OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, OR ACCELERATION
UNDER ANY COMPANY CONTRACT OR OTHER MATERIAL OBLIGATION TO WHICH COMPANY OR ANY
COMPANY SUBSIDIARY IS A PARTY, OR BY WHICH COMPANY OR ANY COMPANY SUBSIDIARY OR
ANY OF THEIR RESPECTIVE MATERIAL PROPERTIES OR ASSETS IS OR MAY BE BOUND OR
BENEFITED; OR


 


(C)                                  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A COMPANY MATERIAL ADVERSE EFFECT AND EXCEPT FOR COMPLIANCE WITH
THE HSR ACT, VIOLATE ANY LAW APPLICABLE TO COMPANY OR ANY COMPANY SUBSIDIARY.


 


5.5                               CONSENTS.  EXCEPT FOR COMPLIANCE WITH THE HSR
ACT OR AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A COMPANY MATERIAL
ADVERSE EFFECT, NO CONSENT OR APPROVAL BY, OR NOTIFICATION OF OR FILING WITH,
ANY GOVERNMENTAL BODY IS REQUIRED TO BE OBTAINED OR MADE BY COMPANY OR ANY
COMPANY SUBSIDIARY IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY
SELLER OF THIS AGREEMENT, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


5.6                               FINANCIAL STATEMENTS.


 


(A)                                  SELLER HAS DELIVERED TO BUYER TRUE AND
COMPLETE COPIES OF THE AUDITED CONSOLIDATED BALANCE SHEETS OF COMPANY AND
COMPANY SUBSIDIARIES AS OF APRIL 30, 2005 (THE “BALANCE SHEET DATE”, WITH THE
CONSOLIDATED BALANCE SHEET AS OF SUCH DATE BEING REFERRED TO AS THE “BALANCE
SHEET”), AND APRIL 30, 2004, WITH THE COMPANY’S INVESTMENT IN THE UK SUBSIDIARY

 

17

--------------------------------------------------------------------------------


 


ACCOUNTED FOR UNDER THE EQUITY METHOD, AND THE RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDER’S EQUITY AND CASH FLOW FOR THE FISCAL YEARS THEN ENDED
(COLLECTIVELY, THE “FINANCIAL STATEMENTS”).


 


(B)                                 THE FINANCIAL STATEMENTS


 

(1)                                  HAVE BEEN PREPARED BASED ON THE BOOKS AND
RECORDS OF COMPANY AND COMPANY SUBSIDIARIES;

 

(2)                                  HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
(IN EFFECT AS OF THE RESPECTIVE DATES THEREOF), CONSISTENTLY APPLIED, IN ALL
MATERIAL RESPECTS, EXCEPT THAT THE UK SUBSIDIARY HAS BEEN ACCOUNTED FOR UNDER
THE EQUITY METHOD, AND EXCEPT THAT THE STOCK OPTION EXPENSE FOR THE COMPANY
EMPLOYEES PARTICIPATING IN THE BROWN-FORMAN CORPORATION OMNIBUS COMPENSATION
PLAN FOR THE PERIODS ENDED APRIL 30, 2005 AND 2004, AND THE ASSOCIATED
DISCLOSURES REQUIRED BY STATEMENT OF FINANCIAL ACCOUNTING STANDARD NUMBER 123,
ACCOUNTING FOR STOCK-BASED COMPENSATION, AS AMENDED, HAVE BEEN OMITTED FROM THE
FINANCIAL STATEMENTS; AND

 

(3)                                  PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF COMPANY AND COMPANY SUBSIDIARIES ON A CONSOLIDATED BASIS
AS OF THE RESPECTIVE DATES THEREOF AND THE RESULTS OF OPERATIONS, CHANGES IN
STOCKHOLDER’S EQUITY AND CASH FLOWS FOR THE PERIODS COVERED THEREBY.

 


5.7                               ABSENCE OF UNDISCLOSED LIABILITIES.  THERE ARE
NO LIABILITIES OR OBLIGATIONS OF COMPANY OR ANY COMPANY SUBSIDIARY (WHETHER
ACCRUED, ABSOLUTE, CONTINGENT, UNLIQUIDATED OR OTHERWISE), IN EACH CASE TO THE
EXTENT REQUIRED BY GAAP TO BE DISCLOSED OR RESERVED AGAINST IN THE FINANCIAL
STATEMENTS, OTHER THAN THOSE THAT (A) ARE ACCRUED, REFLECTED, DISCLOSED OR
RESERVED AGAINST IN THE FINANCIAL STATEMENTS, (B) HAVE ARISEN IN THE ORDINARY
COURSE OF BUSINESS SINCE THE BALANCE SHEET DATE, (C) WERE INCURRED PURSUANT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (D) WERE DISCHARGED OR PAID IN
FULL PRIOR TO THE DATE HEREOF IN THE ORDINARY COURSE OF BUSINESS, OR (E) WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A COMPANY MATERIAL ADVERSE EFFECT.


 


5.8                               ABSENCE OF CHANGES.  SINCE THE BALANCE SHEET
DATE, COMPANY’S BUSINESS HAS OPERATED IN ALL MATERIAL RESPECTS IN THE ORDINARY
COURSE AND CONSISTENT WITH PAST PRACTICE, AND THERE HAS NOT BEEN ANY COMPANY
MATERIAL ADVERSE EFFECT.


 


5.9                               REAL PROPERTY.


 


(A)                                  SECTION 5.9 OF THE DISCLOSURE SCHEDULE SETS
FORTH A TRUE AND COMPLETE LIST OF THE ADDRESSES OF ALL PROPERTIES (IDENTIFYING
THOSE THAT ARE OWNED PROPERTIES AND THOSE THAT ARE LEASED PROPERTIES) THAT ARE
OWNED, USED BY OR OCCUPIED BY AND, IN EACH CASE, MATERIAL TO THE OPERATIONS OF
COMPANY AND THE COMPANY SUBSIDIARIES, TAKEN AS A WHOLE.

 

18

--------------------------------------------------------------------------------

 


 


(B)                                 COMPANY HAS VALID TITLE IN FEE SIMPLE TO ALL
OF THE OWNED PROPERTIES AND VALID LEASEHOLD INTERESTS IN ALL LEASED PROPERTIES,
IN EACH CASE FREE AND CLEAR OF ANY ENCUMBRANCE, EXCEPT FOR PERMITTED
ENCUMBRANCES.


 


(C)                                  NEITHER SELLER NOR COMPANY HAS RECEIVED
WRITTEN NOTICE WITH RESPECT TO ANY OWNED PROPERTY OR TO ANY LEASED PROPERTY IN
EITHER CASE THAT IS MATERIAL TO THE OPERATION OF COMPANY AND THE COMPANY
SUBSIDIARIES TAKEN AS A WHOLE:


 

(1)                                  THAT ANY BUILDING OR STRUCTURE THEREON, ANY
EQUIPMENT THEREIN OR THE OPERATION OR MAINTENANCE THEREOF VIOLATES ANY LAW IN
ANY MATERIAL RESPECT (INCLUDING APPLICABLE ZONING ORDINANCES);

 

(2)                                  THAT ANY BUILDING OR OTHER IMPROVEMENT
OWNED BY COMPANY ENCROACHES UPON PROPERTY OF OTHERS OR ENCROACHES OVER
APPLICABLE SETBACK LINES IN A WAY THAT WOULD BE MATERIAL TO THE OPERATION OF
SUCH BUILDING OR IMPROVEMENT; OR

 

(3)                                  THAT ANY CONDEMNATION PROCEEDING IS PENDING
OR THREATENED.

 


(D)                                 EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A COMPANY MATERIAL ADVERSE EFFECT:


 

(1)                                  NEITHER COMPANY NOR ANY COMPANY SUBSIDIARY
IS IN DEFAULT UNDER ANY LEASE FOR ANY LEASED PROPERTY AND THERE ARE NO EVENTS
WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE
A DEFAULT BY COMPANY OR A COMPANY SUBSIDIARY UNDER ANY SUCH LEASE; AND

 

(2)                                  THERE ARE NO OUTSTANDING WRITTEN NOTICES OF
BREACH OR DEFAULT GIVEN TO COMPANY OR A COMPANY SUBSIDIARY BY ANY PARTY TO ANY
SUCH LEASE THAT REMAINS UNCURED.

 


5.10                        COMPANY CONTRACTS.  SECTION 5.10 OF THE DISCLOSURE
SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST OF THE FOLLOWING CONTRACTS TO WHICH
COMPANY OR A COMPANY SUBSIDIARY IS A PARTY:


 


(A)                                  MATERIAL DISTRIBUTOR, DEALER, ADVERTISING,
AGENCY, SALES REPRESENTATIVE OR SIMILAR MATERIAL CONTRACTS RELATING TO THE
MARKETING OR SALE OF COMPANY’S PRODUCTS (EXCLUDING CUSTOMER PURCHASE ORDERS
ACCEPTED IN THE ORDINARY COURSE OF BUSINESS);


 


(B)                                 CONTRACTS IN AMOUNTS IN EXCESS OF $500,000
FOR THE FUTURE PURCHASE OR LEASE BY COMPANY OR A COMPANY SUBSIDIARY OF MATERIAL,
SUPPLIES, EQUIPMENT, SERVICES OR FINISHED PRODUCTS PURCHASED FOR RESALE;


 


(C)                                  CONTRACTS HAVING A TERM EXCEEDING ONE YEAR
OR INVOLVING AMOUNTS IN EXCESS OF $500,000 FOR THE FUTURE SALE OF PRODUCTS BY
COMPANY OR A COMPANY SUBSIDIARY;


 


(D)                                 COLLECTIVE BARGAINING AGREEMENTS WITH ANY
LABOR UNION;

 

19

--------------------------------------------------------------------------------


 


(E)                                  CONTRACTS FOR THE EMPLOYMENT OF ANY
OFFICER, DIRECTOR OR EMPLOYEE, OR ANY OTHER MATERIAL CONTRACTS WITH OR
COMMITMENTS TO ANY OFFICER, DIRECTOR OR EMPLOYEE;


 


(F)                                    MATERIAL JOINT VENTURE, PARTNERSHIP,
DESIGN OR LICENSE AGREEMENTS;


 


(G)                                 INDENTURE, MORTGAGE, PROMISSORY NOTE, LOAN
AGREEMENT, REIMBURSEMENT AGREEMENT, GUARANTY, OR OTHER CONTRACT OR COMMITMENT
FOR THE BORROWING OF MONEY, FOR A LINE OF CREDIT OR LETTER OF CREDIT, OR FOR A
LEASING TRANSACTION OF A TYPE REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH FASB
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 13;


 


(H)                                 AGREEMENT FOR THE SALE OF ASSETS OF COMPANY
AND COMPANY SUBSIDIARIES, WHICH ASSETS HAVE A BOOK VALUE OF $500,000 OR MORE IN
THE AGGREGATE, OTHER THAN SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(I)                                     ALL PRODUCT LICENSING CONTRACTS IN WHICH
COMPANY HAS GUARANTEED AN ANNUAL OBLIGATION OF $500,000 OR MORE; AND


 


(J)                                     ALL CONTRACTS OR COMMITMENTS FOR CAPITAL
EXPENDITURES WITH RESPECT TO WHICH THE REMAINING UNPAID BALANCE EXCEEDS
$500,000.


 

Neither Company nor any Company Subsidiary (i) is in breach or default with
respect to any material term of any Company Contract and, to the Knowledge of
Seller, no other party to any Company Contract is in breach or default with
respect to any material term of any Company Contract, or (ii) has received any
written notice since January 1, 2005 of any breach or default with respect to
any Company Contract which remains uncured.

 


5.11                        LITIGATION.  SECTION 5.11 OF THE DISCLOSURE
SCHEDULE SETS FORTH A LIST, AS OF THE DATE OF THIS AGREEMENT, OF ALL:
(A) PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST
COMPANY OR A COMPANY SUBSIDIARY, WHICH (I) IF RESOLVED UNFAVORABLY TO COMPANY OR
ANY COMPANY SUBSIDIARY, IS REASONABLY LIKELY TO RESULT IN PAYMENTS BY COMPANY OR
COMPANY SUBSIDIARY IN EXCESS OF $500,000, (II) WOULD MATERIALLY ADVERSELY AFFECT
THE ABILITY OF SELLER OR COMPANY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, (III) WOULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF BUYER TO
OPERATE THE BUSINESS FOLLOWING THE CLOSING IN SUBSTANTIALLY THE SAME MANNER AS
OPERATED BY COMPANY PRIOR TO THE CLOSING, OR (IV) INVOLVE OR RELATE TO ANY TRADE
PRACTICES OF COMPANY, INCLUDING ANY PRICING, PROMOTION, REBATE, DISCOUNT,
COMMISSION, ALLOCATION, MERCHANDISING PRACTICE OR TERRITORIAL RESTRICTION; AND
(B) JUDGMENTS, DECREES, INJUNCTIONS OR ORDERS OF ANY GOVERNMENTAL BODY HAVING A
MATERIAL CONTINUING EFFECT AGAINST COMPANY OR A COMPANY SUBSIDIARY.


 


5.12                        COMPLIANCE.


 


(A)                                  COMPANY AND EACH COMPANY SUBSIDIARY IS IN
COMPLIANCE WITH, AND HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY VIOLATION OF,
APPLICABLE LAWS (INCLUDING THE U. S. FOREIGN CORRUPT PRACTICES ACT AND
APPLICABLE IMPORT AND EXPORT LAWS), EXCEPT, IN EACH CASE, FOR SUCH
NON-COMPLIANCE OR VIOLATIONS AS WOULD NOT RESULT IN A COMPANY MATERIAL ADVERSE
EFFECT.

 


(B)                                 EXCEPT AS WOULD NOT RESULT IN A COMPANY
MATERIAL ADVERSE EFFECT, (I) COMPANY AND THE COMPANY SUBSIDIARIES HAVE ALL
GOVERNMENTAL LICENSES AND PERMITS NECESSARY IN

 

20

--------------------------------------------------------------------------------


 


THE CONDUCT OF THEIR BUSINESS AS CURRENTLY CONDUCTED (“GOVERNMENTAL
AUTHORIZATIONS”), WHICH GOVERNMENTAL AUTHORIZATIONS ARE IN FULL FORCE AND
EFFECT, AND (II) NO VIOLATIONS ARE OUTSTANDING OR UNCURED WITH RESPECT TO ANY
SUCH GOVERNMENTAL AUTHORIZATIONS AND, AS OF THE DATE HEREOF, NO PROCEEDING IS
PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED TO REVOKE ANY OF THEM.

 


5.13                        ENVIRONMENTAL.


 


(A)                                  NOTWITHSTANDING THE GENERALITY OF ANY OTHER
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, THIS SECTION 5.13 SHALL BE
DEEMED TO CONTAIN THE ONLY REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH RESPECT TO
ENVIRONMENTAL LAWS, HAZARDOUS SUBSTANCES, ENVIRONMENTAL CLAIMS, THE ENVIRONMENT
OR WORKPLACE HEALTH AND SAFETY.  SECTION 5.13(A) OF THE DISCLOSURE
SCHEDULE LISTS EACH ENVIRONMENTAL SITE WITH RESPECT TO WHICH COMPANY HAS
INCURRED COSTS TO INVESTIGATE, REMEDIATE OR SETTLE ENVIRONMENTAL CLAIMS THAT
ARE, TO SELLER’S KNOWLEDGE, NOT FULLY RESOLVED OR HAS RECEIVED NOTIFICATION OF
POTENTIAL ENVIRONMENTAL CLAIMS AGAINST COMPANY OR ANY COMPANY SUBSIDIARY.


 


(B)                                 SELLER HAS PROVIDED BUYER TRUE AND COMPLETE
COPIES OF THE ENVIRONMENTAL REPORTS LISTED IN SECTION 5.13(B) OF THE DISCLOSURE
SCHEDULE (WHICH, TOGETHER WITH THE ENVIRONMENTAL AUDITS OBTAINED BY BUYER AS
REFERRED TO IN SECTION 6.10, ARE COLLECTIVELY REFERRED TO AS THE “REPORTS”).  TO
THE KNOWLEDGE OF SELLER AND EXCEPT AS SET FORTH IN THE REPORTS, SINCE MAY 1,
2003 THERE HAS BEEN NO STORAGE, DISPOSITION, GENERATION, TREATMENT, RELEASE OR
DISCHARGE OF ANY HAZARDOUS SUBSTANCE BY COMPANY OR ANY COMPANY SUBSIDIARY, IN
ANY MANNER OR AT A LEVEL THAT IS IN VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS
IN ANY MATERIAL RESPECT, ON, IN, UNDER, ABOUT OR FROM THE PROPERTIES OR THE LAND
AND BUILDINGS ON AND IN WHICH COMPANY OR THE COMPANY SUBSIDIARIES PREVIOUSLY
CONDUCTED THEIR OPERATIONS.


 


(C)                                  TO THE KNOWLEDGE OF SELLER AND EXCEPT AS
SET FORTH IN THE REPORTS, COMPANY AND EACH COMPANY SUBSIDIARY IS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND SINCE MAY 1, 2003 HAS
NOT RECEIVED WRITTEN NOTICE OF ANY UNRESOLVED POTENTIAL LIABILITY WITH RESPECT
TO ANY ENVIRONMENTAL LAW THAT WOULD BE MATERIAL TO THE CONDUCT OF COMPANY’S
BUSINESS.


 


(D)                                 EXCEPT AS SET FORTH IN THE REPORTS OR
SECTION 5.11 OF THE DISCLOSURE SCHEDULE, THERE IS NO MATERIAL ENVIRONMENTAL
CLAIM PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST COMPANY OR ANY
COMPANY SUBSIDIARY OR OTHERWISE RELATING TO ANY OF THE PROPERTIES. 
SECTION 5.13(D) OF THE DISCLOSURE SCHEDULE SETS FORTH INSURANCE SETTLEMENT AND
PRP AGREEMENTS RELATED TO ENVIRONMENTAL SITES TO WHICH COMPANY OR A COMPANY
SUBSIDIARY IS A PARTY.


 


(E)                                  EACH OF COMPANY AND THE COMPANY
SUBSIDIARIES HAVE OBTAINED ALL PERMITS, LICENSES AND APPROVALS (“PERMITS”)
RELATING TO THE ENVIRONMENTAL LAWS NECESSARY FOR ITS OPERATION, EXCEPT AS WOULD
NOT HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


5.14                        EMPLOYMENT MATTERS.


 


(A)                                  TO THE KNOWLEDGE OF SELLER, COMPANY AND THE
COMPANY SUBSIDIARIES ARE IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS
RESPECTING LABOR, EMPLOYMENT AND EMPLOYMENT

 

21

--------------------------------------------------------------------------------


 


PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS.  THERE IS NO
MATERIAL LABOR STRIKE OR WORK STOPPAGE PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED INVOLVING COMPANY OR ANY COMPANY SUBSIDIARY.  THERE IS NO MATERIAL
UNFAIR LABOR PRACTICE COMPLAINT AGAINST COMPANY OR ANY COMPANY SUBSIDIARY
PENDING BEFORE THE NATIONAL LABOR RELATIONS BOARD OR OTHER GOVERNMENTAL BODY. 
TO THE KNOWLEDGE OF SELLER, THERE ARE NO UNION ORGANIZATIONAL ACTIVITIES
CURRENTLY UNDERWAY WITH RESPECT TO NON-UNION EMPLOYEES OF COMPANY OR ANY COMPANY
SUBSIDIARY.


 


(B)                                 AS OF THE DATE OF THIS AGREEMENT, THERE ARE
NO PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED MATERIAL INVESTIGATIONS,
AUDITS, COMPLAINTS OR PROCEEDINGS AGAINST COMPANY BY OR BEFORE ANY GOVERNMENTAL
BODY, RESPECTING OR INVOLVING ANY APPLICANT FOR EMPLOYMENT, ANY EMPLOYEE OR ANY
FORMER EMPLOYEE, OR ANY CLASS OF THE FOREGOING, INCLUDING:


 

(1)                                  THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
OR ANY OTHER CORRESPONDING STATE OR LOCAL AGENCY RELATING TO ANY CLAIM OR CHARGE
CONCERNING DISCRIMINATION,

 

(2)                                  THE UNITED STATES DEPARTMENT OF LABOR OR
ANY OTHER CORRESPONDING STATE OR LOCAL AGENCY RELATING TO ANY CLAIM OR CHARGE
CONCERNING HOURS OR WAGES,

 

(3)                                  THE OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION OR ANY OTHER CORRESPONDING STATE OR LOCAL AGENCY RELATING TO ANY
CLAIM OR CHARGE CONCERNING THE SAFETY AND HEALTH OF EMPLOYEES OR FORMER
EMPLOYEES,

 

(4)                                  THE OFFICE OF FEDERAL CONTRACT COMPLIANCE
OR ANY CORRESPONDING STATE AGENCY, AND

 

(5)                                  THE U. S. CITIZENSHIP AND IMMIGRATION
SERVICES, A BUREAU OF THE DEPARTMENT OF HOMELAND SECURITY, WITH RESPECT TO
MATTERS INVOLVING EMPLOYEES OF COMPANY WHO HOLD A TEMPORARY WORK AUTHORIZATION,
INCLUDING H-1B, F-1 OR J-1 VISAS OR WORK AUTHORIZATIONS.

 


(C)                                  COMPANY IS NOT OBLIGATED AS OF THE DATE OF
THIS AGREEMENT TO PAY ANY AMOUNTS PURSUANT TO THE REQUIREMENTS OF THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT OF 1988.


 


5.15                        EMPLOYEE BENEFIT PLANS.


 


(A)                                  SECTION 5.15(A) OF THE DISCLOSURE
SCHEDULE LISTS EACH MATERIAL PLAN, AGREEMENT, ARRANGEMENT OR POLICY PROVIDING
FOR COMPENSATION, BONUSES, PROFIT-SHARING, STOCK OPTION OR OTHER STOCK RELATED
RIGHTS OR OTHER FORMS OF INCENTIVE OR DEFERRED COMPENSATION, VACATION BENEFITS,
INSURANCE (INCLUDING ANY SELF-INSURED ARRANGEMENTS), HEALTH OR MEDICAL BENEFITS,
EMPLOYEE ASSISTANCE PROGRAM, DISABILITY OR SICK LEAVE BENEFITS, WORKERS’
COMPENSATION, SUPPLEMENTAL UNEMPLOYMENT BENEFITS, CHANGE IN CONTROL BENEFITS,
SEVERANCE BENEFITS AND POST-EMPLOYMENT OR RETIREMENT BENEFITS (INCLUDING
COMPENSATION, PENSION, HEALTH, MEDICAL OR LIFE

 

22

--------------------------------------------------------------------------------


 


INSURANCE BENEFITS), OR OTHER EMPLOYEE BENEFITS, IN EACH CASE, WHICH IS
MAINTAINED, ADMINISTERED, SPONSORED OR CONTRIBUTED TO BY COMPANY OR ANY
AFFILIATE OF COMPANY FOR THE BENEFIT OF ANY CURRENT OR FORMER EMPLOYEE
(EXCLUDING, AS TO EMPLOYEES OF COMPANY WHO ALSO ARE OR WERE EMPLOYED BY SELLER,
THOSE BENEFITS ATTRIBUTABLE SOLELY TO THEIR EMPLOYMENT WITH SELLER) OF COMPANY
OR ANY COMPANY SUBSIDIARY OR WHICH IS BETWEEN COMPANY OR ANY OF ITS AFFILIATES
AND ANY SUCH INDIVIDUAL (EACH, INDIVIDUALLY, A “PLAN” AND COLLECTIVELY, THE
“PLANS”). THE DISCLOSURE SCHEDULE SPECIFICALLY DENOTES EACH PLAN THAT IS EITHER
SPONSORED BY COMPANY OR A COMPANY SUBSIDIARY OR TO WHICH COMPANY OR A COMPANY
SUBSIDIARY IS PARTY (EACH, A “COMPANY PLAN”).


 


(B)                                 WITH RESPECT TO EACH COMPANY PLAN, SELLER
HAS MADE AVAILABLE TO BUYER: (I) A TRUE, CORRECT AND COMPLETE COPY OF SUCH
COMPANY PLAN; (II) THE MOST RECENT ANNUAL REPORT (FORM 5500 SERIES) AND
ACCOMPANYING SCHEDULES, IF ANY; (III) THE MOST RECENT ANNUAL FINANCIAL REPORT,
IF ANY; (IV) THE MOST RECENT ACTUARIAL REPORT, IF ANY; AND (V) THE MOST RECENT
DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE, IF ANY.  SELLER HAS ALSO
MADE AVAILABLE TO BUYER THE CURRENT SUMMARY PLAN DESCRIPTION AND ANY MATERIAL
MODIFICATIONS THERETO FOR EACH PLAN IN RESPECT OF WHICH THERE EXISTS A SUMMARY
PLAN DESCRIPTION.


 


(C)                                  SECTION 5.15(C) OF THE DISCLOSURE
SCHEDULE IDENTIFIES EACH COMPANY PLAN THAT IS INTENDED TO BE A “QUALIFIED PLAN”
WITHIN THE MEANING OF SECTION 401(A) OF THE CODE (“QUALIFIED PLAN”).  THE
INTERNAL REVENUE SERVICE HAS ISSUED A FAVORABLE DETERMINATION LETTER WITH
RESPECT TO EACH QUALIFIED PLAN AND THE RELATED TRUST THAT HAS NOT BEEN REVOKED,
AND, TO THE KNOWLEDGE OF SELLER, NO EVENTS HAVE OCCURRED THAT WOULD ADVERSELY
AFFECT THE QUALIFIED STATUS OF ANY QUALIFIED PLAN OR THE RELATED TRUST.


 


(D)                                 COMPANY OR A COMPANY SUBSIDIARY HAS IN ALL
MATERIAL RESPECTS TIMELY MADE OR ACCRUED ALL CONTRIBUTIONS REQUIRED WITH RESPECT
TO ANY QUALIFIED PLAN SUBJECT TO TITLE IV OF ERISA.  NO “ACCUMULATED FUNDING
DEFICIENCY” (DETERMINED UNDER THE RULES SET FORTH IN SECTION 412 OF THE CODE AND
RELATED CODE SECTIONS AND REGULATIONS), WHETHER OR NOT WAIVED, EXISTS WITH
RESPECT TO ANY QUALIFIED PLAN SUBJECT TO TITLE IV OF ERISA.  THERE HAVE NOT,
WITHIN THE PAST FIVE YEARS, BEEN ANY “REPORTABLE EVENTS” (WITHIN THE MEANING OF
SECTION 4043 OF ERISA) WITH RESPECT TO ANY QUALIFIED PLAN SUBJECT TO TITLE IV OF
ERISA.


 


(E)                                  NEITHER ANY PLAN NOR ANY OTHER EMPLOYEE
BENEFIT PLAN MAINTAINED BY AN ERISA AFFILIATE OF COMPANY IS A MULTIEMPLOYER PLAN
OR A MULTIPLE EMPLOYER PLAN.  NONE OF COMPANY, ANY COMPANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE ERISA AFFILIATES HAS (I) AT ANY TIME DURING THE LAST SIX YEARS,
CONTRIBUTED TO OR BEEN OBLIGATED TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN OR
MULTIPLE EMPLOYER PLAN, OR (II) INCURRED ANY WITHDRAWAL LIABILITY THAT HAS NOT
BEEN SATISFIED IN FULL.


 


(F)                                    THE PLANS ARE IN MATERIAL COMPLIANCE BOTH
IN FORM AND OPERATION WITH ERISA, THE CODE AND OTHER APPLICABLE LAWS, AND HAVE
BEEN ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THEIR TERMS.


 


(G)                                 CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL NOT BE A FACTOR CAUSING PAYMENTS TO BE MADE
BY COMPANY OR ANY TAX AFFILIATE THAT ARE NOT DEDUCTIBLE (IN WHOLE OR IN PART) AS
A RESULT OF THE APPLICATION OF SECTION 280G OF THE CODE.

 

23

--------------------------------------------------------------------------------


 


5.16                        INTERCOMPANY TRANSACTIONS.  SECTION 5.16 OF THE
DISCLOSURE SCHEDULE SETS FORTH A LIST OF ALL MATERIAL CONTRACTS BETWEEN SELLER
OR ITS SUBSIDIARIES (OTHER THAN COMPANY AND COMPANY SUBSIDIARIES), ON THE ONE
HAND, AND COMPANY OR A COMPANY SUBSIDIARY, ON THE OTHER HAND, AND OTHER MATERIAL
ARRANGEMENTS WHEREBY SELLER OR ITS SUBSIDIARIES (OTHER THAN COMPANY AND COMPANY
SUBSIDIARIES) PROVIDE GOODS OR SERVICES TO, OR OBTAIN GOODS OR SERVICES FROM,
COMPANY OR COMPANY SUBSIDIARIES.  ALL SUCH ARRANGEMENTS WILL CEASE AS OF THE
CLOSING DATE OTHER THAN (A) THOSE PROVIDED FOR IN CONTRACTS SPECIFICALLY NOTED
AT SECTION 5.16 OF THE DISCLOSURE SCHEDULE AS CONTINUING IN EFFECT AFTER
CLOSING, WHICH WILL CONTINUE IN EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, AND (B) AS PROVIDED IN THE TRANSITION SERVICES AGREEMENT.


 


5.17                        INTELLECTUAL PROPERTY.


 


(A)                                  COMPANY OR THE COMPANY SUBSIDIARIES OWN ALL
RIGHT, TITLE AND INTEREST IN AND TO, OR HAVE VALID LICENSES TO USE, ALL
INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE CURRENT OPERATIONS OF COMPANY AND
THE COMPANY SUBSIDIARIES TAKEN AS A WHOLE, FREE AND CLEAR OF ALL ENCUMBRANCES
OTHER THAN PERMITTED ENCUMBRANCES.


 


(B)                                 SECTION 5.17(B) OF THE DISCLOSURE
SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST OF ALL MATERIAL PATENTS, PATENTS
PENDING, TRADEMARK/SERVICE MARK APPLICATIONS AND REGISTRATIONS, COPYRIGHT
APPLICATIONS AND REGISTRATIONS, AND DOMAIN NAME REGISTRATIONS THAT ARE OWNED BY
COMPANY OR ANY COMPANY SUBSIDIARY.


 


(C)                                  TO THE KNOWLEDGE OF SELLER:


 

(1)                                  THERE IS NO MATERIAL INFRINGEMENT,
MISAPPROPRIATION OR OTHER MISUSE BEING MADE BY ANY THIRD PERSON OF ANY
INTELLECTUAL PROPERTY MATERIAL TO THE BUSINESS OF COMPANY AND COMPANY
SUBSIDIARIES AS A WHOLE;

 

(2)                                  NO CLAIM IS PENDING OR THREATENED TO THE
EFFECT THAT THE OPERATIONS OF COMPANY OR COMPANY SUBSIDIARIES INFRINGE OR
CONFLICT WITH THE ASSERTED RIGHTS OF OTHERS IN RESPECT OF ANY INTELLECTUAL
PROPERTY MATERIAL TO THE BUSINESS OF COMPANY AND COMPANY SUBSIDIARIES AS A
WHOLE; AND

 

(3)                                  NO CLAIM IS PENDING OR THREATENED TO THE
EFFECT THAT ANY INTELLECTUAL PROPERTY MATERIAL TO THE BUSINESS OF COMPANY AND
COMPANY SUBSIDIARIES AS A WHOLE IS INVALID OR UNENFORCEABLE.

 


(D)                                 SECTION 5.17(D) OF THE DISCLOSURE
SCHEDULE SETS FORTH THE LICENSES PURSUANT TO WHICH COMPANY OR ANY COMPANY
SUBSIDIARY GRANTS TO ANY OTHER PERSON (OTHER THAN COMPANY OR ANY COMPANY
SUBSIDIARY) THE RIGHT TO USE INTELLECTUAL PROPERTY OWNED BY COMPANY OR ANY
COMPANY SUBSIDIARY MATERIAL TO THE BUSINESS OF COMPANY AND COMPANY SUBSIDIARIES
AS A WHOLE, AND THE LICENSES PURSUANT TO WHICH ANY OTHER PERSON GRANTS TO
COMPANY OR ANY COMPANY SUBSIDIARY THE RIGHT TO USE INTELLECTUAL PROPERTY
MATERIAL TO THE BUSINESS OF COMPANY AND COMPANY SUBSIDIARIES AS A WHOLE OWNED BY
ANY OTHER PERSON (OTHER THAN LICENSES TO USE OFF-THE-SHELF SOFTWARE).  TO THE
KNOWLEDGE OF SELLER:

 

24

--------------------------------------------------------------------------------


 

(1)                                  NEITHER COMPANY NOR ANY COMPANY SUBSIDIARY
IS IN MATERIAL BREACH OR DEFAULT WITH RESPECT TO ANY OF SUCH LICENSES;

 

(2)                                  NO OTHER PARTY THERETO IS IN MATERIAL
BREACH OR DEFAULT WITH RESPECT TO ANY OF SUCH LICENSES; AND

 

(3)                                  NO EVENT HAS OCCURRED WHICH, WITH DUE
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT.

 


5.18                        OWNERSHIP OF NECESSARY ASSETS AND RIGHTS.


 


(A)                                  EXCEPT FOR


 

(1)                                  THOSE ASSETS AND SERVICES TO BE PROVIDED
PURSUANT TO THE TERMS OF THE TRANSITION SERVICES AGREEMENT,

 

(2)                                  THOSE ASSETS AND SERVICES THAT, PRIOR TO
THE CLOSING, WERE PROVIDED TO COMPANY OR ANY COMPANY SUBSIDIARY BY SELLER OR ANY
OF ITS OTHER AFFILIATES, AND

 

(3)                                  THE CAPITAL STOCK OF THE UK SUBSIDIARY AND
THE RELATED TRADEMARKS AND OTHER INTANGIBLE ASSETS THAT ARE DESCRIBED AT
SECTION 5.18 OF THE DISCLOSURE SCHEDULE (WHICH HAVE BEEN DISTRIBUTED TO SELLER
PRIOR TO THE EXECUTION OF THIS AGREEMENT),

 

the assets of Company and Company Subsidiaries are and as of the Closing will be
in all material respects sufficient for the conduct of the Business immediately
following the Closing in substantially the same manner as currently conducted,
subject to such changes as are implemented in accordance with Article 7.

 


(B)                                 COMPANY HAS GOOD AND VALID TITLE TO, OR A
VALID LEASEHOLD INTEREST IN, ALL MACHINERY, EQUIPMENT AND OTHER TANGIBLE ASSETS
AND PERSONAL PROPERTY USED BY THE BUSINESS, WHEREVER LOCATED, OR SHOWN IN THE
BALANCE SHEET OR ACQUIRED AFTER THE DATE THEREOF, WHICH IN ANY CASE ARE MATERIAL
TO AND NECESSARY FOR THE CONDUCT OF THE BUSINESS AS A WHOLE AS PRESENTLY
CONDUCTED, FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT FOR PERMITTED ENCUMBRANCES
AND EXCEPT FOR PROPERTIES AND ASSETS DISPOSED OF IN THE ORDINARY COURSE OF
BUSINESS SINCE THE BALANCE SHEET DATE.


 


(C)                                  SINCE MAY 1, 2005, COMPANY HAS NOT REDUCED
IN ANY MATERIAL RESPECT ITS ORDINARY COURSE PRACTICES WITH RESPECT TO THE
MAINTENANCE AND REPAIR OF ITS MATERIAL OPERATING ASSETS.


 


5.19                        TAX MATTERS.  NOTWITHSTANDING THE GENERALITY OF ANY
OTHER REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, THIS SECTION 5.19 SHALL
BE DEEMED TO CONTAIN THE ONLY REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT
OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREIN WITH RESPECT TO TAXES. 
EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT:

 

25

--------------------------------------------------------------------------------


 


(A)                                  COMPANY AND ANY AFFILIATED COMBINED OR
UNITARY GROUP OF WHICH COMPANY IS A MEMBER, AS THE CASE MAY BE (“TAX
AFFILIATES”) HAVE FILED WITHIN THE TIME AND IN THE MANNER PRESCRIBED BY LAW ALL
TAX RETURNS REQUIRED TO BE FILED BY IT OR ANY COMPANY SUBSIDIARY.  ALL SUCH TAX
RETURNS ARE TRUE AND COMPLETE.  COMPANY AND ITS TAX AFFILIATES HAVE PAID OR WILL
PAY ALL TAXES WHICH ARE DUE AND PAYABLE WITH RESPECT TO SUCH TAX RETURNS AND
COMPANY HAS SET UP IN ITS FINANCIAL RECORDS ADEQUATE RESERVES FOR ALL TAXES IN
DISPUTE OR NOT YET DUE AND PAYABLE.


 


(B)                                 THERE ARE NO LIENS FOR TAXES OUTSTANDING
AGAINST COMPANY, ANY COMPANY SUBSIDIARY, THEIR RESPECTIVE ASSETS OR AGAINST THE
SHARES, EXCEPT FOR PERMITTED ENCUMBRANCES.


 


(C)                                  ALL TAXES AND ASSESSMENTS THAT COMPANY OR A
COMPANY SUBSIDIARY IS REQUIRED TO WITHHOLD OR TO COLLECT HAVE BEEN DULY WITHHELD
OR COLLECTED, AND ALL SUCH WITHHOLDINGS AND COLLECTIONS HAVE EITHER BEEN DULY
AND TIMELY PAID OVER TO THE APPROPRIATE TAXING AUTHORITIES OR ARE, TOGETHER WITH
THE PAYMENTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH, DULY REFLECTED IN
COMPANY’S FINANCIAL RECORDS IN ACCORDANCE WITH GAAP.


 


(D)                                 THERE ARE NO OUTSTANDING WAIVERS OR
COMPARABLE CONSENTS REGARDING THE APPLICATION OF THE STATUTE OF LIMITATIONS WITH
RESPECT TO ANY TAXES THAT HAVE BEEN GIVEN BY COMPANY OR ANY COMPANY SUBSIDIARY.


 


(E)                                  NO FEDERAL, STATE, LOCAL OR FOREIGN AUDITS
OR OTHER ADMINISTRATIVE OR COURT PROCEEDINGS ARE PRESENTLY PENDING AGAINST
COMPANY OR ANY COMPANY SUBSIDIARY WITH REGARD TO ANY TAXES OR TAX RETURNS.  NO
DEFICIENCY FOR ANY TAXES HAS BEEN PROPOSED, ASSERTED OR ASSESSED AGAINST COMPANY
OR ANY COMPANY SUBSIDIARY WHICH HAS NOT BEEN RESOLVED AND PAID IN FULL.


 


(F)                                    NEITHER COMPANY NOR ANY COMPANY
SUBSIDIARY HAS ANY LIABILITY FOR TAXES IN A JURISDICTION WHERE IT DOES NOT FILE
A RETURN, NOR HAS COMPANY OR ANY COMPANY SUBSIDIARY RECEIVED NOTICE FROM A
TAXING AUTHORITY IN SUCH A JURISDICTION THAT IT IS OR MAY BE SUBJECT TO TAXATION
BY THAT JURISDICTION.


 


(G)                                 NEITHER COMPANY NOR ANY SUBSIDIARY
CONSTITUTES EITHER A “DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION”
(WITHIN THE MEANING OF SECTION 355(A)(1)(A) OF THE CODE) IN A DISTRIBUTION OF
SHARES QUALIFYING FOR TAX-FREE TREATMENT UNDER SECTION 355 OF THE CODE WHICH
TOOK PLACE DURING THE TWO YEAR PERIOD ENDING ON THE DATE OF THIS AGREEMENT.


 


5.20                        PRODUCTS.  COMPANY HAS NOT, DURING THE PAST THREE
YEARS, WHETHER VOLUNTARILY OR AS A RESULT OF ANY ACTION BY ANY GOVERNMENTAL BODY
OR REGULATORY AUTHORITY OR TRADE OR CONSUMER GROUP, GENERALLY RECALLED OR
WITHDRAWN A PRODUCT FOR ANY REASON, INCLUDING ANY MANUFACTURING OR LABELING
DEFECT, OR ISSUED ANY PRESS RELEASE OR PUBLIC STATEMENTS ADVISING ITS TRADE
CUSTOMERS OR CONSUMERS OF ITS PRODUCTS TO TREAT SUCH PRODUCTS IN ANY MANNER
OTHER THAN IN THE ORDINARY COURSE.


 


5.21                        NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN OR IN THE CERTIFICATE TO BE
DELIVERED BY SELLER PURSUANT TO SECTION 3.3(A) OF THIS AGREEMENT, NONE OF
SELLER, ANY AFFILIATE OF SELLER, ANY OF ITS OR ITS AFFILIATES’ OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, REPRESENTATIVES OR ANY OTHER PERSON
MAKES ANY REPRESENTATIONS OR WARRANTIES, AND SELLER HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SELLER OR ANY AFFILIATE OF
SELLER, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS, REPRESENTATIVES OR OTHER PERSON, WITH RESPECT TO THE

 

26

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY
OR COMPANY, THE COMPANY SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, ASSETS OR
LIABILITIES, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO BUYER OR ITS
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION WITH RESPECT TO ANY
ONE OR MORE OF THE FOREGOING.


 


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer represents and warrants to Seller as follows:

 


6.1                               ORGANIZATION.  BUYER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.


 


6.2                               POWER.  BUYER HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE PURCHASE OF THE SHARES AND OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


6.3                               AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE AND STOCKHOLDER ACTION ON THE PART OF BUYER.  THIS AGREEMENT HAS BEEN
DULY AND VALIDLY EXECUTED AND DELIVERED BY BUYER AND IS A VALID AND BINDING
OBLIGATION OF BUYER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO
GENERAL PRINCIPLES OF EQUITY.


 


6.4                               NONCONTRAVENTION.  NEITHER THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, NOR COMPLIANCE BY BUYER WITH ANY OF THE
PROVISIONS HEREOF WILL:


 


(A)                                  CONFLICT WITH OR RESULT IN A BREACH OF ANY
PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS OR SIMILAR GOVERNING
DOCUMENTS;


 


(B)                                 CAUSE A DEFAULT (OR GIVE RISE TO ANY RIGHT
OF TERMINATION, CANCELLATION OR ACCELERATION) UNDER ANY MATERIAL AGREEMENT OR
OTHER MATERIAL OBLIGATION TO WHICH BUYER IS A PARTY, EXCEPT FOR SUCH MATTERS AS
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT UPON THE
ABILITY OF BUYER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; OR


 


(C)                                  ASSUMING COMPLIANCE WITH THE HSR ACT,
VIOLATE ANY LAW APPLICABLE TO BUYER, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT UPON THE ABILITY OF BUYER TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


6.5                               CONSENTS.  NO CONSENT OR APPROVAL BY, OR ANY
NOTIFICATION OF OR FILING WITH, ANY GOVERNMENTAL BODY IS REQUIRED IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY BUYER OF THIS AGREEMENT, OR THE
CONSUMMATION BY BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR
COMPLIANCE WITH THE HSR ACT AND EXCEPT FOR ANY SUCH CONSENT, APPROVAL,
NOTIFICATION OR FILING THE FAILURE OF WHICH TO OBTAIN OR MAKE WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT UPON BUYER’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

27

--------------------------------------------------------------------------------


 


6.6                               INVESTMENT INTENT.  BUYER IS ACQUIRING THE
SHARES FOR ITS OWN ACCOUNT FOR INVESTMENT WITHOUT A VIEW TO THE SALE,
DISTRIBUTION, SUBDIVISION, TRANSFER OR FRACTIONALIZATION THEREOF.  BUYER
ACKNOWLEDGES THAT THE SHARES (A) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW AND THERE IS NO COMMITMENT
TO REGISTER THE SHARES, (B) HAVE NO PUBLIC OR OTHER MARKET, AND (C) CANNOT BE
RESOLD, UNLESS THEY ARE SUBSEQUENTLY REGISTERED OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.  BUYER HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AND IN INVESTMENTS OF THIS TYPE THAT IT IS CAPABLE OF
EVALUATING THE RISKS AND MERITS OF ITS INVESTMENT IN THE SHARES AND OF MAKING AN
INFORMED INVESTMENT DECISION.


 


6.7                               LITIGATION.  NO PROCEEDING HAS, AS OF THE DATE
OF THIS AGREEMENT, BEEN COMMENCED OR, TO THE KNOWLEDGE OF BUYER, THREATENED
AGAINST BUYER THAT CHALLENGES THE VALIDITY OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THAT MAY HAVE THE EFFECT OF PREVENTING, DELAYING OR
IMPAIRING, OR MAKING ILLEGAL THE TRANSACTIONS CONTEMPLATED HEREBY, OR MATERIALLY
AFFECTING BUYER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER OR TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.8                               BROKERS.  BUYER HAS NOT EMPLOYED ANY BROKER,
FINDER OR INVESTMENT BANKER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT WHICH WOULD BE ENTITLED TO A FEE OR COMMISSION IN CONNECTION WITH
SUCH TRANSACTIONS, EXCEPT FOR ANY BROKER, FINDER OR INVESTMENT BANKER WHOSE FEES
OR COMMISSIONS SHALL BE THE SOLE RESPONSIBILITY OF BUYER.


 


6.9                               FINANCIAL CAPABILITY.


 


(A)                                  BUYER WILL HAVE, AS OF THE CLOSING DATE,
AND SUBJECT TO THE TERMS AND CONDITIONS OF THE FINANCING COMMITMENT LETTER
ADDRESSED TO BUYER FROM UBS LOAN FINANCE LLC AND UBS SECURITIES LLC, DATED
JULY 21, 2005 (THE “COMMITMENT LETTER”) AND PREVIOUSLY DELIVERED TO SELLER,
ACCESS TO FUNDS WHICH WILL BE IN AN AMOUNT SUFFICIENT TO EFFECT THE CLOSING,
INCLUDING PAYMENT OF THE PURCHASE PRICE, AND ALL OTHER TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE TRANSITION SERVICES AGREEMENT.


 


(B)                                 SINCE JANUARY 1, 2005, BUYER HAS NOT
UNDERTAKEN ANY ACQUISITION OF ANY BUSINESS, DIVISION OR MATERIAL ASSETS (OTHER
THAN INVENTORY ACQUIRED IN THE ORDINARY COURSE OF BUSINESS); INCURRED, ASSUMED,
GUARANTEED OR OTHERWISE BECOME LIABLE FOR ANY INDEBTEDNESS OR OTHER LIABILITIES
OTHER THAN TRADE PAYABLES OR BORROWINGS UNDER EXISTING LINES OF CREDIT, IN EACH
CASE, IN THE ORDINARY COURSE OF BUSINESS; UNDERTAKEN ANY OTHER TRANSACTION
OUTSIDE THE ORDINARY COURSE OF BUSINESS THAT WOULD REASONABLY BE EXPECTED TO
IMPAIR, DELAY OR PREVENT BUYER’S ABILITY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING ITS ABILITY TO OBTAIN THE FINANCING FOR PAYMENT
OF THE PURCHASE PRICE; OR SUFFERED A BUYER MATERIAL ADVERSE EFFECT.


 


6.10                        ENVIRONMENTAL AUDITS.  SCHEDULE 6.10 ATTACHED HERETO
IS A TRUE AND COMPLETE LIST OF ALL PHASE 1 ENVIRONMENTAL AUDITS AND OTHER
ENVIRONMENTAL AUDITS OR REPORTS OBTAINED BY BUYER OR ITS REPRESENTATIVES WITH
RESPECT TO ANY OF THE PROPERTIES.  BUYER HAS FURNISHED TRUE AND COMPLETE COPIES
OF SUCH AUDITS AND REPORTS TO SELLER AND ALL MATTERS DISCLOSED BY SUCH AUDITS
AND REPORTS SHALL BE DEEMED FOR ALL PURPOSES OF THIS AGREEMENT AS HAVING BEEN
DISCLOSED BY SELLER PURSUANT TO SECTION 5.13.

 

28

--------------------------------------------------------------------------------


 


6.11                        NON-RELIANCE.  BUYER ACKNOWLEDGES THAT IT, TOGETHER
WITH ITS ADVISORS, HAS MADE ITS OWN INVESTIGATION OF COMPANY, COMPANY
SUBSIDIARIES AND THEIR RESPECTIVE BUSINESSES AND ASSETS.  BUYER IS NOT RELYING
ON ANY REPRESENTATIONS, WARRANTIES OR STATEMENTS OTHER THAN THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND IS NOT RELYING ON IMPLIED WARRANTIES (WHETHER OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE), OR UPON ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO THE PROSPECTS (FINANCIAL OR
OTHERWISE), OR THE VIABILITY OR LIKELIHOOD OF SUCCESS, OF THE BUSINESSES OF
COMPANY AND COMPANY SUBSIDIARIES AS CONDUCTED AFTER THE CLOSING DATE, OR UPON
THE INFORMATION (INCLUDING ANY FORECASTS OR PROJECTIONS) CONTAINED IN THE
CONFIDENTIAL MEMORANDUM FURNISHED BY GOLDMAN, SACHS & CO. ON BEHALF OF SELLER,
OR IN ANY OTHER MATERIALS PROVIDED BY SELLER, COMPANY, THEIR AFFILIATES OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISERS OR
REPRESENTATIVES, INCLUDING ANY DATA ROOM OR MANAGEMENT PRESENTATIONS, AND NONE
OF SELLER, COMPANY, THEIR AFFILIATES, OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISERS OR REPRESENTATIVES SHALL HAVE ANY LIABILITY
RESULTING THEREFROM.


 


ARTICLE 7
COVENANTS OF THE PARTIES UNTIL CLOSING


 


7.1                               CONDUCT OF BUSINESS PENDING CLOSING.  EXCEPT
AS SET FORTH IN SECTION 7.1 OF THE DISCLOSURE SCHEDULE OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT, BETWEEN THE DATE HEREOF AND THE CLOSING, SELLER SHALL CAUSE
COMPANY AND EACH COMPANY SUBSIDIARY TO:


 


(A)                                  OPERATE ITS RESPECTIVE BUSINESS IN THE
ORDINARY COURSE CONSISTENT WITH PAST PRACTICE IN ACCORDANCE WITH APPLICABLE
LAWS, UNLESS SELLER OBTAINS THE PRIOR WRITTEN CONSENT OF BUYER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED;


 


(B)                                 USE ITS REASONABLE BEST EFFORTS TO PRESERVE
ITS BUSINESS ORGANIZATION AND GOODWILL, KEEP AVAILABLE THE SERVICES OF ITS
OFFICERS AND EMPLOYEES, AND MAINTAIN SATISFACTORY RELATIONSHIPS WITH VENDORS,
CUSTOMERS AND OTHERS HAVING BUSINESS RELATIONSHIPS WITH IT; AND


 


(C)                                  NOTIFY BUYER OF ANY GOVERNMENTAL OR THIRD
PARTY COMPLAINT, INVESTIGATIONS OR HEARINGS INVOLVING COMPANY OR A COMPANY
SUBSIDIARY (OR WRITTEN COMMUNICATIONS INDICATING THAT THE SAME ARE CONTEMPLATED)
IF SUCH COMPLAINT, INVESTIGATION OR HEARING WOULD HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


7.2                               NEGATIVE COVENANTS.  EXCEPT AS SET FORTH IN
SECTION 7.2 OF THE DISCLOSURE SCHEDULE, AS OTHERWISE PROVIDED IN THIS AGREEMENT
OR AS REQUIRED BY APPLICABLE LAW, BETWEEN THE DATE HEREOF AND THE CLOSING,
UNLESS SELLER OBTAINS THE PRIOR WRITTEN CONSENT OF BUYER, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, SELLER SHALL CAUSE COMPANY
AND EACH COMPANY SUBSIDIARY NOT TO:


 


(A)                                  MAKE ANY CHANGE IN COMPANY’S OR SUCH
COMPANY SUBSIDIARY’S AUTHORIZED OR ISSUED CAPITAL STOCK, GRANT ANY OPTION,
WARRANT OR OTHER RIGHT TO PURCHASE OR OTHERWISE ACQUIRE ANY CAPITAL STOCK OF
COMPANY OR ANY COMPANY SUBSIDIARY, ISSUE OR MAKE ANY SECURITY CONVERTIBLE INTO
CAPITAL STOCK OF COMPANY OR ANY COMPANY SUBSIDIARY, GRANT ANY REGISTRATION
RIGHTS, OR PURCHASE, REDEEM, RETIRE OR MAKE ANY OTHER ACQUISITION OF ANY SHARES
OF CAPITAL STOCK OF COMPANY OR ANY COMPANY SUBSIDIARY;

 

29

--------------------------------------------------------------------------------


 


(B)                                 AMEND (AS APPLICABLE) THE ARTICLES OR
CERTIFICATE OF INCORPORATION, BYLAWS, OR OTHER ORGANIZATIONAL DOCUMENT OF
COMPANY OR ANY COMPANY SUBSIDIARY, OR ENTER INTO ANY MERGER, SHARE EXCHANGE OR
DISSOLUTION WITH RESPECT TO COMPANY OR ANY COMPANY SUBSIDIARY;


 


(C)                                  ENTER INTO, ADOPT, AMEND IN ANY MATERIAL
RESPECT OR TERMINATE ANY COMPANY CONTRACT, OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS;


 


(D)                                 SELL, ASSIGN, TRANSFER OR ABANDON ASSETS OF
COMPANY OR ANY COMPANY SUBSIDIARY OR ANY PART THEREOF (INCLUDING THE FACTORING
OF ACCOUNTS RECEIVABLE) THAT ARE MATERIAL TO THE OPERATIONS OF COMPANY, EXCEPT
(I) TRANSACTIONS PURSUANT TO EXISTING COMPANY CONTRACTS (OR COMPANY CONTRACTS
ENTERED INTO AFTER THE DATE HEREOF THAT DO NOT VIOLATE SECTION 7.2(C)), AND
(II) DISPOSITIONS OF INVENTORY OR WORN-OUT OR OBSOLETE EQUIPMENT AND MACHINERY,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST
PRACTICE, PROVIDED THAT NOTHING IN THIS SECTION 7.2 SHALL RESTRICT COMPANY OR
ANY COMPANY SUBSIDIARY FROM MAKING ANY CASH DIVIDEND OR CASH DISTRIBUTION TO ITS
RESPECTIVE SHAREHOLDER;


 


(E)                                  MAKE OR COMMIT FOR CAPITAL EXPENDITURES OF
MORE THAN $250,000 IN THE AGGREGATE IN EXCESS OF THOSE PROVIDED FOR IN COMPANY’S
CAPITAL EXPENDITURE BUDGET FOR ITS CURRENT FISCAL YEAR;


 


(F)                                    SETTLE ANY MATERIAL LITIGATION IF THE
SETTLEMENT REQUIRES COMPANY OR ANY COMPANY SUBSIDIARY TO AGREE TO TAKE, OR
REFRAIN FROM TAKING, ANY ACTION AFTER THE CLOSING DATE (OTHER THAN A PAYMENT OF
MONEY THAT IS ENTIRELY REFLECTED IN THE COMPUTATION OF THE ADJUSTMENT AMOUNT);


 


(G)                                 MAKE ANY CHANGE IN THE FINANCIAL ACCOUNTING
PRINCIPLES OR POLICIES OF COMPANY OR ANY COMPANY SUBSIDIARY, EXCEPT AS REQUIRED
BY APPLICABLE LAW OR GAAP;


 


(H)                                 ENTER INTO ANY LOAN AGREEMENT, CREDIT
AGREEMENT, PROMISSORY NOTE OR OTHER AGREEMENT FOR BORROWING MONEY (OTHER THAN
INTERCOMPANY ARRANGEMENTS WITH COMPANY SUBSIDIARIES, SELLER OR ITS AFFILIATES IN
THE ORDINARY COURSE OF BUSINESS) OR ISSUE ANY DEBT SECURITIES OR ASSUME,
GUARANTEE OR ENDORSE THE OBLIGATIONS OF ANY OTHER PERSONS;


 


(I)                                     ACQUIRE, OR ENTER INTO AN AGREEMENT TO
ACQUIRE, THE CAPITAL STOCK OR SUBSTANTIALLY ALL THE ASSETS OR BUSINESS OF ANY
OTHER ENTITY;


 


(J)                                     ADOPT, GRANT OR EXTEND ANY INCREASE IN
COMPENSATION OR BENEFITS FOR DIRECTORS, OFFICERS OR EMPLOYEES OF COMPANY, EXCEPT
AS REQUIRED BY THE TERMS OF EXISTING COMPANY CONTRACTS AND EXCEPT FOR BUDGETED
ANNUAL MERIT INCREASES SCHEDULED TO BE EFFECTIVE AUGUST 1, 2005 AS DISCLOSED IN
SECTION 7.2 OF THE DISCLOSURE SCHEDULE;


 


(K)                                  ISSUE OR SELL ANY ADDITIONAL SHARES OR
EQUITY INTEREST OR ANY OPTIONS, WARRANTS, CONVERSION PRIVILEGES OR RIGHTS OF ANY
KIND TO ACQUIRE ANY SHARES OF CAPITAL STOCK OR EQUITY INTERESTS OF COMPANY;


 


(L)                                     FAIL TO MAINTAIN AND REPAIR COMPANY’S
FACILITIES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH COMPANY’S PAST
PRACTICES;

 

30

--------------------------------------------------------------------------------


 


(M)                               FAIL TO CARRY OUT PROMOTIONAL AND MARKETING
PROGRAMS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH COMPANY’S PAST
PRACTICES; OR


 


(N)                                 ADOPT OR AMEND ANY BONUS, PROFIT SHARING,
STOCK OPTION, PENSION, RETIREMENT, DEFERRED COMPENSATION OR OTHER EMPLOYEE
BENEFIT PLAN, AGREEMENT, TRUST, FUND OR ARRANGEMENTS FOR THE BENEFIT OR WELFARE
OF ANY DIRECTOR OR EMPLOYEE OF THE COMPANY, EXCEPT AS REQUIRED BY LAW.


 


7.3                               ACCESS.


 


(A)                                  PRIOR TO CLOSING, BUYER AND ITS OFFICERS,
DIRECTORS, PARTNERS, MEMBERS, ATTORNEYS, ACCOUNTANTS AND REPRESENTATIVES SHALL
BE AFFORDED REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO THE BOOKS AND
RECORDS OF COMPANY AND EACH COMPANY SUBSIDIARY, UPON REASONABLE PRIOR NOTICE,
AND COMPANY SHALL PROMPTLY MAKE AVAILABLE TO BUYER OTHER INFORMATION CONCERNING
COMPANY AND THE COMPANY SUBSIDIARIES, THEIR BUSINESS, PROPERTIES AND PERSONNEL
AS BUYER MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT ANY SUCH ACCESS SHALL
BE CONDUCTED AT BUYER’S EXPENSE, UNDER THE REASONABLE SUPERVISION OF COMPANY’S
PERSONNEL AND IN SUCH A MANNER AS TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND NOT TO INTERFERE WITH THE NORMAL OPERATION OF THE BUSINESS OF
COMPANY OR THE COMPANY SUBSIDIARIES.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NONE OF COMPANY, ANY COMPANY SUBSIDIARY OR SELLER
SHALL HAVE ANY OBLIGATION TO DISCLOSE ANY INFORMATION TO BUYER TO THE EXTENT
SUCH DISCLOSURE WOULD (A) RESULT IN A MATERIAL BREACH OF ANY CONTRACT TO WHICH
COMPANY, SUCH COMPANY SUBSIDIARY OR SELLER IS A PARTY OR IS OTHERWISE BOUND,
(B) REASONABLY BE EXPECTED TO JEOPARDIZE ANY ATTORNEY-CLIENT OR OTHER LEGAL
PRIVILEGE OF COMPANY, SUCH COMPANY SUBSIDIARY OR SELLER, OR (C) RESULT IN A
VIOLATION OF ANY LAWS OR FIDUCIARY DUTIES APPLICABLE TO COMPANY, SUCH COMPANY
SUBSIDIARY OR SELLER.  THE INFORMATION CONTAINED IN THE DISCLOSURE SCHEDULE OR
DELIVERED TO BUYER OR ITS AUTHORIZED REPRESENTATIVES PURSUANT HERETO SHALL BE
SUBJECT TO THE CONFIDENTIALITY AGREEMENT, AND, FOR THAT PURPOSE AND TO THAT
EXTENT, THE TERMS OF THE CONFIDENTIALITY AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE.  THE CONFIDENTIALITY AGREEMENT WILL TERMINATE EFFECTIVE AS OF THE
CLOSING.


 


7.4                               CONSENTS.  PRIOR TO CLOSING, SELLER, COMPANY
AND BUYER SHALL COOPERATE AND USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL
CONSENTS, PERMITS, APPROVALS OF, AND EXEMPTIONS BY, ANY GOVERNMENTAL BODY AND
ALL CONSENTS OF ANY THIRD PARTY, IN EACH CASE, NECESSARY FOR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; PROVIDED THAT SELLER AND ITS
AFFILIATES (INCLUDING COMPANY AND THE COMPANY SUBSIDIARIES) SHALL NOT BE
REQUIRED TO EXPEND ANY MONEY TO OBTAIN SUCH CONSENTS, AND PROVIDED FURTHER,
THAT, NOTWITHSTANDING THE FOREGOING, THE ACTIONS OF SELLER AND BUYER WITH
RESPECT TO FILINGS, APPROVALS AND OTHER MATTERS PURSUANT TO THE HSR ACT AND ANY
LOCAL, STATE, FEDERAL (OTHER THAN THE HSR ACT) OR FOREIGN ANTITRUST LAW
APPLICABLE TO THE SHARE PURCHASE (“OTHER ANTITRUST REGULATIONS”) SHALL BE
GOVERNED BY SECTION 7.5.  EACH OF THE PARTIES HERETO SHALL DILIGENTLY ASSIST AND
COOPERATE IN PREPARING AND FILING ALL DOCUMENTS REQUIRED TO BE SUBMITTED TO ANY
GOVERNMENTAL BODY IN CONNECTION WITH SUCH TRANSACTIONS AND IN OBTAINING ANY
CONSENTS, WAIVERS, AUTHORIZATIONS OR APPROVALS WHICH MAY BE REQUIRED TO BE
OBTAINED IN CONNECTION WITH SUCH TRANSACTIONS.  WITH RESPECT TO THE NEW JERSEY
DEPARTMENT OF ENVIRONMENTAL PROTECTION (NJDEP) ISRA APPROVAL REFERRED TO IN
SECTIONS 8.3 AND 9.3, SELLER, AT ITS COST, WILL CAUSE COMPANY TO FILE SUCH
NOTICES, ASSESSMENTS, REMEDIATION

 

31

--------------------------------------------------------------------------------


 


AGREEMENT APPLICATIONS AND OTHER DOCUMENTS AND INFORMATION REQUIRED FOR REVIEW
BY NJDEP IN ORDER TO ALLOW SELLER TO TRANSFER OWNERSHIP OF COMPANY TO BUYER
PRIOR TO COMPANY’S COMPLIANCE WITH ISRA.  SELLER WILL OBTAIN BUYER’S INPUT AND
APPROVAL, NOT TO BE UNREASONABLY WITHHELD, IN REGARDS TO ANY ISRA FILING.  BUYER
SHALL COOPERATE WITH SELLER AND EXECUTE AND DELIVER TO NJDEP SUCH INFORMATION,
CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED UNDER ISRA.  SELLER AGREES
TO USE REASONABLE EFFORTS TO OBTAIN APPROVAL BY NJDEP OF AN ISRA REMEDIATION
AGREEMENT AND FUNDING SOURCE TO BE PROVIDED BY AND IN THE NAME OF COMPANY, IF
REQUIRED, THAT ARE LIMITED TO THE EXISTING REMEDIATION WORK AT THE POMONA
PROPERTY AND AN ISRA REMEDIATION FUNDING SOURCE NOT TO EXCEED COMPANY’S EXISTING
ESTIMATED RESERVES FOR POMONA.  IF, HOWEVER, NJDEP REQUIRES AN ISRA REMEDIATION
FUNDING SOURCE IN EXCESS OF COMPANY’S EXISTING ESTIMATED RESERVES FOR POMONA,
BUYER AGREES THAT COMPANY WILL PROVIDE AN ISRA REMEDIATION FUNDING SOURCE IN THE
AMOUNT REQUIRED BY NJDEP.

 


7.5                               HSR ACT.  SELLER AND BUYER SHALL EACH PROMPTLY
PREPARE AND FILE ANY NOTIFICATIONS AND REPORTS WHICH MAY BE REQUIRED WITH
RESPECT TO THIS AGREEMENT BY THE HSR ACT, INCLUDING A REQUEST FOR EARLY
TERMINATION OF THE WAITING PERIOD, AND RESPOND PROMPTLY TO INQUIRIES FROM THE
FEDERAL TRADE COMMISSION OR THE DEPARTMENT OF JUSTICE RESULTING FROM THE FILINGS
OF SUCH NOTIFICATIONS, AND OTHERWISE SHALL USE THEIR BEST EFFORTS TO COMPLY WITH
THE REQUIREMENTS OF SUCH ACT.  BUYER SHALL PAY THE FEE REQUIRED FOR FILING SUCH
NOTIFICATION.  IF ANY GOVERNMENTAL BODY REQUESTS INFORMATION OR DOCUMENTS
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EACH PARTY AGREES TO
CONSULT WITH THE OTHER PARTY’S COUNSEL ABOUT ANY COMMUNICATIONS WITH SUCH
GOVERNMENTAL BODY (IN ADVANCE, WHERE PRACTICABLE, AND IN ANY EVENT PROMPTLY), TO
USE ITS REASONABLE BEST EFFORTS TO RESPOND APPROPRIATELY TO SUCH REQUEST, AS
SOON AS REASONABLY PRACTICABLE, TO COOPERATE WITH THE OTHER PARTY IN RESPONDING
TO ANY REQUEST, AND TO ALLOW THE OTHER PARTY TO PARTICIPATE IN MEETINGS WITH ANY
GOVERNMENTAL BODY.  THE PARTIES HERETO SHALL USE THEIR RESPECTIVE COMMERCIALLY
REASONABLE BEST EFFORTS AND TAKE ALL NECESSARY ACTION TO OBTAIN ANY CLEARANCE
UNDER THE HSR ACT OR OTHER AUTHORIZATION OF ANY GOVERNMENTAL BODY REQUIRED UNDER
OTHER ANTITRUST REGULATIONS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY OR TO RESOLVE ANY OBJECTIONS THAT MAY BE ASSERTED BY ANY GOVERNMENTAL
BODY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  IN ORDER TO AVOID
ANY GOVERNMENTAL BODY FROM FILING SUIT, OR TAKING ANY OTHER ACTION, TO FORBID OR
DELAY CONSUMMATION OF THE TRANSACTION, BUYER SHALL OFFER UNDERTAKINGS ACCEPTABLE
TO THE RELEVANT GOVERNMENTAL BODY, INCLUDING PROPOSING, NEGOTIATING, COMMITTING
TO AND EFFECTING, BY CONSENT DECREE, HOLD SEPARATE ORDER OR OTHERWISE, THE SALE,
DIVESTITURE OR DISPOSITION OF, OR THE IMPOSITION OF ANY LIMITATION UPON, SUCH
ASSETS OR BUSINESSES OF BUYER (INCLUDING ITS SUBSIDIARIES) OR COMPANY OR ANY
COMPANY SUBSIDIARY (SO LONG AS CONDITIONED UPON, AND NOT OCCURRING PRIOR TO, THE
CLOSING), ALONG WITH ANY ANCILLARY AGREEMENTS.


 


7.6                               PUBLIC STATEMENTS.  EXCEPT AS REQUIRED BY
APPLICABLE LAW OR SECURITIES EXCHANGE RULES (IN WHICH EVENT THE PARTIES SHALL,
TO THE EXTENT REASONABLY PRACTICABLE, CONSULT WITH EACH OTHER IN ADVANCE), PRIOR
TO THE CLOSING DATE, NO PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT (IF
MATERIALLY DIFFERENT THAN THOSE PREVIOUSLY MADE) RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE MADE BY ANY PARTY TO THIS AGREEMENT OR
ITS REPRESENTATIVES WITHOUT PRIOR CONSULTATION AMONG SELLER AND BUYER.


 


7.7                               SATISFACTION OF COMPANY DEBT.  AT OR BEFORE
CLOSING, SELLER SHALL REPAY, OR CAUSE TO BE REPAID, ON BEHALF OF COMPANY, ALL
INDEBTEDNESS FOR BORROWED MONEY OF COMPANY OR ANY COMPANY SUBSIDIARY, AND SHALL
OBTAIN THE RELEASE OF ANY ENCUMBRANCE (OTHER THAN PERMITTED

 

32

--------------------------------------------------------------------------------


 


ENCUMBRANCES) SECURING SUCH INDEBTEDNESS, PROVIDED THAT THE $150,000 CONDITIONAL
LOAN FROM THE MARYLAND DEPARTMENT OF BUSINESS AND ECONOMIC DEVELOPMENT AND THE
$100,000 CONDITIONAL GRANT FROM WASHINGTON COUNTY, MARYLAND SHALL NOT BE
CONSIDERED TO BE “INDEBTEDNESS FOR BORROWED MONEY” FOR PURPOSES OF THIS
SECTION 7.7.


 


7.8                               SATISFACTION OF CONDITIONS.


 


(A)                                  BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING, EACH PARTY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE
CONDITIONS TO CLOSING SET FORTH IN ARTICLES 8 AND 9 BELOW TO BE SATISFIED, TO
THE EXTENT WITHIN THE CONTROL OF SUCH PARTY.


 


(B)                                 NOTWITHSTANDING ANYTHING ELSE CONTAINED
HEREIN, BUYER SHALL USE ITS BEST EFFORTS TO CAUSE THE CONDITION TO CLOSING SET
FORTH IN SECTION 8.6 (FINANCING) BELOW TO BE SATISFIED AS PROMPTLY AS
PRACTICABLE, INCLUDING USING ITS BEST EFFORTS TO SATISFY ALL CONDITIONS WITHIN
THE CONTROL OF BUYER THAT ARE REQUIRED TO OBTAIN SUCH FINANCING UNDER THE
COMMITMENT LETTER; PROVIDED THAT IN THE EVENT THAT SUCH FINANCING IS NOT
OBTAINED FROM THE SOURCES REFERRED TO IN THE COMMITMENT LETTER, BUYER SHALL USE
ITS BEST EFFORTS TO OBTAIN FINANCING FROM OTHER SOURCES AS PROMPTLY AS
PRACTICABLE (IT BEING UNDERSTOOD THAT BUYER WILL NOT BE REQUIRED TO ACCEPT
FINANCING THAT WOULD BE ON ECONOMIC TERMS (INCLUDING RESTRICTIVE COVENANTS) THAT
WOULD BE MATERIALLY WORSE IN THE AGGREGATE TO BUYER THAN THE ECONOMIC TERMS
ASSOCIATED WITH THE FINANCING AVAILABLE TO BUYER UNDER THE COMMITMENT LETTER). 
IN FURTHERANCE AND NOT IN LIMITATION OF THE PRECEDING SENTENCE, PRIOR TO
CLOSING, BUYER SHALL NOT UNDERTAKE ANY ACQUISITION OF ANY BUSINESS, DIVISION OR
MATERIAL ASSETS (OTHER THAN INVENTORY IN THE ORDINARY COURSE OF BUSINESS);
INCUR, ASSUME, GUARANTEE OR OTHERWISE BECOME LIABLE FOR ANY INDEBTEDNESS OR
OTHER LIABILITIES OTHER THAN TRADE PAYABLES OR BORROWINGS UNDER EXISTING LINES
OF CREDIT, IN EACH CASE, IN THE ORDINARY COURSE; OR UNDERTAKE ANY OTHER
TRANSACTION OUTSIDE THE ORDINARY COURSE OF BUSINESS THAT WOULD REASONABLY BE
EXPECTED TO IMPAIR, DELAY OR PREVENT BUYER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ITS ABILITY TO OBTAIN FINANCING FOR
PAYMENT OF THE PURCHASE PRICE.


 


7.9                               NO SALE.  BETWEEN THE DATE OF THIS AGREEMENT
AND THE CLOSING DATE (OR EARLIER TERMINATION OF THIS AGREEMENT IN ACCORDANCE
WITH ITS TERMS), SELLER AGREES NOT TO SELL, PLEDGE, TRANSFER OR OTHERWISE PLACE
ANY ENCUMBRANCE ON THE SHARES.


 


7.10                        NO NEGOTIATIONS.


 


(A)                                  UNTIL THE EARLIEST TO OCCUR OF THE CLOSING
DATE OR THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, SELLER
SHALL NOT, AND SHALL DIRECT THE OFFICERS OF COMPANY AND SELLER’S AGENTS OR
REPRESENTATIVES, INCLUDING GOLDMAN SACHS & CO., NOT TO SOLICIT ANY PROPOSAL,
INDICATION OF INTEREST OR OFFER FROM ANY PERSON (INCLUDING ANY OF THE OFFICERS
OR EMPLOYEES OF COMPANY) RELATING TO ANY LIQUIDATION, DISSOLUTION,
RECAPITALIZATION, MERGER, CONSOLIDATION OR ACQUISITION OR PURCHASE OF ALL OR A
MATERIAL PORTION OF THE ASSETS (OTHER THAN INVENTORY IN THE ORDINARY COURSE OF
BUSINESS) OF, OR ANY EQUITY INTEREST IN, COMPANY OR OTHER SIMILAR TRANSACTION OR
BUSINESS COMBINATION INVOLVING THE BUSINESS, OR PARTICIPATE IN ANY NEGOTIATIONS
REGARDING ANY SUCH TRANSACTION; PROVIDED, HOWEVER, THAT IF SELLER, AFTER 60 DAYS
FROM THE DATE OF THIS AGREEMENT, DETERMINES IN GOOD FAITH THAT BUYER WILL NOT
LIKELY BE ABLE TO CONSUMMATE THE CLOSING BY THE DATE THIS AGREEMENT TERMINATES
IN ACCORDANCE WITH ITS TERMS, SELLER MAY PROVIDE BUYER WITH WRITTEN NOTICE OF
SUCH DETERMINATION, FOLLOWING WHICH NOTICE

 

33

--------------------------------------------------------------------------------


 


BUYER AND SELLER WILL, WITHIN FIVE BUSINESS DAYS, CONSULT WITH EACH OTHER
REGARDING THE PROSPECTS FOR CONSUMMATING THE CLOSING.  IF, FOLLOWING SUCH
CONSULTATION, SELLER IN GOOD FAITH AGAIN DETERMINES THAT BUYER WILL NOT LIKELY
BE ABLE TO CONSUMMATE THE CLOSING BY THE DATE THIS AGREEMENT TERMINATES IN
ACCORDANCE WITH ITS TERMS, SELLER MAY PROVIDE BUYER WITH A WRITTEN NOTICE
REGARDING SUCH DETERMINATION AND SELLER’S OBLIGATIONS UNDER THIS SECTION 7.10
WILL CEASE TEN DAYS FOLLOWING BUYER’S RECEIPT OF SUCH SECOND WRITTEN NOTICE.


 


(B)                                 THE FOREGOING SUBSECTION (A) SHALL NOT
PRECLUDE SELLER, OR SELLER’S AGENTS OR REPRESENTATIVES FROM TAKING ANY ACTION TO
SOLICIT ANY PROPOSAL, INDICATION OF INTEREST OR OFFER FROM ANY PERSON RELATING
TO, OR OTHERWISE TAKE ANY ACTION WITH RESPECT TO, ANY LIQUIDATION, DISSOLUTION,
RECAPITALIZATION, MERGER, CONSOLIDATION OR ACQUISITION OR PURCHASE OF ALL OR A
MATERIAL PORTION OF THE ASSETS OF, OR ANY EQUITY INTEREST IN, SELLER TAKEN AS A
WHOLE OR ANY SUBSIDIARY OF SELLER (OTHER THAN COMPANY AND COMPANY SUBSIDIARIES),
OR OTHER SIMILAR TRANSACTION OR BUSINESS COMBINATION INVOLVING AN INTEREST IN
SELLER TAKEN AS A WHOLE OR ANY SUBSIDIARY OF SELLER (OTHER THAN COMPANY AND
COMPANY SUBSIDIARIES).


 


ARTICLE 8
CONDITIONS TO OBLIGATION OF BUYER


 

The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the satisfaction at or prior to the Closing Date of the
following conditions unless waived by Buyer in its sole discretion:

 


8.1                               REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT THAT ARE QUALIFIED AS
TO COMPANY MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT, AND THE
REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT THAT ARE NOT SO
QUALIFIED SHALL BE TRUE AND CORRECT EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, IN EACH CASE AS OF THE DATE HEREOF,
AND, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES REFER TO A
SPECIFIC DATE, AS OF THE CLOSING DATE AS THOUGH MADE ON THE CLOSING DATE.


 


8.2                               PERFORMANCE OF AGREEMENTS.  SELLER SHALL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, OBLIGATIONS
AND AGREEMENTS TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE THE CLOSING
PURSUANT TO THIS AGREEMENT OR ANY SCHEDULE OR EXHIBIT HERETO, INCLUDING EACH OF
SELLER’S OBLIGATIONS UNDER SECTION 3.3.


 


8.3                               APPROVALS.  ALL WAITING PERIODS APPLICABLE
UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED.  EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A COMPANY MATERIAL ADVERSE EFFECT OR A BUYER
MATERIAL ADVERSE EFFECT, ALL OTHER CONSENTS, AUTHORIZATIONS, APPROVALS OF, AND
EXPIRATIONS OF WAITING PERIODS IMPOSED BY, ANY GOVERNMENTAL BODY, THE FAILURE OF
WHICH TO OBTAIN OR OCCUR WOULD MAKE THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY ILLEGAL (INCLUDING ACTION BY THE NEW JERSEY DEPARTMENT OF
ENVIRONMENTAL PROTECTION UNDER THE NEW JERSEY INDUSTRIAL SITE RECOVERY ACT
ALLOWING THE SHARE TRANSFER OR APPROVING A REMEDIATION AGREEMENT TO ALLOW THE
CLOSING TO PROCEED PENDING SUCH ACTION), SHALL HAVE BEEN OBTAINED OR SHALL HAVE
OCCURRED.

 

34

--------------------------------------------------------------------------------


 


8.4                               LEGAL MATTERS.  NO PRELIMINARY OR PERMANENT
INJUNCTION OR OTHER JUDGMENT, ORDER OR DECREE ISSUED BY A COURT OF COMPETENT
JURISDICTION WHICH PREVENTS OR MATERIALLY DELAYS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN ISSUED AND REMAIN IN EFFECT, NO
GOVERNMENTAL BODY SHALL HAVE COMMENCED A PROCEEDING THAT REMAINS PENDING SEEKING
ANY SUCH INJUNCTION OR OTHER JUDGMENT, ORDER OR DECREE, AND NO STATUTE, RULE OR
REGULATION SHALL HAVE BEEN ENACTED, PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL
BODY THAT PROHIBITS OR MATERIALLY DELAYS THE CONSUMMATION OF, OR IMPOSES
MATERIAL LIMITATIONS ON THE PARTIES’ ABILITY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


8.5                               MATERIAL ADVERSE EFFECT.  NO COMPANY MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED SINCE THE DATE OF THIS AGREEMENT AND NO
CHANGE, EVENT, EFFECT OR OCCURRENCE SHALL HAVE OCCURRED SINCE THE DATE OF THIS
AGREEMENT THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A COMPANY MATERIAL
ADVERSE EFFECT.


 


8.6                               FINANCING.  BUYER SHALL HAVE OBTAINED FUNDS IN
AN AMOUNT SUFFICIENT TO FINANCE THE PAYMENT OF THE PURCHASE PRICE.


 


ARTICLE 9
CONDITIONS TO OBLIGATION OF SELLER


 

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the satisfaction at or prior to the Closing Date of the
following conditions unless waived by Seller in its sole discretion:

 


9.1                               REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF BUYER IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A BUYER MATERIAL
ADVERSE EFFECT, IN EACH CASE AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE AS
THOUGH MADE ON THE CLOSING DATE.


 


9.2                               PERFORMANCE OF AGREEMENTS.  BUYER SHALL HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, OBLIGATIONS
AND AGREEMENTS TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE THE CLOSING
PURSUANT TO THIS AGREEMENT OR ANY SCHEDULE OR EXHIBIT HERETO, INCLUDING EACH OF
BUYER’S OBLIGATIONS UNDER SECTION 3.4.


 


9.3                               APPROVALS.  ALL WAITING PERIODS APPLICABLE
UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED.  EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SELLER AND ITS
AFFILIATES (OTHER THAN COMPANY AND COMPANY SUBSIDIARIES) AND THEIR BUSINESSES,
ALL OTHER CONSENTS, AUTHORIZATIONS, APPROVALS OF, AND EXPIRATIONS OF WAITING
PERIODS IMPOSED BY, ANY GOVERNMENTAL BODY, THE FAILURE OF WHICH TO OBTAIN OR
OCCUR WOULD MAKE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
ILLEGAL (INCLUDING ACTION BY THE NEW JERSEY DEPARTMENT OF ENVIRONMENTAL
PROTECTION UNDER THE NEW JERSEY INDUSTRIAL SITE RECOVERY ACT ALLOWING THE SHARE
TRANSFER OR APPROVING A REMEDIATION AGREEMENT TO ALLOW THE CLOSING TO PROCEED
PENDING SUCH ACTION), SHALL HAVE BEEN OBTAINED OR SHALL HAVE OCCURRED.


 


9.4                               LEGAL MATTERS.  NO PRELIMINARY OR PERMANENT
INJUNCTION OR OTHER JUDGMENT, ORDER OR DECREE ISSUED BY A COURT OF COMPETENT
JURISDICTION WHICH PREVENTS OR MATERIALLY DELAYS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN ISSUED AND REMAIN IN EFFECT, NO
GOVERNMENTAL BODY SHALL HAVE COMMENCED A PROCEEDING THAT REMAINS PENDING SEEKING

 

35

--------------------------------------------------------------------------------


 


ANY SUCH INJUNCTION OR OTHER JUDGMENT, ORDER OR DECREE, AND NO STATUTE, RULE OR
REGULATION SHALL HAVE BEEN ENACTED, PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL
BODY THAT PROHIBITS OR MATERIALLY DELAYS THE CONSUMMATION OF, OR IMPOSES
MATERIAL LIMITATIONS ON THE PARTIES’ ABILITY TO CONSUMMATE  THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


9.5                               RELEASE OF GUARANTEES.  SELLER AND ANY
AFFILIATES OF SELLER (OTHER THAN COMPANY OR ANY COMPANY SUBSIDIARY) SHALL HAVE
BEEN RELEASED FROM THE ARRANGEMENT BY WHICH SELLER OR ANY AFFILIATE OF SELLER
(OTHER THAN COMPANY OR ANY COMPANY SUBSIDIARY) GUARANTEES ANY OBLIGATIONS OR
LIABILITIES OF COMPANY OR ANY SUBSIDIARY LISTED AT SECTION 9.5 OF THE DISCLOSURE
SCHEDULE.


 


ARTICLE 10
TERMINATION


 


10.1                        TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT
ANY TIME PRIOR TO THE CLOSING DATE:


 


(A)                                  BY SELLER OR BUYER AT ANY TIME AFTER
OCTOBER 31, 2005 OTHER THAN IF CAUSED BY THE FAILURE OF THE PARTY SEEKING TO
TERMINATE THIS AGREEMENT TO PERFORM IN ALL MATERIAL RESPECTS ITS OBLIGATIONS
UNDER THIS AGREEMENT REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING OR A
BREACH OF SUCH PARTY’S REPRESENTATIONS OR WARRANTIES;


 


(B)                                 BY BUYER, (I) IN THE EVENT OF A BREACH OF
ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT CONTAINED IN THIS
AGREEMENT WHICH WOULD GIVE RISE TO THE FAILURE OF THE CONDITIONS IN SECTION 8.1
OR 8.2, AND WHICH, WITH RESPECT TO ANY SUCH BREACH THAT IS CAPABLE OF BEING
CURED, IS NOT CURED WITHIN 60 DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF BY
SELLER, OR (II) IN THE EVENT ANY OF THE CONDITIONS IN ARTICLE 8 HAVE BECOME
IMPOSSIBLE TO SATISFY;


 


(C)                                  BY SELLER, (I) IN THE EVENT OF A BREACH OF
ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT CONTAINED IN THIS
AGREEMENT WHICH WOULD GIVE RISE TO THE FAILURE OF THE CONDITIONS IN SECTION 9.1
OR 9.2, AND WHICH, WITH RESPECT TO ANY SUCH BREACH THAT IS CAPABLE OF BEING
CURED, IS NOT CURED WITHIN 60 DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF BY
BUYER, OR (II) IN THE EVENT ANY OF THE CONDITIONS IN ARTICLE 9 HAVE BECOME
IMPOSSIBLE TO SATISFY;


 


(D)                                 IF A GOVERNMENTAL BODY ISSUES A PERMANENT
INJUNCTION OR OTHER ORDER PROHIBITING THE CLOSING AND SUCH INJUNCTION OR ORDER
SHALL HAVE BECOME FINAL AND NON-APPEALABLE; PROVIDED THAT THE PARTY SEEKING TO
TERMINATE THIS AGREEMENT PURSUANT TO THIS CLAUSE (D) SHALL HAVE USED ITS
REASONABLE BEST EFFORTS TO REVERSE OR LIFT SUCH INJUNCTION OR ORDER; OR


 


(E)                                  BY MUTUAL WRITTEN CONSENT OF BUYER AND
SELLER.


 


10.2                        EFFECT OF TERMINATION.  IN THE EVENT OF TERMINATION
OF THIS AGREEMENT AND ABANDONMENT OF THE TRANSACTIONS CONTEMPLATED HEREBY
PURSUANT TO SECTION 10.1, WRITTEN NOTICE THEREOF SHALL FORTHWITH BE GIVEN TO THE
OTHER PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ABANDONED, WITHOUT
FURTHER ACTION BY EITHER PARTY.  THE PROVISIONS OF THIS ARTICLE 10 AND
ARTICLE 14 SHALL SURVIVE ANY SUCH TERMINATION.  IN ADDITION, THE CONFIDENTIALITY
AGREEMENT SHALL SURVIVE ANY SUCH TERMINATION IN ACCORDANCE WITH ITS TERMS. 
NOTHING IN THIS ARTICLE 10 SHALL BE

 

36

--------------------------------------------------------------------------------


 


DEEMED TO RELEASE ANY PARTY FROM ANY LIABILITY FOR ANY BREACH BY SUCH PARTY OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


ARTICLE 11
POST-CLOSING COVENANTS; TAX MATTERS


 


11.1                        ACCESS TO RECORDS.  FOLLOWING THE CLOSING, BUYER
SHALL (A) UPON REASONABLE REQUEST PROVIDE SELLER, ITS AFFILIATES, ACCOUNTANTS,
ATTORNEYS AND OTHER REPRESENTATIVES REASONABLE ACCESS DURING NORMAL WORKING
HOURS TO THE BOOKS, RECORDS AND PERSONNEL OF COMPANY AND COMPANY SUBSIDIARIES
RELATING TO TRANSACTIONS AND THE OPERATION OF THE BUSINESS OF COMPANY AND
COMPANY SUBSIDIARIES THROUGH THE CLOSING DATE AND THE RIGHT TO MAKE COPIES
THEREOF AT SELLER’S EXPENSE; AND (B) MAINTAIN SUCH BOOKS AND RECORDS FOR A
PERIOD OF AT LEAST FIVE YEARS AFTER THE CLOSING DATE AND GIVE SELLER THE
OPPORTUNITY TO KEEP ANY BOOKS AND RECORDS RELATING TO THE PRE-CLOSING PERIOD
WHICH BUYER THEREAFTER INTENDS TO NO LONGER MAINTAIN.


 


11.2                        FURTHER ASSURANCES.  EACH PARTY SHALL AT ANY TIME
AND FROM TIME TO TIME AFTER THE CLOSING, UPON THE REQUEST OF THE OTHER, DO,
EXECUTE, ACKNOWLEDGE AND DELIVER, AND CAUSE TO BE DONE, EXECUTED, ACKNOWLEDGED
OR DELIVERED, ALL SUCH FURTHER ACTS, DEEDS, ASSIGNMENTS, TRANSFERS, CONVEYANCES,
POWERS OF ATTORNEY OR ASSURANCES AS MAY BE REQUIRED FOR THE BETTER TRANSFERRING,
ASSIGNING, CONVEYING, GRANTING, ASSURING AND CONFIRMING TO BUYER, OR FOR AIDING
AND ASSISTING IN THE COLLECTION OF OR REDUCING TO POSSESSION BY BUYER, OF THE
SHARES OR TO VEST IN BUYER TITLE TO THE SHARES AND OTHERWISE TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  UPON WRITTEN REQUEST BY BUYER OR
COMPANY AT ANY TIME WITHIN THREE YEARS AFTER THE CLOSING DATE, TO THE EXTENT
THAT SELLER HAS RECORDS OR FILES CONCERNING COMPANY, COMPANY SUBSIDIARIES OR
THEIR RESPECTIVE OPERATIONS, ASSETS, LIABILITIES OR EMPLOYEES, AND SUCH RECORDS
WERE NOT AS OF THE CLOSING DATE ALSO AVAILABLE AT A COMPANY LOCATION, SELLER
WILL PROVIDE SUCH RECORDS OR FILES OR COPIES THEREOF TO BUYER.


 


11.3                        TAX MATTERS.


 


(A)                                  ALL TRANSACTIONS NOT IN THE ORDINARY COURSE
OF BUSINESS OCCURRING AFTER THE CLOSING SHALL BE REPORTED ON BUYER’S
CONSOLIDATED U.S. FEDERAL INCOME TAX RETURN IN ACCORDANCE WITH TREASURY
REGULATION § 1.338-1(D).  NO ELECTION SHALL BE MADE UNDER TREASURY REGULATION
§ 1.1502-76(B)(2)(II) (RELATING TO RATABLE ALLOCATION OF A YEAR’S ITEMS) IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 ANYTHING IN ANY OTHER AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, ALL TAX ALLOCATION, INDEMNITY, SHARING OR SIMILAR
AGREEMENTS OR ARRANGEMENTS (OTHER THAN THIS AGREEMENT), WHETHER OR NOT WRITTEN,
BY AND AMONG SELLER OR ANY OF ITS AFFILIATES ON THE ONE HAND AND COMPANY OR ANY
COMPANY SUBSIDIARY ON THE OTHER HAND (OTHER THAN THOSE AGREEMENTS THAT ARE
SOLELY AMONG COMPANY AND COMPANY SUBSIDIARIES) SHALL BE TERMINATED IMMEDIATELY
PRIOR TO THE CLOSING, AND AFTER THE CLOSING, NEITHER COMPANY NOR ANY COMPANY
SUBSIDIARY SHALL BE BOUND THEREBY OR HAVE ANY LIABILITY OR ANY RIGHTS
THEREUNDER.


 


(C)                                  SELLER SHALL BE RESPONSIBLE FOR, PAY, OR
CAUSE TO BE PAID, AND INDEMNIFY BUYER AND EACH OF ITS AFFILIATES (INCLUDING
COMPANY AND COMPANY SUBSIDIARIES AFTER THE CLOSING

 

37

--------------------------------------------------------------------------------


 


DATE) (EACH A “BUYER TAX INDEMNITEE”) AND HOLD EACH BUYER TAX INDEMNITEE
HARMLESS FROM AND AGAINST


 

(1)                                  ALL U.S. FEDERAL INCOME TAXES OF COMPANY OR
ANY COMPANY SUBSIDIARY, INCLUDING ALL U. S. FEDERAL INCOME TAXES ATTRIBUTABLE TO
A 338(H)(10) ELECTION, FOR ALL TAX PERIODS THAT END ON OR PRIOR TO THE CLOSING
DATE,

 

(2)                                  ALL STATE INCOME TAXES OF COMPANY OR ANY
COMPANY SUBSIDIARY FOR ALL TAX PERIODS THAT END ON OR PRIOR TO THE CLOSING DATE
TO THE EXTENT THAT SUCH STATE INCOME TAXES ARE REPORTABLE ON A CONSOLIDATED,
COMBINED OR UNITARY TAX RETURN WHICH INCLUDES ANY MEMBER OF THE SELLER GROUP,
AND

 

(3)                                  ANY STATE INCOME TAXES OF COMPANY OR ANY
COMPANY SUBSIDIARY THAT ARE NOT REPORTABLE ON A CONSOLIDATED, COMBINED OR
UNITARY TAX RETURN WHICH INCLUDES A MEMBER OF THE SELLER GROUP AND ANY OTHER
TAXES OF COMPANY OR ANY COMPANY SUBSIDIARY, IN EACH CASE, FOR ANY TAX PERIOD
THAT ENDS ON OR PRIOR TO THE CLOSING DATE TO THE EXTENT SUCH TAXES ARISE OUT OF
ANY BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN SECTION 5.19 (TAX
MATTERS).

 

Notwithstanding anything to the contrary in this Agreement, Seller shall not be
responsible for, pay, cause to be paid or indemnify or otherwise hold harmless
any Buyer Tax Indemnitee for any Taxes taken into account in the Closing Working
Capital Statement or any Taxes for any Tax period that ends after the Closing
Date.  Seller shall be entitled to any refund of Taxes to the extent that such
refund relates to a Tax liability paid or caused to be paid by Seller or that is
otherwise the responsibility of Seller under this Section 11.3(c).

 


(D)                                 BUYER SHALL, EXCEPT TO THE EXTENT THAT SUCH
TAXES ARE THE RESPONSIBILITY OF SELLER UNDER SECTION 11.3(C), BE RESPONSIBLE
FOR, PAY OR CAUSE TO BE PAID, AND INDEMNIFY SELLER AND ITS AFFILIATES (OTHER
THAN COMPANY AND COMPANY SUBSIDIARIES) (EACH A “SELLER TAX INDEMNITEE”) AND HOLD
EACH SELLER TAX INDEMNITEE HARMLESS FROM AND AGAINST ALL TAXES IMPOSED UPON OR
RELATING TO COMPANY AND COMPANY SUBSIDIARIES.  BUYER SHALL BE ENTITLED TO ANY
REFUNDS RELATING TO COMPANY AND COMPANY SUBSIDIARIES EXCEPT TO THE EXTENT THAT
SELLER IS ENTITLED TO SUCH REFUND UNDER SECTION 11.3(C) OR SECTION 11.3(K).


 


(E)                                  SELLER SHALL PREPARE AND FILE OR CAUSE TO
BE PREPARED AND FILED (INCLUDING CAUSING COMPANY TO CONTINUE TO PREPARE AND FILE
THOSE TAX RETURNS THAT COMPANY HAS HISTORICALLY PREPARED IN THE ORDINARY COURSE
OF ITS BUSINESS) (I) ALL UNITED STATES CONSOLIDATED FEDERAL INCOME TAX RETURNS
FOR THE AFFILIATED GROUP OF WHICH SELLER IS THE COMMON PARENT, (II) ANY TAX
RETURN WHICH INCLUDES SELLER OR ANY OTHER MEMBER OF THE SELLER GROUP (INCLUDING
ANY STATE INCOME TAX RETURNS FILED ON A CONSOLIDATED BASIS), (III) ANY TAX
RETURN DUE ON OR BEFORE THE CLOSING DATE, AND (IV) ANY OTHER TAX RETURN ON WHICH
TAXES THAT ARE THE RESPONSIBILITY OF SELLER, OR REFUNDS TO WHICH SELLER IS
ENTITLED, UNDER SECTION 11.3(C) ARE REPORTABLE.

 

38

--------------------------------------------------------------------------------

 


 


(F)                                    BUYER SHALL, EXCEPT TO THE EXTENT THAT
SUCH TAX RETURNS ARE THE RESPONSIBILITY OF SELLER UNDER SECTION 11.3(E), FILE OR
CAUSE TO BE FILED ALL TAX RETURNS WITH RESPECT TO COMPANY AND COMPANY
SUBSIDIARIES.


 


(G)                                 AS SOON AS PRACTICABLE, BUT IN ANY EVENT
WITHIN 30 DAYS AFTER BUYER’S OR SELLER’S REQUEST, AS THE CASE MAY BE, FROM AND
AFTER THE CLOSING DATE, BUYER AND SELLER SHALL COOPERATE AND SHALL DELIVER TO
EACH OTHER SUCH INFORMATION AND DATA CONCERNING COMPANY AND COMPANY SUBSIDIARIES
AND MAKE AVAILABLE SUCH KNOWLEDGEABLE EMPLOYEES OF COMPANY AND COMPANY
SUBSIDIARIES AS EITHER PARTY MAY REQUEST, INCLUDING PROVIDING THE INFORMATION
AND DATA REQUIRED TO COMPLETE AND FILE ALL TAX RETURNS WHICH SELLER OR BUYER MAY
BE REQUIRED TO FILE WITH RESPECT TO COMPANY AND COMPANY SUBSIDIARIES OR TO
RESPOND TO AUDITS BY ANY TAXING AUTHORITY WITH RESPECT TO COMPANY AND COMPANY
SUBSIDIARIES, AND TO OTHERWISE ENABLE THE PARTIES TO SATISFY THEIR ACCOUNTING,
TAX AND OTHER LEGITIMATE REQUIREMENTS.  SUCH COOPERATION AND INFORMATION SHALL
INCLUDE DESIGNATION OF AN OFFICER OF SELLER AS AN OFFICER OF COMPANY OR ANY OF
COMPANY SUBSIDIARIES FOR THE PURPOSE OF SIGNING TAX RETURNS AND DEFENDING AUDITS
AND PROMPTLY FORWARDING COPIES OF APPROPRIATE NOTICES AND FORMS OR OTHER
COMMUNICATIONS RECEIVED FROM OR SENT TO ANY TAXING AUTHORITY WHICH RELATE TO
COMPANY OR COMPANY SUBSIDIARIES, AND PROVIDING COPIES OF ALL RELEVANT TAX
RETURNS, TOGETHER WITH ACCOMPANYING SCHEDULES AND RELATED WORK PAPERS, DOCUMENTS
RELATING TO RULINGS OR OTHER DETERMINATIONS BY TAXING AUTHORITIES AND RECORDS
CONCERNING THE OWNERSHIP AND TAX BASIS OF PROPERTY, WHICH BUYER, COMPANY OR
COMPANY SUBSIDIARIES MAY POSSESS.  EACH OF SELLER, BUYER, COMPANY AND COMPANY
SUBSIDIARIES SHALL MAKE ITS EMPLOYEES AND FACILITIES AVAILABLE DURING NORMAL
BUSINESS HOURS ON A MUTUALLY CONVENIENT BASIS TO PROVIDE EXPLANATION OF ANY
DOCUMENTS OR INFORMATION PROVIDED HEREUNDER.


 


(H)                                 FOR A PERIOD OF 10 YEARS AFTER THE CLOSING
DATE (OR SUCH LONGER PERIOD AS IS REQUIRED BY LAW), BUYER SHALL, AND SHALL CAUSE
COMPANY AND COMPANY SUBSIDIARIES TO, RETAIN ALL TAX RETURNS, BOOKS AND RECORDS
(INCLUDING COMPUTER FILES) OF, OR WITH RESPECT TO THE ACTIVITIES OF,  COMPANY
AND COMPANY SUBSIDIARIES FOR ALL TAX PERIODS ENDING ON OR PRIOR TO THE CLOSING
DATE.  THEREAFTER, BUYER SHALL NOT, AND SHALL CAUSE COMPANY AND COMPANY
SUBSIDIARIES NOT TO, DISPOSE OF ANY SUCH TAX RETURNS, BOOKS OR RECORDS UNLESS IT
FIRST OFFERS SUCH TAX RETURNS, BOOKS AND RECORDS TO SELLER AND SELLER FAILS TO
ACCEPT SUCH OFFER WITHIN 60 DAYS OF ITS BEING MADE.


 


(I)                                     BUYER AND SELLER SHALL, AND SHALL CAUSE
THEIR RESPECTIVE SUBSIDIARIES TO, COOPERATE IN THE PREPARATION OF ALL TAX
RETURNS RELATING IN WHOLE OR IN PART TO TAX PERIODS ENDING ON OR BEFORE THE
CLOSING DATE THAT ARE REQUIRED TO BE FILED AFTER SUCH DATE AND ALL TAX RETURNS
FOR TAX PERIODS BEGINNING BEFORE THE CLOSING DATE AND ENDING AFTER THE CLOSING
DATE; PROVIDED THAT SELLER SHALL HAVE THE SOLE AUTHORITY TO MAKE ALL
DETERMINATIONS AND ELECTIONS WITH RESPECT TO SUCH TAX RETURNS TO THE EXTENT SUCH
DETERMINATIONS AND ELECTIONS MAY AFFECT THE AMOUNT OF TAXES FOR WHICH SELLER IS
LIABLE.  ANY STATE INCOME TAX RETURN THAT IS NOT A CONSOLIDATED, COMBINED OR
UNITARY TAX RETURN OF COMPANY OR ANY COMPANY SUBSIDIARY AND ANY OTHER TAX RETURN
OF COMPANY OR ANY COMPANY SUBSIDIARY, IN EACH CASE, FOR ANY TAX PERIOD, OR
PORTION THEREOF, ENDING ON OR PRIOR TO THE CLOSING DATE, SHALL BE PREPARED IN A
MANNER CONSISTENT WITH PAST PRACTICES OF SELLER.


 


(J)                                     BUYER SHALL PROMPTLY NOTIFY SELLER UPON
RECEIPT BY BUYER OR ANY OF ITS AFFILIATES OF NOTICE OF ANY CLAIM, ASSESSMENT OR
DISPUTE RELATING TO ANY TAX PROCEEDING WHICH SELLER IS ENTITLED TO CONTROL
HEREUNDER AND SHALL PROMPTLY FORWARD TO SELLER ANY COMMUNICATIONS

 

39

--------------------------------------------------------------------------------


 


RECEIVED FROM OR SENT TO ANY TAXING AUTHORITY IN CONNECTION WITH ANY SUCH TAX
PROCEEDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, SELLER SHALL HAVE THE RIGHT TO CONTROL, CONTEST, RESOLVE AND DEFEND
ANY TAX PROCEEDING (INCLUDING HAVING THE RIGHT TO DETERMINE WHETHER AND WHEN TO
SETTLE ANY TAX PROCEEDING) WHICH MAY AFFECT THE AMOUNT OF TAXES FOR WHICH SELLER
IS LIABLE (OR REFUNDS TO WHICH SELLER IS ENTITLED) HEREUNDER OR OTHERWISE,
PROVIDED, HOWEVER, THAT, TO THE EXTENT THAT SUCH TAX PROCEEDING MAY REASONABLY
BE EXPECTED TO AFFECT A MATERIAL AMOUNT OF TAXES FOR WHICH BUYER IS LIABLE (OR
REFUNDS TO WHICH BUYER IS ENTITLED) HEREUNDER, SELLER SHALL KEEP BUYER INFORMED
IN A TIMELY MANNER OF ALL MATERIAL ACTIONS TAKEN OR PROPOSED TO BE TAKEN BY
SELLER WITH RESPECT TO SUCH TAX PROCEEDING AND SHALL CONSULT WITH BUYER AND
OFFER BUYER A REASONABLE OPPORTUNITY TO COMMENT BEFORE SUBMITTING ANY MATERIAL
WRITTEN MATERIALS PREPARED OR FURNISHED IN CONNECTION WITH SUCH TAX PROCEEDING. 
NOTWITHSTANDING ANY OTHER PROVISION, NEITHER BUYER, COMPANY NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES SHALL BE ENTITLED TO PARTICIPATE IN ANY
TAX PROCEEDING WITH RESPECT TO ANY UNITED STATES CONSOLIDATED FEDERAL INCOME TAX
RETURN WHICH INCLUDES SELLER OR ANY OTHER CONSOLIDATED, COMBINED OR UNITARY TAX
RETURN WHICH INCLUDES ANY MEMBER OF THE SELLER GROUP, NOR SHALL BUYER, COMPANY
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES BE ENTITLED TO ANY
INFORMATION, EXCEPT TO THE EXTENT RELATING SOLELY TO COMPANY OR COMPANY
SUBSIDIARIES, REGARDING ANY SUCH TAX RETURN (OR ANY TAX RETURNS OF SELLER).


 


(K)


 

(1)                                  BUYER AGREES THAT IF AS THE RESULT OF ANY
AUDIT ADJUSTMENT (OR ADJUSTMENT IN ANY OTHER TAX PROCEEDING) MADE WITH RESPECT
TO ANY TAX ITEM WHICH RELATES TO ANY TAX FOR WHICH SELLER IS RESPONSIBLE UNDER
SECTION 11.3(C), BY ANY TAXING AUTHORITY WITH RESPECT TO A TAX PERIOD (OR
PORTION THEREOF) ENDING ON OR PRIOR TO THE CLOSING DATE, BUYER OR ANY OF ITS
AFFILIATES, INCLUDING COMPANY AND COMPANY SUBSIDIARIES, RECEIVES A TAX BENEFIT,
THEN BUYER SHALL PAY TO SELLER THE AMOUNT OF SUCH TAX BENEFIT WITHIN 15 DAYS OF
FILING THE TAX RETURN IN WHICH SUCH TAX BENEFIT IS REALIZED OR UTILIZED.  FOR
PURPOSES OF DETERMINING THE AMOUNT AND TIMING OF ANY TAX BENEFIT, THE RECIPIENT
OF THE TAX BENEFIT SHALL BE DEEMED TO PAY TAX AT THE ACTUAL TAX RATE IN EFFECT
IN THE YEAR SUCH TAX BENEFIT IS REALIZED OR UTILIZED AND SHALL BE DEEMED TO
REALIZE OR UTILIZE ANY TAX BENEFIT IN THE FIRST TAXABLE YEAR THAT SUCH TAX
BENEFIT MAY BE REALIZED OR UTILIZED UNDER LAW.

 

(2)                                  SELLER SHALL BE ENTITLED TO ANY TAX BENEFIT
ARISING FROM ANY DEDUCTION ARISING IN RESPECT OF ANY EXPENSE, LIABILITY OR LOSS
THAT IS BORNE OR PAID BY SELLER OR FOR WHICH SELLER IS RESPONSIBLE PURSUANT TO
THIS AGREEMENT (EACH SUCH EXPENSE, LIABILITY OR LOSS, A “SELLER EXPENSE”) AND
BUYER ACKNOWLEDGES AND AGREES THAT NEITHER BUYER NOR ANY OF ITS AFFILIATES SHALL
CLAIM ANY SUCH DEDUCTION ON ANY TAX RETURN THAT IS THE RESPONSIBILITY OF BUYER
PURSUANT TO SECTION 11.3(F); PROVIDED, HOWEVER, THAT IF ANY DEDUCTION ARISING IN
RESPECT OF ANY SELLER EXPENSE IS NOT PERMITTED BY LAW OR ADMINISTRATIVE PRACTICE
TO BE REPORTED ON A TAX RETURN FOR WHICH SELLER HAS FILING

 

40

--------------------------------------------------------------------------------


 

RESPONSIBILITY AND IS PERMITTED BY LAW OR ADMINISTRATIVE PRACTICE TO BE REPORTED
ON ANY TAX RETURN THAT IS THE RESPONSIBILITY OF BUYER PURSUANT TO
SECTION 11.3(F), THEN BUYER SHALL CLAIM SUCH DEDUCTION AND PAY TO SELLER THE
AMOUNT OF ANY TAX BENEFIT THAT RESULTS FROM SUCH DEDUCTION.

 


(L)                                     CLAIMS FOR INDEMNIFICATION WITH RESPECT
TO TAXES SHALL BE GOVERNED BY THIS SECTION 11.3 AND SECTIONS 13.2(B), 13.4, 13.5
AND 13.6 (BUT NOT ANY OTHER PROVISION OF ARTICLE 13).  IT IS AGREED AND
UNDERSTOOD THAT THE RIGHTS SET FORTH IN THIS SECTION 11.3 IN RESPECT OF TAXES
ARE THE EXCLUSIVE REMEDY AND ALLOCATION IN RESPECT OF TAXES IN CONNECTION WITH
THIS AGREEMENT.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.19
SHALL SURVIVE THE CLOSING UNTIL SIX MONTHS AFTER EXPIRATION OF THE STATE AND
FEDERAL STATUTE OF LIMITATIONS APPLICABLE TO THE MATTERS COVERED THEREBY.


 


(M)                               FOR THE ABSENCE OF DOUBT, THE COVENANTS OF
BUYER, COMPANY AND COMPANY SUBSIDIARIES SET FORTH IN THIS SECTION 11.3 SHALL
APPLY TO BUYER, COMPANY AND COMPANY SUBSIDIARIES REGARDLESS OF ANY POST-CLOSING
DISPOSITION OF COMPANY OR ANY COMPANY SUBSIDIARY BY BUYER OR ANY OF ITS
AFFILIATES.


 


(N)


 

(1)                                  BUYER SHALL MAKE (AND CAUSE SUCH OF ITS
SUBSIDIARIES AS ARE NECESSARY TO MAKE), AND SELLER SHALL JOIN (AND CAUSE SUCH OF
ITS SUBSIDIARIES AS ARE NECESSARY TO JOIN) IN TIMELY MAKING, IRREVOCABLE
ELECTIONS UNDER § 338(H)(10) OF THE CODE (AND ANY CORRESPONDING ELECTION THAT IS
AVAILABLE UNDER STATE OR LOCAL LAW) WITH RESPECT TO THE PURCHASE AND SALE OF THE
SHARES AND THE DEEMED PURCHASE AND SALE OF SHARES OF ANY COMPANY SUBSIDIARY
(SUCH ELECTIONS, THE “338(H)(10) ELECTIONS”).

 

(2)                                  THE PURCHASE PRICE (INCLUDING ANY
ADJUSTMENTS MADE THERETO PURSUANT TO THIS AGREEMENT) SHALL BE ALLOCATED AMONG
THE ASSETS OF COMPANY IN A MANNER CONSISTENT WITH SCHEDULE 11.3(N) AND §§ 338
AND 1060 OF THE CODE AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER.

 

(3)                                  BUYER AND SELLER SHALL, AND SHALL CAUSE
THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES TO, TREAT THE ASSETS AND CAPITAL
STOCK OF THE UK SUBSIDIARY THAT HAVE BEEN DISTRIBUTED BY COMPANY TO SELLER, AS
REFERRED TO IN SECTION 5.18(A) OF THIS AGREEMENT, AND ANY CASH OR INTERCOMPANY
RECEIVABLES DISTRIBUTED BY COMPANY TO SELLER PURSUANT TO SECTION 11.5 OF THIS
AGREEMENT, AS HAVING BEEN DISTRIBUTED IN THE DEEMED LIQUIDATION RESULTING FROM
THE 338(H)(10) ELECTIONS.

 

(4)                                  SELLER AND BUYER SHALL AND SHALL CAUSE
THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES TO

 

41

--------------------------------------------------------------------------------


 

(A)                              TREAT THE 338(H)(10) ELECTIONS AS VALID,

 

(B)                                FILE ALL TAX RETURNS IN A MANNER CONSISTENT
WITH SUCH 338(H)(10) ELECTIONS AND THIS SECTION 11.3, AND

 

(C)                                TAKE NO POSITION OR OTHER ACTION CONTRARY TO
THE 338(H)(10) ELECTIONS OR THIS SECTION 11.3,

 

IN EACH CASE, EXCEPT TO THE EXTENT REQUIRED TO DO OTHERWISE PURSUANT TO A
DETERMINATION (AS DEFINED IN § 1313(A) OF THE CODE OR ANY SIMILAR PROVISION OF
STATE OR LOCAL TAX LAW).

 

(5)                                  IN FURTHERANCE OF THIS SECTION 11.3(N):

 

(A)                              PRIOR TO CLOSING, BUYER AND SELLER SHALL
PREPARE IRS FORM 8023 (“FORM 8023”) ON WHICH THE 338(H)(10) ELECTIONS SHALL BE
MADE FOR U.S. FEDERAL INCOME TAX PURPOSES;

 

(B)                                AT OR PRIOR TO CLOSING, SELLER (AND SUCH OF
ITS SUBSIDIARIES AS ARE NECESSARY) AND BUYER (AND SUCH OF ITS SUBSIDIARIES AS
ARE NECESSARY) SHALL EXECUTE FORM 8023, WHICH BUYER AND SELLER SHALL PROMPTLY
FILE OR CAUSE TO BE FILED WITH THE INTERNAL REVENUE SERVICE;

 

(C)                                UPON SELLER’S REQUEST, SELLER, BUYER AND SUCH
OF THEIR RESPECTIVE SUBSIDIARIES AS ARE NECESSARY SHALL COOPERATE IN THE
PREPARATION AND TIMELY FILING OF ANY CORRECTIONS, AMENDMENTS OR SUPPLEMENTS TO
FORM 8023, INCLUDING IRS FORM 8883 (“FORM 8883”); AND

 

(D)                               SELLER, BUYER AND SUCH OF THEIR RESPECTIVE
SUBSIDIARIES AS ARE NECESSARY SHALL COOPERATE WITH EACH OTHER TO FILE SUCH OTHER
FORMS OR TAX RETURNS AS MAY BE REQUIRED TO EFFECT THE 338(H)(10) ELECTIONS,
INCLUDING CORRECTIONS, AMENDMENTS OR SUPPLEMENTS THERETO;

 

in each case in a manner that is consistent with (and to the extent applicable
incorporates and reflects) Schedule 11.3(n).

 

(6)                                  NEITHER SELLER NOR BUYER SHALL, OR SHALL
PERMIT ANY OF ITS RESPECTIVE SUBSIDIARIES TO, MODIFY ANY OF THE FORMS OR REPORTS
(INCLUDING ANY CORRECTIONS, AMENDMENTS AND SUPPLEMENTS THERETO) THAT ARE
REQUIRED FOR THE MAKING OF THE 338(H)(10) ELECTIONS AFTER THEIR EXECUTION OR
MODIFY OR REVOKE THE 338(H)(10) ELECTIONS FOLLOWING THE FILING OF FORM 8023
WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT AS MAY BE REQUIRED
PURSUANT TO A DETERMINATION (AS DEFINED IN § 1313(A) OF THE CODE OR ANY SIMILAR
PROVISION OF STATE OR LOCAL TAX LAW), PROVIDED, HOWEVER, THAT FORM 8883 MAY BE

 

42

--------------------------------------------------------------------------------


 

FILED WITHOUT THE CONSENT OF THE OTHER PARTY SO LONG AS SUCH FORM IS FILED IN A
MANNER THAT INCORPORATES, REFLECTS AND IS CONSISTENT WITH SCHEDULE 11.3(N).

 


11.4                        ENVIRONMENTAL OBLIGATIONS.


 


(A)                                  EFFECTIVE AS OF CLOSING, SELLER HEREBY
ASSUMES AND AGREES TO CARRY OUT AND BE RESPONSIBLE FOR THE FOLLOWING:


 

(1)                                  THOSE REMEDIATION OBLIGATIONS OF COMPANY OR
COMPANY SUBSIDIARIES THAT ARE DESCRIBED ON SCHEDULE 11.4;

 

(2)                                  ENVIRONMENTAL CLAIMS, ENVIRONMENTAL DAMAGES
AND REMEDIATION OBLIGATIONS (WHETHER NOW KNOWN OR SUBSEQUENTLY DISCOVERED AND
WITHOUT REGARD TO DISCLOSURES MADE IN THE DISCLOSURE SCHEDULE OR THE REPORTS) OF
COMPANY OR A COMPANY SUBSIDIARY RELATED TO THE OWNERSHIP OR OPERATION OF ANY
PROPERTY THAT WAS OWNED OR OPERATED PRIOR TO THE CLOSING DATE BY COMPANY, A
COMPANY SUBSIDIARY OR ANY ENTITY THAT MERGED INTO COMPANY OR A CURRENT OR FORMER
SUBSIDIARY OF COMPANY, BUT WHICH PROPERTY IS NOT OWNED OR OPERATED BY COMPANY OR
A COMPANY SUBSIDIARY AS OF THE CLOSING DATE; AND

 

(3)                                  ENVIRONMENTAL CLAIMS, ENVIRONMENTAL DAMAGES
AND REMEDIATION OBLIGATIONS (WHETHER NOW KNOWN OR SUBSEQUENTLY DISCOVERED AND
WITHOUT REGARD TO DISCLOSURES MADE IN THE DISCLOSURE SCHEDULE OR THE REPORTS) OF
COMPANY OR A COMPANY SUBSIDIARY RELATED TO THE DISPOSAL AT OTHER LOCATIONS OF
HAZARDOUS SUBSTANCES FROM ANY PROPERTY DESCRIBED IN SUBSECTION (A)(2) ABOVE.

 


(B)                                 FOR THE AVOIDANCE OF DOUBT, IT IS UNDERSTOOD
THAT THE ASSUMPTION BY SELLER SET FORTH IN SUBSECTION (A) WILL NOT INCLUDE (AND,
EFFECTIVE AS OF CLOSING, BUYER ASSUMES AND WILL, OR WILL CAUSE COMPANY TO, CARRY
OUT AND BE RESPONSIBLE FOR) ENVIRONMENTAL CLAIMS, ENVIRONMENTAL DAMAGES OR
REMEDIATION OBLIGATIONS RELATED TO FACILITIES OR PROPERTIES NOW OWNED OR
OPERATED BY COMPANY OR A COMPANY SUBSIDIARY OR RELATED TO DISPOSAL AT OTHER
LOCATIONS OF HAZARDOUS SUBSTANCES FROM SUCH FACILITIES OR PROPERTIES, UNLESS THE
ENVIRONMENTAL CLAIM, ENVIRONMENTAL DAMAGES OR REMEDIATION OBLIGATION IS
EXPRESSLY DESCRIBED ON SCHEDULE 11.4.


 


(C)                                  FOLLOWING CLOSING, BUYER WILL (OR WILL
CAUSE COMPANY AND COMPANY SUBSIDIARIES TO), UPON REQUEST, PROVIDE SELLER, ITS
AFFILIATES, ATTORNEYS, CONSULTANTS AND OTHER REPRESENTATIVES REASONABLE ACCESS
DURING NORMAL WORKING HOURS TO THE BOOKS, RECORDS AND PERSONNEL OF COMPANY OR
COMPANY SUBSIDIARIES RELATING TO SUCH ASSUMED REMEDIATION OBLIGATIONS AND THE
RELATED OPERATIONS, FACILITIES AND PROPERTIES OF COMPANY AND COMPANY
SUBSIDIARIES.  PRIOR TO DISPOSING OF ANY SUCH BOOKS OR RECORDS, BUYER WILL (OR
WILL CAUSE COMPANY TO) GIVE SELLER A REASONABLE OPPORTUNITY TO TAKE POSSESSION
THEREOF.

 

43

--------------------------------------------------------------------------------


 


(D)                                 ANY CLAIM FOR INDEMNIFICATION OR OTHER CLAIM
ARISING UNDER THIS SECTION 11.4 SHALL BE SUBJECT TO THE PROCEDURES SET FORTH IN
SECTIONS 13.3, 13.4, 13.5 AND 13.6 (BUT NOT BY ANY OTHER PROVISIONS OF
ARTICLE 13).


 


11.5                        CASH SWEEP.  IN THE ORDINARY COURSE OF BUSINESS, ALL
CASH BALANCES REMAINING IN COMPANY’S BANK ACCOUNTS AFTER THE PAYMENT OF
OBLIGATIONS DUE ARE TRANSFERRED EACH BUSINESS DAY ON A SAME DAY BASIS TO
SELLER.  EACH SUCH TRANSFER OF CASH BETWEEN COMPANY AND SELLER IS RECORDED AS A
RECEIVABLE OR PAYABLE, AS APPLICABLE, ON EACH ENTITY’S ACCOUNTING RECORDS.  ANY
CASH BALANCES REMAINING IN COMPANY’S OR COMPANY’S SUBSIDIARIES’ BANK ACCOUNTS,
AFTER THE PAYMENT OF NORMAL OBLIGATIONS THEN DUE, ON THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE CLOSING DATE WILL BE TRANSFERRED ON THE CLOSING DATE
TO AN ACCOUNT DESIGNATED BY SELLER.  DEPOSITS INTO SUCH ACCOUNTS OF COMPANY OR
COMPANY SUBSIDIARIES MADE ON AND AFTER THE CLOSING DATE WILL NOT BE TRANSFERRED
TO SELLER.  IN ADDITION, ANY PAYABLE BALANCE ON THE ACCOUNTING RECORDS OF SELLER
REPRESENTING SWEEPS OF CASH FROM COMPANY OR COMPANY SUBSIDIARIES WILL BE CLEARED
ON THE LAST BUSINESS DAY PRECEDING CLOSING IN THE FORM OF A DIVIDEND FROM
COMPANY TO SELLER AND ANY CASH THAT HAD PREVIOUSLY BEEN SWEPT TO SELLER WILL
REMAIN WITH SELLER.


 


11.6                        CONFIDENTIALITY.


 


(A)                                  “CONFIDENTIAL INFORMATION” MEANS THE
FOLLOWING TYPES OF INFORMATION CONCERNING THE BUSINESS AND AFFAIRS OF COMPANY
AND THE COMPANY SUBSIDIARIES TO THE EXTENT THAT COMPANY CURRENTLY TREATS SUCH
INFORMATION AS PROPRIETARY AND CONFIDENTIAL IN THE ORDINARY COURSE OF BUSINESS:


 

(1)                                  THE INTELLECTUAL PROPERTY, INCLUDING
PRODUCT SPECIFICATIONS, FORMULAE, COMPOSITIONS, PROCESSES, DESIGNS, SKETCHES,
PHOTOGRAPHS, GRAPHS, DRAWINGS, SAMPLES, INVENTIONS AND IDEAS, PAST, CURRENT AND
PLANNED RESEARCH AND DEVELOPMENT, CURRENT AND PLANNED MANUFACTURING AND
DISTRIBUTION METHODS AND PROCESSES, CUSTOMER LISTS, CURRENT AND ANTICIPATED
CUSTOMER REQUIREMENTS, PRICE LISTS, MARKET STUDIES, BUSINESS PLANS, SOFTWARE,
DATABASE TECHNOLOGIES, SYSTEMS, STRUCTURES, ARCHITECTURES AND DATA (AND RELATED
PROCESSES, FORMULAE, COMPOSITIONS, IMPROVEMENTS, DEVICES, KNOW-HOW, INVENTIONS,
DISCOVERIES, CONCEPTS, IDEAS, DESIGNS, METHODS AND INFORMATION) OF THE BUSINESS,

 

(2)                                  ANY AND ALL INFORMATION OF COMPANY
CONCERNING THE BUSINESS (INCLUDING HISTORICAL FINANCIAL STATEMENTS, FINANCIAL
PROJECTIONS AND BUDGETS, HISTORICAL AND PROJECTED SALES, CAPITAL SPENDING
BUDGETS AND PLANS, THE NAMES AND BACKGROUNDS OF KEY PERSONNEL, PERSONNEL
TRAINING AND TECHNIQUES AND MATERIALS), OTHER THAN IN CONNECTION WITH SELLER’S
FINANCIAL REPORTING, AND

 

(3)                                  ANY AND ALL NOTES, ANALYSES, COMPILATIONS,
STUDIES, SUMMARIES AND OTHER MATERIAL CONTAINING OR BASED, IN WHOLE OR IN PART,
ON ANY INFORMATION OF COMPANY INCLUDED IN THE FOREGOING.

 

44

--------------------------------------------------------------------------------


 

Information that is available to the public (other than as a result of any
breach of this Agreement by Seller or its Affiliates) is not Confidential
Information.

 


(B)                                 FOR A PERIOD OF THREE YEARS AFTER THE
CLOSING, SELLER AND ITS AFFILIATES WILL KEEP CONFIDENTIAL ALL OF THE
CONFIDENTIAL INFORMATION, AND REFRAIN FROM USING OR DISCLOSING ANY OF THE
CONFIDENTIAL INFORMATION, EXCEPT TO THE EXTENT REASONABLY REQUIRED IN CONNECTION
WITH THE PERFORMANCE OF ANY OF ITS DUTIES OR ENFORCEMENT OF ANY OF ITS RIGHTS
UNDER THIS AGREEMENT OR THE TRANSITION SERVICES AGREEMENT.


 


(C)                                  SELLER AGREES THAT THE PROVISIONS AND
RESTRICTIONS CONTAINED IN SECTION 11.6(B) HEREOF ARE NECESSARY TO PROTECT THE
LEGITIMATE CONTINUING INTERESTS OF BUYER IN ACQUIRING THE BUSINESS AND ENTERING
INTO THIS AGREEMENT, THAT AGREEMENTS CONTAINED IN SECTION 11.6(B) HAVE BEEN
SPECIFICALLY BARGAINED FOR, THAT ANY VIOLATION OR BREACH OF SUCH PROVISIONS AND
RESTRICTIONS WILL RESULT IN IRREPARABLE INJURY TO BUYER FOR WHICH A REMEDY AT
LAW MAY BE INADEQUATE AND THAT, IN ADDITION TO ANY RELIEF AT LAW WHICH MAY BE
AVAILABLE TO BUYER FOR SUCH VIOLATION OR BREACH AND REGARDLESS OF ANY OTHER
PROVISION CONTAINED IN THIS AGREEMENT, BUYER WILL BE ENTITLED TO INJUNCTIVE AND
OTHER EQUITABLE RELIEF RESTRAINING SUCH VIOLATION OR BREACH (WITHOUT ANY
REQUIREMENT THAT BUYER PROVIDE ANY BOND OR OTHER SECURITY IF SUCH INJUNCTION OR
OTHER RELIEF IS AWARDED AFTER AN EVIDENTIARY HEARING AT WHICH SELLER HAS THE
OPPORTUNITY TO BE PRESENT AND HEARD).


 


(D)                                 NOTWITHSTANDING THE FOREGOING, IF SELLER IS
REQUESTED OR REQUIRED (IN CONNECTION WITH ANY PROCEEDING, INTERROGATORY,
SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS) TO DISCLOSE ANY
CONFIDENTIAL INFORMATION, SELLER SHALL NOTIFY BUYER PROMPTLY OF THE REQUEST OR
REQUIREMENT SO THAT BUYER MAY SEEK AN APPROPRIATE PROTECTIVE ORDER OR WAIVE
COMPLIANCE WITH THE PROVISIONS OF SECTION 11.6(B).  IF, IN THE ABSENCE OF A
PROTECTIVE ORDER OR THE RECEIPT OF A WAIVER HEREUNDER, SELLER IS, ON THE ADVICE
OF COUNSEL, COMPELLED TO DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY TRIBUNAL,
SELLER MAY DISCLOSE THE CONFIDENTIAL INFORMATION TO THE TRIBUNAL; PROVIDED,
HOWEVER, THAT SELLER WILL USE ITS BEST EFFORTS TO OBTAIN, AT THE REQUEST AND
EXPENSE OF BUYER, AN ORDER OR OTHER ASSURANCE THAT CONFIDENTIAL TREATMENT WILL
BE ACCORDED TO SUCH PORTION OF THE CONFIDENTIAL INFORMATION REQUIRED TO BE
DISCLOSED AS BUYER DESIGNATES.


 


(E)                                  EFFECTIVE UPON THE CLOSING, SELLER SHALL
ASSIGN TO BUYER ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO ANY
CONFIDENTIALITY AGREEMENTS TO WHICH SELLER OR ANY OF ITS AGENTS IS A PARTY
RELATING TO THE CONFIDENTIALITY OF INFORMATION OF THE BUSINESS OR THE HIRING OF
EMPLOYEES OF COMPANY.

 

45

--------------------------------------------------------------------------------


 


11.7                        NONCOMPETE; NONSOLICIT.


 


(A)                                  AS AN INDUCEMENT FOR BUYER TO ENTER INTO
THIS AGREEMENT AND AS ADDITIONAL CONSIDERATION FOR THE CONSIDERATION TO BE PAID
TO SELLER UNDER THIS AGREEMENT, FOR A PERIOD OF THREE YEARS FROM THE CLOSING
DATE, SELLER WILL NOT DIRECTLY OR INDIRECTLY ENGAGE IN, ACQUIRE, OWN OR HOLD A
BUSINESS ANYWHERE IN THE UNITED STATES, CANADA OR MEXICO THAT ENGAGES IN THE
BUSINESS IN COMPETITION WITH COMPANY (THE “SELLER RESTRICTED BUSINESS”),
INCLUDING AS A PROPRIETOR, PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR,
STOCKHOLDER, EMPLOYEE, MEMBER OF ANY ASSOCIATION, CONSULTANT OR OTHERWISE.  FOR
THE AVOIDANCE OF DOUBT, IT IS AGREED THAT KENTUCKY CERAMICS, LLC (D/B/A
“LOUISVILLE STONEWARE”), WHICH IS OWNED BY FAMILY MEMBERS OF THE CHAIRMAN OF
SELLER’S BOARD OF DIRECTORS AND TRUSTS FOR THEIR OR HIS BENEFIT, IS NOT COVERED
BY THIS SUBSECTION (A).


 


(B)                                 NOTWITHSTANDING THE FOREGOING
SUBSECTION (A), SELLER AND ITS SUBSIDIARIES SHALL NOT BE PRECLUDED FROM DIRECTLY
OR INDIRECTLY:


 

(1)                                  ACQUIRING OR OWNING INTERESTS IN OR
SECURITIES OF ANY PERSON FOR PASSIVE INVESTMENT PURPOSES (WHETHER OR NOT SUCH
PERSON IS ENGAGED IN THE SELLER RESTRICTED BUSINESS) TO THE EXTENT THAT SUCH
OWNERSHIP DOES NOT CONFER ON SELLER MORE THAN 10% OF THE EQUITY OR VOTING POWER
OF SUCH PERSON;

 

(2)                                  ACQUIRING INTERESTS IN OR SECURITIES OF ANY
PERSON AS AN INVESTMENT BY ANY PENSION FUND OR FUND OF ANY OTHER BENEFIT PLAN OF
SELLER OR ITS SUBSIDIARIES, WHETHER OR NOT SUCH PERSON IS ENGAGED IN THE SELLER
RESTRICTED BUSINESS;

 

(3)                                  ACQUIRING INTERESTS IN OR SECURITIES OF ANY
PERSON PROVIDED THAT NOT MORE THAN 35% OF THE CONSOLIDATED REVENUES OF SUCH
PERSON (BASED ON ITS CONSOLIDATED REVENUES FOR ITS MOST RECENTLY COMPLETED
FISCAL YEAR PRIOR TO THE ACQUISITION), WERE DERIVED FROM ENGAGING IN THE SELLER
RESTRICTED BUSINESS;

 

(4)                                  ENGAGING OR PROPOSING TO ENGAGE IN AN
ACQUISITION OF OR BY, OR BUSINESS COMBINATION TRANSACTION OR OTHER SIMILAR
TRANSACTION WITH, ANOTHER PERSON (THE “OTHER PARTY”) OR AN ACQUISITION OF A
PORTION OF THE EQUITY OR ASSETS OF AN OTHER PARTY, INCLUDING ANY SUCH
ACQUISITION, COMBINATION OR OTHER SIMILAR TRANSACTION IN WHICH, AFTER GIVING
EFFECT TO THE TRANSACTION, SELLER, ITS SUBSIDIARIES OR THE PERSONS SURVIVING OR
RESULTING FROM SUCH ACQUISITION, BUSINESS COMBINATION OR OTHER SIMILAR
TRANSACTION, AS THE CASE MAY BE (THE “SURVIVING ENTITY”), IS ENGAGED IN THE
SELLER RESTRICTED BUSINESS, PROVIDED THAT, IF MORE THAN 10% OF THE AGGREGATED
CONSOLIDATED REVENUES OF THE SURVIVING ENTITY, CALCULATED ON A PRO FORMA BASIS
BASED ON THE RESPECTIVE AGGREGATE CONSOLIDATED REVENUES OF EACH OF THE SELLER
GROUP AND THE OTHER PARTY (OR THE PORTION OF THE ASSETS THEREOF SUBJECT TO THE
TRANSACTION) IN THEIR RESPECTIVE MOST RECENTLY COMPLETED FISCAL YEARS PRIOR TO
COMPLETION OF SUCH ACQUISITION, BUSINESS COMBINATION OR OTHER SIMILAR
TRANSACTION, WERE DERIVED,

 

46

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY, FROM THE SELLER RESTRICTED BUSINESS AND SELLER IS OR
CONTROLS THE SURVIVING ENTITY, THEN SELLER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO, OR TO CAUSE THE SURVIVING ENTITY TO, DIVEST THAT PORTION OF THE
BUSINESS OF THE SURVIVING ENTITY WHICH IS PRIMARILY ENGAGED IN THE SELLER
RESTRICTED BUSINESS WITHIN 18 MONTHS OF COMPLETION OF SUCH ACQUISITION, BUSINESS
COMBINATION OR OTHER SIMILAR TRANSACTION, PROVIDED THAT NO DIVESTMENT IS
REQUIRED TO BE MADE MORE THAN THREE YEARS AFTER THE CLOSING DATE.

 


(C)                                  FOR A PERIOD OF 18 MONTHS FROM THE CLOSING
DATE, EXCEPT AS OTHERWISE AGREED TO IN WRITING BY BUYER, SELLER AGREES NOT TO,
AND SHALL NOT CAUSE OR PERMIT ANY OF SELLER’S SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY (I) SOLICIT FOR EMPLOYMENT ANY EMPLOYEE OF BUYER OR COMPANY OR
(II) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER OR SUPPLIER OF BUYER OR COMPANY TO
CEASE DOING BUSINESS WITH BUYER OR COMPANY; PROVIDED THAT SOLICITATIONS THROUGH
NEWSPAPERS OF GENERAL CIRCULATION OR SIMILAR MEANS NOT TARGETED BY SELLER AT THE
EMPLOYEES OF BUYER OR COMPANY SHALL NOT BE DEEMED TO BE A BREACH OF THIS
SUBSECTION.


 


(D)                                 THE PARTIES INTEND THAT EACH OF THE
COVENANTS CONTAINED IN THIS SECTION 11.7 SHALL BE CONSTRUED AS A SERIES OF
SEPARATE COVENANTS, ONE FOR EACH STATE OF THE UNITED STATES, EACH COUNTY OF EACH
STATE OF THE UNITED STATES AND EACH PROVINCE OF CANADA AND MEXICO.  EXCEPT FOR
GEOGRAPHIC COVERAGE, EACH SUCH SEPARATE COVENANT SHALL BE DEEMED IDENTICAL IN
TERMS TO THE COVENANT CONTAINED IN THE PRECEDING SUBSECTIONS OF THIS
SECTION 11.7.  IF, IN ANY JUDICIAL PROCEEDING, A COURT SHALL REFUSE TO ENFORCE
ANY OF THE SEPARATE COVENANTS (OR ANY PART THEREOF) DEEMED INCLUDED IN THESE
SUBSECTIONS, THEN SUCH UNENFORCEABLE COVENANT (OR SUCH PART) SHALL BE DEEMED
ELIMINATED FROM THIS AGREEMENT FOR THE PURPOSE OF THOSE PROCEEDINGS TO THE
EXTENT NECESSARY TO PERMIT THE REMAINING SEPARATE COVENANTS (OR PORTIONS
THEREOF) TO BE ENFORCED.  IN THE EVENT THAT THE PROVISIONS OF THIS SECTION 11.7
SHOULD EVER BE DEEMED TO EXCEED THE TIME OR GEOGRAPHIC LIMITATIONS, OR THE SCOPE
OF THIS COVENANT PERMITTED BY APPLICABLE LAW, THEN SUCH PROVISIONS SHALL BE
REFORMED TO THE MAXIMUM TIME OR GEOGRAPHIC LIMITATIONS, AS THE CASE MAY BE,
PERMITTED BY APPLICABLE LAWS.  THE UNENFORCEABILITY OF ANY OTHER OF SAID
COVENANTS OR PROVISIONS OR OF ANY OTHER OBLIGATION OF SELLER OR BUYER HEREUNDER,
AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF SELLER OR BUYER AGAINST THE
OTHER WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A
DEFENSE TO THE ENFORCEMENT BY SELLER OR BUYER OF ANY OF SAID COVENANTS.


 


(E)                                  IT IS UNDERSTOOD AND AGREED THAT DAMAGES
WILL BE AN INADEQUATE REMEDY IN THE EVENT OF A BREACH OR INTENDED OR THREATENED
BREACH BY SELLER OF ANY OF THE COVENANTS OF SELLER IN THIS SECTION 11.7, AND
THAT ANY SUCH BREACH WILL CAUSE BUYER IRREPARABLE INJURY AND DAMAGE. 
ACCORDINGLY, SELLER AGREES THAT BUYER SHALL BE ENTITLED, WITHOUT WAIVING ANY
ADDITIONAL RIGHTS OR REMEDIES OTHERWISE AVAILABLE TO BUYER, TO INJUNCTIVE AND
OTHER SUCH EQUITABLE RELIEF IN THE EVENT OF A BREACH OR INTENDED OR THREATENED
BREACH OF ANY OF SAID COVENANTS BY SELLER (WITHOUT ANY REQUIREMENT THAT BUYER
PROVIDE ANY BOND OR OTHER SECURITY IF SUCH INJUNCTION OR OTHER RELIEF IS AWARDED
AFTER AN EVIDENTIARY HEARING AT WHICH SELLER HAS THE OPPORTUNITY TO BE PRESENT
AND HEARD).


 


(F)                                    IN ADDITION, IF (A) ANY THIRD PARTY
(I) ACQUIRES 40% OR MORE OF THE VOTING SECURITIES OF SELLER, INCLUDING BY WAY OF
SHARE PURCHASE, EXCHANGE OFFER, MERGER, OTHER BUSINESS COMBINATION OR OTHER
SIMILAR TRANSACTION WITH SELLER, (II) ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF SELLER OR (III) OTHERWISE ACQUIRES “CONTROL” OF SELLER, OR (B) IF ANY
OTHER MERGER, BUSINESS

 

47

--------------------------------------------------------------------------------


 


COMBINATION OR OTHER TRANSACTION OCCURS AS A RESULT OF WHICH (I) THE HOLDERS OF
THE OUTSTANDING CAPITAL STOCK OF SELLER IMMEDIATELY PRIOR TO SUCH TRANSACTION
BENEFICIALLY OWN, AFTER GIVING EFFECT TO SUCH TRANSACTION, 60% OR LESS OF THE
OUTSTANDING EQUITY SECURITIES OF THE SURVIVING ENTITY OF SUCH TRANSACTION
(WHETHER SELLER, SUCH OTHER PERSON PARTY TO SUCH TRANSACTION OR THE PERSON
SURVIVING OR RESULTING FROM SUCH TRANSACTION) OR (II) THE INDIVIDUALS WHO, PRIOR
TO THE INITIATION OF SUCH TRANSACTION, CONSTITUTED THE BOARD OF DIRECTORS OF
SELLER CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF
DIRECTORS OF THE SURVIVING ENTITY OF SUCH TRANSACTION, THEN NOTHING CONTAINED IN
THIS SECTION 11.7 SHALL BE A LIMITATION ON ANY ACTIVITIES OF SUCH THIRD PARTY OR
THE SURVIVING ENTITY OF SUCH TRANSACTION OR ANY ENTITY DIRECTLY OR INDIRECTLY
CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH, SUCH THIRD PARTY OR
SURVIVING ENTITY.


 


11.8                        LITIGATION SUPPORT.  IN THE EVENT AND FOR SO LONG AS
BUYER OR COMPANY IS ACTIVELY CONTESTING OR DEFENDING AGAINST ANY PROCEEDING IN
CONNECTION WITH ANY FACT, SITUATION, CIRCUMSTANCE, STATUS, CONDITION, ACTIVITY,
PRACTICE, PLAN, OCCURRENCE, EVENT, INCIDENT, ACTION, FAILURE TO ACT OR
TRANSACTION EXISTING OR OCCURRING ON OR PRIOR TO THE CLOSING DATE INVOLVING
COMPANY, SELLER WILL REASONABLY COOPERATE IN THE CONTEST OR DEFENSE, AND PROVIDE
TESTIMONY, IF NECESSARY IN CONNECTION WITH THE CONTEST OR DEFENSE, ALL AT THE
SOLE COST AND EXPENSE OF BUYER (UNLESS AND TO THE EXTENT BUYER IS ENTITLED TO
INDEMNIFICATION THEREFOR UNDER ARTICLE 13).


 


11.9                        INSURANCE.  FOLLOWING THE CLOSING, ANY CLAIMS OR
OTHER MATTERS INVOLVING INSURANCE POLICIES PROCURED BY SELLER AND INSURING
COMPANY, COMPANY SUBSIDIARIES OR THEIR RESPECTIVE OPERATIONS, ASSETS, DIRECTORS,
OFFICERS AND EMPLOYEES, AND ANY PROCEEDS OF SUCH INSURANCE POLICIES, WILL BE
HANDLED AS SET FORTH IN SCHEDULE 11.9, ALL OF WHICH IS INCORPORATED HEREIN BY
REFERENCE.


 


ARTICLE 12
EMPLOYEE MATTERS COVENANTS


 


12.1                        GENERAL.


 


(A)                                  THE PROVISIONS OF THIS ARTICLE 12 ARE
SOLELY FOR THE BENEFIT OF THE PARTIES TO THIS AGREEMENT.  NO EMPLOYEE OR FORMER
EMPLOYEE OF COMPANY OR A COMPANY SUBSIDIARY OR ANY OTHER INDIVIDUAL SHALL BE A
THIRD PARTY BENEFICIARY OF THE PROVISIONS OF THIS ARTICLE 12.


 


(B)                                 FROM AND AFTER THE CLOSING AND UNTIL
DECEMBER 31, 2006, BUYER SHALL PROVIDE COMPENSATION AND EMPLOYEE BENEFITS TO THE
CONTINUING EMPLOYEES OF COMPANY AND THE COMPANY SUBSIDIARIES AND TO THE FORMER
EMPLOYEES OF COMPANY AND THE COMPANY SUBSIDIARIES (SUCH EMPLOYEES AND FORMER
EMPLOYEES, THE “EMPLOYEE BENEFICIARIES”) THAT, IN THE AGGREGATE, ARE NO LESS
FAVORABLE FOR EACH EMPLOYEE BENEFICIARY THAN THOSE PROVIDED TO SUCH INDIVIDUAL
IMMEDIATELY PRIOR TO THE CLOSING.


 


(C)                                  FROM AND AFTER THE CLOSING, BUYER SHALL
CAUSE COMPANY, COMPANY SUBSIDIARIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
TO HONOR ALL COMPANY PLANS, SUBJECT TO THE RIGHT TO AMEND, MODIFY, ALTER OR
TERMINATE ANY COMPANY PLAN TO THE EXTENT THE TERMS OF SUCH PLAN PERMIT SUCH
ACTION, EXCEPT TO THE EXTENT ANY SUCH ACTION IS CONTRARY TO ANY OTHER PROVISIONS
OF THIS ARTICLE 12, AND PROVIDED THAT IF ANY SUCH ACTION IS EFFECTIVE PRIOR TO
DECEMBER 31, 2006, BUYER MUST REMAIN IN COMPLIANCE WITH SECTION 12.1(B) ABOVE.

 

48

--------------------------------------------------------------------------------


 


(D)                                 FOR ALL PURPOSES UNDER THE EMPLOYEE BENEFIT
PLANS, PRACTICES OR ARRANGEMENTS OF BUYER AND ITS AFFILIATES PROVIDING BENEFITS
TO ANY EMPLOYEE BENEFICIARY AFTER THE CLOSING DATE, EACH EMPLOYEE BENEFICIARY
SHALL BE CREDITED WITH ALL YEARS OF SERVICE FOR WHICH SUCH EMPLOYEE BENEFICIARY
WAS CREDITED BEFORE THE CLOSING DATE UNDER ANY SIMILAR EMPLOYEE BENEFIT PLANS,
PRACTICES OR ARRANGEMENTS OF SELLER AND ITS AFFILIATES, EXCEPT FOR PURPOSES OF
BENEFIT ACCRUAL UNDER ANY FINAL AVERAGE PAY DEFINED BENEFIT PLAN; PROVIDED,
HOWEVER, THAT NOTWITHSTANDING THE FACT THAT SELLER AND ITS AFFILIATES DO NOT
MAINTAIN A SEVERANCE PROGRAM, EACH COMPANY EMPLOYEE SHALL BE CREDITED WITH ALL
YEARS OF SERVICE TO COMPANY AND ITS AFFILIATES (AND THEIR RESPECTIVE
PREDECESSORS) FOR ALL PURPOSES UNDER ANY SEVERANCE PLAN OR PROGRAM OF BUYER AND
ITS AFFILIATES.


 


12.2                        WELFARE PLANS.


 


(A)                                  THE PARTICIPATION BY EMPLOYEE BENEFICIARIES
IN WELFARE PLANS MAINTAINED BY SELLER AND ITS AFFILIATES (EXCLUDING FOR THIS
PURPOSE COMPANY AND COMPANY SUBSIDIARIES) SHALL CEASE AT THE CLOSING.  BUYER
SHALL PERMIT EACH EMPLOYEE BENEFICIARY TO ENROLL AS OF THE CLOSING IN WELFARE
PLANS SPONSORED BY BUYER AND ITS AFFILIATES (INCLUDING FOR THIS PURPOSE COMPANY
AND COMPANY SUBSIDIARIES) THAT ARE SUBSTANTIALLY SIMILAR TO THE WELFARE PLANS
APPLICABLE TO SUCH EMPLOYEE BENEFICIARIES IMMEDIATELY PRIOR TO THE CLOSING. 
WITH RESPECT TO SUCH COVERAGE OF EMPLOYEE BENEFICIARIES UNDER THE WELFARE PLANS
OF BUYER AND ITS AFFILIATES:


 

(1)                                  LIMITATIONS ON BENEFITS DUE TO PRE-EXISTING
CONDITIONS SHALL BE WAIVED FOR ANY EMPLOYEE BENEFICIARY ENROLLED IN ANY WELFARE
PLAN MAINTAINED BY SELLER AND ITS AFFILIATES AS OF THE CLOSING DATE,

 

(2)                                  ANY OUT-OF-POCKET ANNUAL MAXIMUMS AND
DEDUCTIBLES TAKEN INTO ACCOUNT UNDER WELFARE PLANS MAINTAINED BY SELLER AND ITS
AFFILIATES FOR ANY EMPLOYEE BENEFICIARY IN THE CALENDAR YEAR WHICH CONTAINS THE
CLOSING DATE SHALL BE CREDITED UNDER THE WELFARE PLANS OF BUYER AND ITS
AFFILIATES FOR THE SAME CALENDAR YEAR, AND

 

(3)                                  WITH RESPECT TO AGGREGATE LIFETIME MAXIMUM
BENEFITS AVAILABLE UNDER WELFARE PLANS OF BUYER AND ITS AFFILIATES, AN EMPLOYEE
BENEFICIARY’S PRIOR CLAIM EXPERIENCE UNDER WELFARE PLANS MAINTAINED BY SELLER
AND ITS AFFILIATES WILL NOT BE TAKEN INTO ACCOUNT.

 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN THIS
ARTICLE 12 WITH RESPECT TO SPECIFIC BENEFITS OR PLANS, AFTER THE CLOSING:


 

(1)                                  SELLER AND ITS AFFILIATES (EXCLUDING FOR
THIS PURPOSE COMPANY AND COMPANY SUBSIDIARIES) SHALL BE SOLELY RESPONSIBLE FOR:

 

(A)                              CLAIMS FOR WELFARE BENEFITS THAT ARE INCURRED
BY OR WITH RESPECT TO ANY EMPLOYEE BENEFICIARY BEFORE THE CLOSING DATE; AND

 

49

--------------------------------------------------------------------------------


 

(B)                                CLAIMS RELATING TO COBRA COVERAGE
ATTRIBUTABLE TO “QUALIFYING EVENTS” WITH RESPECT TO ANY EMPLOYEE BENEFICIARY AND
HIS OR HER BENEFICIARIES AND DEPENDENTS THAT OCCUR BEFORE THE CLOSING DATE; AND

 

(2)                                  BUYER AND ITS AFFILIATES (INCLUDING FOR
THIS PURPOSE COMPANY AND COMPANY SUBSIDIARIES) SHALL BE SOLELY RESPONSIBLE FOR:

 

(A)                              CLAIMS FOR WELFARE BENEFITS THAT ARE INCURRED
BY OR WITH RESPECT TO ANY EMPLOYEE BENEFICIARY ON OR AFTER THE CLOSING DATE, AND

 

(B)                                CLAIMS RELATING TO COBRA COVERAGE
ATTRIBUTABLE TO “QUALIFYING EVENTS” WITH RESPECT TO ANY EMPLOYEE BENEFICIARY AND
HIS OR HER BENEFICIARIES AND DEPENDENTS THAT OCCUR ON OR AFTER THE CLOSING DATE.

 

(3)                                  FOR PURPOSES OF THE FOREGOING, A
MEDICAL/DENTAL CLAIM SHALL BE CONSIDERED INCURRED WHEN THE SERVICES ARE
RENDERED, THE SUPPLIES ARE PROVIDED OR MEDICATION IS PRESCRIBED, AND NOT WHEN
THE CONDITION AROSE.

 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF ANY COMPANY EMPLOYEE COVERED BY SELLER’S SHORT TERM DISABILITY PLAN
HAS BECOME DISABLED (WITHIN THE MEANING OF SUCH PLAN) PRIOR TO THE CLOSING DATE,
ANY SHORT-TERM DISABILITY SALARY CONTINUATION INCOME BENEFITS RELATING TO SUCH
DISABILITY SHALL BE THE SOLE RESPONSIBILITY OF SELLER, WHETHER PAYABLE BEFORE OR
AFTER THE CLOSING DATE.  SELLER’S LONG TERM DISABILITY PLAN SHALL BE RESPONSIBLE
FOR ANY COMPANY EMPLOYEE COVERED BY SELLER’S LONG TERM DISABILITY PLAN WHO HAS
BECOME DISABLED (WITHIN THE MEANING OF SUCH PLAN) PRIOR TO CLOSING BUT HAS NOT
QUALIFIED FOR BENEFITS BECAUSE THE ELIMINATION PERIOD HAS NOT THEN EXPIRED,
SUBJECT TO THE ELIMINATION PERIOD REQUIREMENT BEING MET AFTER CLOSING.


 


(D)                                 FROM AND AFTER THE CLOSING DATE, BUYER,
THROUGH COMPANY AND THE COMPANY SUBSIDIARIES, SHALL HONOR ALL VACATION DAYS OF
COMPANY EMPLOYEES THAT ACCRUED PRIOR TO THE CLOSING DATE AND THAT REMAIN
OUTSTANDING AS OF THE CLOSING DATE.


 


(E)                                  THE AMOUNT IN EACH COMPANY EMPLOYEE’S
ACCOUNT UNDER SELLER’S DEPENDENT CARE ASSISTANCE PLAN (WHICH IS PART OF SELLER’S
CAFETERIA PLAN) AS OF THE CLOSING DATE WILL BE TRANSFERRED BY SELLER AS SOON AS
PRACTICABLE AFTER CLOSING TO A PLAN TO BE SET UP BY COMPANY (OR BY BUYER OR ONE
OF ITS AFFILIATES FOR THE BENEFIT OF COMPANY EMPLOYEES) THAT PROVIDES EQUIVALENT
OR BETTER BENEFITS TO COMPANY EMPLOYEES THAN SELLER’S DEPENDENT CARE ASSISTANCE
PLAN.


 


(F)                                    SUBJECT TO APPLICABLE LAW, SELLER SHALL
COOPERATE AND USE ITS REASONABLE BEST EFFORTS IN ASSISTING BUYER’S EFFORTS TO
TRANSITION THE EMPLOYEES AND PLANS INCLUDING PROVIDING ACCESS AND MAKING
AVAILABLE TO BUYER EMPLOYEE RECORDS AND BENEFIT INFORMATION NECESSARY FOR BUYER
TO FULFILL ITS OBLIGATIONS UNDER THIS ARTICLE 12, BUT SUCH COOPERATION SHALL NOT
REQUIRE SELLER TO INCUR OUT-OF-POCKET COSTS UNLESS BUYER AGREES TO REIMBURSE
SELLER THEREFOR.

 

50

--------------------------------------------------------------------------------


 


12.3                        SEVERANCE BENEFIT.  BUYER AND ITS AFFILIATES SHALL
PROVIDE EACH COMPANY EMPLOYEE WHOSE EMPLOYMENT IS TERMINATED IN A QUALIFYING
TERMINATION DURING THE PERIOD FROM THE CLOSING DATE THROUGH THE FIRST
ANNIVERSARY OF THE CLOSING DATE A PAYMENT OF NO LESS THAN THE PRODUCT OF


 

(1)                                  SUCH EMPLOYEE’S WEEKLY RATE OF BASE PAY,
MULTIPLIED BY

 

(2)                                  THE GREATER OF

 

(A)                              8, OR

 

(B)                                SUCH EMPLOYEE’S YEARS OF SERVICE WITH COMPANY
AND ITS AFFILIATES (INCLUDING SERVICE WITH PREDECESSOR ENTITIES) MULTIPLIED BY
TWO, BUT NOT MORE THAN 52,

 

as well as welfare benefits continuation (at no cost to the employee) for a
period of weeks not less than the multiple determined in clause (2) above.  The
benefits described in this Section 12.3 are contingent on Company employee’s
signing a release agreement provided by Company.  Payments will be made on a
semi-monthly basis in Company’s normal payroll cycle and will be subject to all
applicable tax withholdings.  This Section 12.3 does not apply with respect to
(i) any Company employee with whom Company has entered into a retention
agreement or other agreement providing for severance pay in an amount equal to
or greater than determined under this subsection, or (ii) any Company employee
covered by a collective bargaining agreement.

 


12.4                        OMNIBUS COMPENSATION PLANS.  OUTSTANDING EQUITY
AWARDS TO COMPANY EMPLOYEES UNDER SELLER’S OMNIBUS COMPENSATION PLAN AND
SELLER’S 2004 OMNIBUS COMPENSATION PLAN WILL BE HONORED BY SELLER IN ACCORDANCE
WITH THE TERMS OF SUCH AWARDS.


 


ARTICLE 13
INDEMNIFICATION


 


13.1                        SURVIVAL.


 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES OF BUYER
AND SELLER CONTAINED HEREIN SHALL SURVIVE THE CLOSING FOR A PERIOD OF 18 MONTHS
FOLLOWING THE CLOSING, PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 5.19 (TAX MATTERS) SHALL SURVIVE THE CLOSING UNTIL SIX MONTHS
AFTER THE EXPIRATION OF THE STATE AND FEDERAL STATUTE OF LIMITATIONS APPLICABLE
TO THE MATTERS COVERED THEREBY.  THE COVENANTS AND AGREEMENTS OF SELLER OR BUYER
CONTAINED IN THIS AGREEMENT SHALL SURVIVE, IF AT ALL, UNTIL, BY THEIR RESPECTIVE
TERMS, THEY ARE NO LONGER EFFECTIVE (TOGETHER WITH THE DATES IN THE PRECEDING
SENTENCE, EACH IS REFERRED TO HEREIN AS A “SURVIVAL DATE”).


 


(B)                                 IN ALL INSTANCES WITH RESPECT TO ANY
SPECIFIC REPRESENTATION OR WARRANTY UNDER WHICH AN INDEMNIFIED PARTY SHALL HAVE
DELIVERED A NOTICE OF A CLAIM PRIOR TO THE SURVIVAL DATE APPLICABLE TO SUCH
REPRESENTATION OR WARRANTY AND AS TO WHICH SUCH CLAIM HAS NOT BEEN COMPLETELY
AND FINALLY RESOLVED PRIOR TO SUCH TERMINATION DATE, SUCH REPRESENTATION OR
WARRANTY SHALL SURVIVE FOR PURPOSES OF SUCH CLAIM FOR THE PERIOD OF TIME BEYOND
SUCH TERMINATION DATE SUFFICIENT TO RESOLVE, COMPLETELY AND FINALLY, THE CLAIM
RELATING TO SUCH REPRESENTATION OR WARRANTY

 

51

--------------------------------------------------------------------------------


 


IN ACCORDANCE WITH THIS AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PARTIES AGREE THAT NO CLAIMS OR CAUSES OF ACTION MAY BE BROUGHT AGAINST SELLER
OR BUYER BASED UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT AFTER THE APPLICABLE SURVIVAL DATE.


 


13.2                        INDEMNIFICATION.


 


(A)                                  SELLER SHALL INDEMNIFY, DEFEND AND SAVE THE
BUYER PARTIES HARMLESS FROM, AGAINST, FOR AND IN RESPECT OF ANY DAMAGES, LOSSES,
OBLIGATIONS, LIABILITIES, CLAIMS AND EXPENSES (INCLUDING INTEREST, PENALTIES,
REASONABLE ATTORNEYS’ FEES AND EXPENSES AND ALL REASONABLE AMOUNTS PAID IN
INVESTIGATION, DEFENSE OR SETTLEMENT OF ANY OF THE FOREGOING) (COLLECTIVELY,
“LOSSES”) SUSTAINED OR SUFFERED BY ANY OF THE BUYER PARTIES, WHETHER OR NOT
ARISING OUT OF THIRD PARTY CLAIMS, ARISING FROM (I) A BREACH, MISREPRESENTATION
OR INACCURACY OF ANY REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN THIS
AGREEMENT OR IN THE CERTIFICATE TO BE DELIVERED BY SELLER PURSUANT TO
SECTION 3.3(A) OF THIS AGREEMENT, AND (II) ANY BREACH OF ANY OF THE COVENANTS
AND AGREEMENTS OF SELLER CONTAINED IN THIS AGREEMENT, INCLUDING ANY AGREEMENT OF
SELLER TO INDEMNIFY BUYER WITH RESPECT TO SPECIFIC MATTERS CONTAINED ELSEWHERE
IN THIS AGREEMENT (“BUYER DAMAGES”).  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, FOR PURPOSES OF DETERMINING WHETHER SELLER IS
OBLIGATED TO PROVIDE INDEMNIFICATION UNDER ARTICLE 13 OF THIS AGREEMENT AND FOR
PURPOSES OF DETERMINING THE AMOUNT OF BUYER DAMAGES TO WHICH SUCH
INDEMNIFICATION APPLIES, EACH REPRESENTATION AND WARRANTY IN THIS AGREEMENT


 

(1)                                  (EXCEPT SECTION 5.6(B), AND

 

(2)                                  EXCEPT SECTION 5.9(A), CLAUSES (A), (E) AND
(F) OF SECTION 5.10, SECTION 5.15(A), SECTION 5.16, SECTION 5.17(B) AND THE
FIRST SENTENCE OF SECTION 5.17(D), PROVIDED THAT SELLER’S FAILURE TO LIST AN
ITEM ON THE DISCLOSURE SCHEDULE, WHEN LISTING IS REQUIRED PURSUANT TO SUCH
PROVISIONS (TAKING INTO ACCOUNT THE TERM “MATERIAL” OR “MATERIAL ADVERSE EFFECT”
OR SIMILAR PHRASES), SHALL NOT PREVENT OTHER REPRESENTATIONS AND WARRANTIES MADE
BY SELLER WITH RESPECT TO SUCH ITEM FROM APPLYING TO ALL SUCH ITEMS THAT SHOULD
HAVE BEEN LISTED PURSUANT TO SUCH PROVISIONS (TAKING INTO ACCOUNT THE TERM
“MATERIAL” OR “MATERIAL ADVERSE EFFECT” OR SIMILAR PHRASES)

 

and in the certificate to be delivered pursuant to Section 3.3(a) of this
Agreement shall be read without regard and without giving effect to the term
“material” or “material adverse effect” or similar phrases contained in such
representation or warranty which has the effect of making such representation
and warranty less restrictive (as if such word(s) were deleted from such
representation and warranty).

 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE FOLLOWING LIMITATIONS SHALL APPLY WITH REFERENCE TO ANY
INDEMNIFICATION CLAIM AGAINST SELLER UNDER SECTIONS 13.2(A) OR 11.3(C)(3) WITH
RESPECT TO AN ALLEGED BREACH OF ANY REPRESENTATIONS OR WARRANTIES:


 

(1)                                  NO INDEMNIFICATION CLAIM SHALL BE BROUGHT
AGAINST SELLER UNLESS BUYER, AT ANY TIME PRIOR TO THE APPLICABLE SURVIVAL DATE,
GIVES SELLER WRITTEN NOTICE, WITH REASONABLE SPECIFICITY, OF THE EXISTENCE

 

52

--------------------------------------------------------------------------------


 

OF ANY SUCH INDEMNIFICATION CLAIM.  SUBJECT TO THE PROCEDURES WITH RESPECT TO
CLAIMS UNDER SECTION 13.3 HEREOF WHICH SHALL IN ALL EVENTS GOVERN THIRD PARTY
CLAIMS (OR SECTION 11.3(J) IN THE CASE OF TAXES), IF SUCH WRITTEN NOTICE (OR AN
AMENDED NOTICE) STATES THE AMOUNT OF BUYER DAMAGES CLAIMED AND SELLER NOTIFIES
BUYER THAT SELLER DOES NOT DISPUTE THE CLAIM DESCRIBED IN SUCH NOTICE OR FAILS
TO NOTIFY BUYER WITHIN 60 DAYS AFTER RECEIPT OF SUCH NOTICE BY SELLER WHETHER
SELLER DISPUTES THE CLAIM DESCRIBED IN SUCH NOTICE, SELLER SHALL BE RESPONSIBLE
FOR THE PAYMENT OF SUCH BUYER DAMAGES TO THE BUYER PARTY.  IF SELLER HAS TIMELY
DISPUTED SELLER’S LIABILITY WITH RESPECT TO SUCH CLAIM BY DELIVERY OF NOTICE IN
ACCORDANCE WITH THIS SECTION, BUYER AND SELLER WILL PROCEED IN GOOD FAITH TO
NEGOTIATE A RESOLUTION OF SUCH DISPUTE.  ANY WRITTEN NOTICE DELIVERED BY SELLER
TO BUYER FOR PURPOSES OF DISPUTING A CLAIM FOR BUYER DAMAGES SHALL, TO THE
EXTENT PRACTICABLE, PROVIDE AN EXPLANATION WITH REASONABLE SPECIFICITY FOR ANY
OBJECTION TO THE MATTERS SET FORTH IN BUYER’S NOTICE AND THE PORTION OF THE
CLAIM (IF LESS THAN ALL) WHICH IS THE SUBJECT OF THE DISPUTE NOTICE.

 

(2)                                  NO INDEMNIFICATION SHALL BE MADE UNDER
SECTIONS 13.2(A)(I) OR 11.3(C)(3) BY SELLER (I) FOR ANY INDIVIDUAL ITEM OR GROUP
OF SUBSTANTIALLY SIMILAR ITEMS WHERE THE LOSS OR TAX RELATING THERETO IS LESS
THAN $200,000 (THE “BASKET”) AND SUCH ITEMS SHALL NOT BE AGGREGATED FOR PURPOSES
OF DETERMINING WHETHER THE THRESHOLD AMOUNT HAS BEEN EXCEEDED PURSUANT TO
SECTION 13.2(B)(2)(II), AND (II) UNLESS AND UNTIL THE AGGREGATE AMOUNT OF THE
LOSSES AND TAXES SUFFERED BY THE BUYER PARTIES EXCEEDS 2% OF THE PURCHASE PRICE
(THE “THRESHOLD AMOUNT”), AND THEN ONLY TO THE EXTENT OF ANY SUCH EXCESS.

 

(3)                                  THE AMOUNT OF LOSS OR TAX SUFFERED BY THE
BUYER PARTIES SHALL BE DETERMINED AFTER OFFSETTING THE AMOUNT OF ANY APPLICABLE
RESERVE OR ALLOWANCE INCLUDED IN THE FINANCIAL STATEMENTS, AND ANY TAX BENEFIT,
INSURANCE PROCEEDS OR THIRD PARTY INDEMNIFICATION RECEIVED.

 

(4)                                  THE AMOUNT OF LOSSES OR TAXES FROM A MATTER
SHALL BE REDUCED TO THE EXTENT SUCH MATTER IS REFLECTED IN THE FINAL
DETERMINATION OF THE ADJUSTMENT AMOUNT PURSUANT TO ARTICLE 2.

 

(5)                                  SELLER’S LIABILITY FOR ALL SUCH
INDEMNIFICATION CLAIMS SHALL IN NO EVENT EXCEED 10% OF THE PURCHASE PRICE (THE
“CAP AMOUNT”), EXCEPT IN THE EVENT THAT SUCH OBLIGATION TO INDEMNIFY ARISES FROM
FRAUD BY SELLER.

 


(C)                                  SELLER WILL PAY THE AMOUNT OF ANY BUYER
DAMAGES TO THE BUYER PARTY WITHIN TEN DAYS FOLLOWING THE DETERMINATION OF
SELLER’S LIABILITY FOR AND THE AMOUNT OF SUCH BUYER

 

53

--------------------------------------------------------------------------------


 


DAMAGES (WHETHER SUCH DETERMINATION IS MADE PURSUANT TO THE PROCEDURES SET FORTH
IN THIS ARTICLE 13, BY AGREEMENT BETWEEN BUYER AND SELLER, BY ARBITRATION AWARD
OR BY FINAL ADJUDICATION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT). 
SELLER AGREES THAT IF, FOLLOWING THE CLOSING, ANY PAYMENT IS MADE BY SELLER IN
RESPECT OF ANY BUYER DAMAGES, (I) SELLER SHALL HAVE NO RIGHTS AGAINST COMPANY OR
ANY COMPANY SUBSIDIARY ARISING OUT OF ANY PRE-CLOSING ACTION OR OMISSION,
WHETHER BY REASON OF CONTRIBUTION, INDEMNIFICATION, SUBROGATION OR OTHERWISE, IN
RESPECT OF ANY SUCH PAYMENT, AND SHALL NOT TAKE ANY ACTION AGAINST COMPANY OR
ANY COMPANY SUBSIDIARY WITH RESPECT THERETO, AND (II) ANY RIGHTS WITH RESPECT TO
ANY SUCH PAYMENT THAT SELLER MAY, BY OPERATION OF LAW OR OTHERWISE, HAVE AGAINST
COMPANY OR ANY COMPANY SUBSIDIARY ARISING OUT OF ANY PRE-CLOSING ACTION OR
OMISSION SHALL, EFFECTIVE AT THE TIME OF THE CLOSING, BE DEEMED HEREBY TO BE
EXPRESSLY AND KNOWINGLY WAIVED.


 


(D)                                 BUYER SHALL INDEMNIFY, DEFEND AND SAVE THE
SELLER PARTIES HARMLESS FROM, AGAINST, FOR AND IN RESPECT OF ANY LOSSES
SUSTAINED OR SUFFERED BY ANY OF THE SELLER PARTIES (“SELLER PARTIES”) AND
ARISING FROM (I) A BREACH, MISREPRESENTATION OR INACCURACY OF ANY REPRESENTATION
OR WARRANTY OF BUYER CONTAINED IN THIS AGREEMENT OR IN THE CERTIFICATE TO BE
DELIVERED BY BUYER PURSUANT TO SECTION 3.4(A), AND (II) ANY BREACH OF ANY OF THE
COVENANTS AND AGREEMENTS OF BUYER CONTAINED IN THIS AGREEMENT, INCLUDING ANY
AGREEMENT OF BUYER TO INDEMNIFY SELLER WITH RESPECT TO SPECIFIC MATTERS
CONTAINED ELSEWHERE IN THIS AGREEMENT.


 


(E)                                  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THE FOLLOWING LIMITATIONS SHALL APPLY WITH REFERENCE TO ANY
INDEMNIFICATION CLAIM AGAINST BUYER UNDER SECTION 13.2(D) WITH RESPECT TO AN
ALLEGED BREACH OF ANY REPRESENTATIONS OR WARRANTIES:


 

(1)                                  NO INDEMNIFICATION CLAIM SHALL BE BROUGHT
AGAINST BUYER UNLESS SELLER, AT ANY TIME PRIOR TO THE APPLICABLE SURVIVAL DATE,
GIVES BUYER WRITTEN NOTICE, WITH REASONABLE SPECIFICITY, OF THE EXISTENCE OF ANY
SUCH INDEMNIFICATION CLAIM.  SUBJECT TO THE PROCEDURES WITH RESPECT TO CLAIMS
UNDER SECTION 13.3 HEREOF WHICH SHALL IN ALL EVENTS GOVERN THIRD PARTY CLAIMS,
IF SUCH WRITTEN NOTICE (OR AN AMENDED NOTICE) STATES THE AMOUNT OF SELLER
DAMAGES CLAIMED AND BUYER NOTIFIES SELLER THAT BUYER DOES NOT DISPUTE THE CLAIM
DESCRIBED IN SUCH NOTICE OR FAILS TO NOTIFY SELLER WITHIN 60 DAYS AFTER RECEIPT
OF SUCH NOTICE BY BUYER WHETHER BUYER DISPUTES THE CLAIM DESCRIBED IN SUCH
NOTICE, BUYER SHALL BE RESPONSIBLE FOR THE PAYMENT OF SUCH SELLER DAMAGES TO THE
SELLER PARTY.  IF BUYER HAS TIMELY DISPUTED ITS LIABILITY WITH RESPECT TO SUCH
CLAIM BY DELIVERY OF A NOTICE SELLER AND BUYER WILL PROCEED IN GOOD FAITH TO
NEGOTIATE A RESOLUTION OF SUCH DISPUTE.  ANY WRITTEN NOTICE DELIVERED BY BUYER
TO SELLER FOR PURPOSES OF DISPUTING A CLAIM FOR SELLER DAMAGES SHALL, TO THE
EXTENT PRACTICABLE, PROVIDE AN EXPLANATION WITH REASONABLE SPECIFICITY FOR ANY
OBJECTION TO THE MATTERS SET FORTH IN THE SELLER NOTICE AND THE PORTION OF THE
CLAIM (IF LESS THAN ALL) WHICH IS THE SUBJECT OF THE DISPUTE NOTICE.

 

(2)                                  NO INDEMNIFICATION SHALL BE MADE UNDER
SECTION 13.2(D)(I) BY BUYER (I) FOR ANY INDIVIDUAL ITEM WHERE THE LOSS RELATING
THERETO IS

 

54

--------------------------------------------------------------------------------


 

LESS THAN THE BASKET AND SUCH ITEMS SHALL NOT BE AGGREGATED FOR PURPOSES OF
DETERMINING WHETHER THE THRESHOLD AMOUNT HAS BEEN EXCEEDED PURSUANT TO
SECTION 13.2(E)(2)(II), AND (II) UNLESS AND UNTIL THE AGGREGATE AMOUNT OF THE
LOSSES SUFFERED BY THE SELLER PARTIES EXCEEDS THE THRESHOLD AMOUNT, AND THEN
ONLY TO THE EXTENT OF ANY SUCH EXCESS.

 

(3)                                  BUYER’S LIABILITY FOR ALL SUCH
INDEMNIFICATION CLAIMS SHALL IN NO EVENT EXCEED THE CAP AMOUNT, EXCEPT IN THE
EVENT THAT SUCH OBLIGATION TO INDEMNIFY ARISES FROM FRAUD BY BUYER.

 


(F)                                    BUYER WILL PAY THE AMOUNT OF ANY SELLER
DAMAGES TO SELLER ON BEHALF OF THE SELLER PARTIES WITHIN TEN DAYS FOLLOWING THE
DETERMINATION OF BUYER’S LIABILITY FOR AND THE AMOUNT OF SELLER DAMAGES (WHETHER
SUCH DETERMINATION IS MADE PURSUANT TO THE PROCEDURES SET FORTH IN THIS
ARTICLE 13, BY AGREEMENT BETWEEN BUYER AND SELLER, BY ARBITRATION AWARD OR BY
FINAL ADJUDICATION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT).


 


13.3                        THIRD PARTY CLAIMS.  WITH RESPECT TO ANY CLAIM FOR
INDEMNIFICATION RESULTING FROM THE ASSERTION OF LIABILITY BY THIRD PARTIES (A
“CLAIM”), THE OBLIGATIONS AND LIABILITIES OF THE PARTY ALLEGEDLY RESPONSIBLE FOR
INDEMNIFICATION (THE “INDEMNIFYING PARTY”) HEREUNDER WITH RESPECT TO THE CLAIM
BY THE PARTY ALLEGEDLY ENTITLED TO INDEMNITY (THE “INDEMNIFIED PARTY”) SHALL BE
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  THE INDEMNIFIED PARTY SHALL GIVE PROMPT
WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY ASSERTION OF LIABILITY BY A
THIRD PARTY WHICH MIGHT GIVE RISE TO A CLAIM BY THE INDEMNIFIED PARTY AGAINST
THE INDEMNIFYING PARTY BASED ON THE INDEMNITY AGREEMENTS CONTAINED IN
SECTION 13.2 HEREOF, STATING THE NATURE AND BASIS OF SAID ASSERTION AND THE
AMOUNT THEREOF, TO THE EXTENT KNOWN.


 


(B)                                 IF ANY PROCEEDING IS BROUGHT AGAINST THE
INDEMNIFIED PARTY, WITH RESPECT TO WHICH THE INDEMNIFYING PARTY MAY HAVE
LIABILITY UNDER THE INDEMNITY AGREEMENT CONTAINED IN SECTION 13.2 HEREOF, THE
PROCEEDING SHALL, UPON THE WRITTEN AGREEMENT OF THE INDEMNIFYING PARTY, BE
DEFENDED (INCLUDING ALL PROCEEDINGS ON APPEAL OR FOR REVIEW WHICH COUNSEL FOR
THE DEFENDANT SHALL DEEM APPROPRIATE) BY THE INDEMNIFYING PARTY.  THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL IN ANY SUCH
CASE, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH
INDEMNIFIED PARTY UNLESS


 

(1)                                  THE EMPLOYMENT OF SUCH COUNSEL SHALL HAVE
BEEN SPECIFICALLY AUTHORIZED BY THE INDEMNIFYING PARTY IN CONNECTION WITH THE
DEFENSE OF SUCH PROCEEDING,

 

(2)                                  THE INDEMNIFYING PARTY SHALL NOT HAVE
AGREED, WITHIN 30 DAYS AFTER THE NOTICE TO IT PROVIDED IN SUBSECTION (A) ABOVE,
TO ASSUME THE DEFENSE OF SUCH PROCEEDING, OR

 

(3)                                  THE INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED, BASED ON ADVICE OF COUNSEL, THAT THERE MAY BE DEFENSES AVAILABLE TO
IT WHICH CONFLICT WITH THOSE AVAILABLE TO THE INDEMNIFYING PARTY;

 

55

--------------------------------------------------------------------------------


 

in any of which events (A) that portion of such reasonable fees and expenses
reasonably related to matters covered by the indemnity agreement contained in
Section 13.2 hereof shall be borne by the Indemnifying Party, and (B) the
Indemnifying Party shall not be responsible for the fees and expenses of more
than one counsel for the Indemnified Party.  The Indemnified Party shall be kept
reasonably informed of such Proceeding at all stages thereof whether or not it
is so represented.  The Indemnified Party shall make available to the
Indemnifying Party and its attorneys, accountants and other representatives all
books and records of the Indemnified Party relating to such Proceedings and the
parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such Proceeding.

 


(C)                                  THE INDEMNIFYING PARTY SHALL NOT MAKE ANY
SETTLEMENT OF ANY CLAIMS WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY,
WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED,
PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY’S CONSENT SHALL NOT BE REQUIRED IF
THE SETTLEMENT INVOLVES ONLY PAYMENT OF MONEY AND THE SETTLEMENT INCLUDES A FULL
WRITTEN RELEASE OF LIABILITY OF THE INDEMNIFIED PARTY WITH RESPECT TO SUCH SUIT,
PROCEEDING OR CLAIM.  IF AN INDEMNIFIED PARTY DOES NOT CONSENT TO A SETTLEMENT
PROPOSED BY THE INDEMNIFYING PARTY AND ACCEPTED BY THE ADVERSE THIRD PARTY THAT
INVOLVES ONLY THE PAYMENT OF MONEY BY, OR OTHER CONSIDERATION FROM, THE
INDEMNIFYING PARTY, THE LIABILITY OF THE INDEMNIFYING PARTY SHALL BE LIMITED TO
THE AMOUNT THAT WOULD HAVE BEEN PAID IN SUCH SETTLEMENT.  THE INDEMNIFIED PARTY
SHALL NOT SETTLE ANY CLAIM FOR WHICH IT SEEKS INDEMNIFICATION WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFYING PARTY, WHICH CONSENT MAY BE WITHHELD IN THE
SOLE AND ABSOLUTE DISCRETION OF THE INDEMNIFYING PARTY.


 


(D)                                 BUYER SHALL NOT BE DEEMED TO HAVE NOTICE OF
ANY CLAIM OR BREACH BY SELLER OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT UNDER THIS AGREEMENT BY VIRTUE OF KNOWLEDGE ACQUIRED ON OR PRIOR TO
THE CLOSING DATE BY AN EMPLOYEE OF COMPANY.


 


13.4                        REMEDIES EXCLUSIVE.  IF THE CLOSING OCCURS, THE
REMEDIES PROVIDED FOR IN THIS ARTICLE 13 SHALL BE THE EXCLUSIVE REMEDIES
AVAILABLE TO A PARTY ARISING OUT OF AN ALLEGED BREACH OF A REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT MADE IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT
ANY INDEMNIFICATION MATTERS RELATING TO TAXES, INCLUDING ANY INDEMNIFICATION
MATTERS RELATING TO ANY BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN
SECTION 5.19 (TAX MATTERS), SHALL INSTEAD BE GOVERNED EXCLUSIVELY BY
SECTION 11.3 AND BY SUCH SPECIFIC PORTIONS OF THIS ARTICLE 13 AS ARE
INCORPORATED BY SECTION 11.3(L).  NEITHER PARTY WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES ARISING FROM A
BREACH OF THIS AGREEMENT, EXCEPT TO THE EXTENT, AND SUBJECT TO THE LIMITATIONS
ON INDEMNIFICATION SET FORTH IN THIS ARTICLE 13, SUCH PARTY ACTUALLY PAID TO A
THIRD PARTY ANY SUCH DAMAGES IN RESPECT OF A MATTER FOR WHICH SUCH PARTY IS
ENTITLED TO INDEMNIFICATION UNDER SECTION 13.2(A) OR 13.2(D), AS THE CASE MAY
BE.


 


13.5                        RECOVERIES.  IF AN INDEMNIFIED PARTY SUBSEQUENTLY
RECEIVES PAYMENT (INCLUDING PROCEEDS OF INSURANCE, THIRD PARTY INDEMNIFICATION,
PAYMENTS ON ACCOUNTS RECEIVABLE AND TAX BENEFITS) WITH RESPECT TO A MATTER FOR
WHICH IT HAS BEEN FULLY INDEMNIFIED BY THE INDEMNIFYING PARTY, THE INDEMNIFIED
PARTY SHALL PROMPTLY PAY THE AMOUNT OF SUCH PAYMENT, UP TO THE INDEMNIFICATION
RECEIVED, TO THE INDEMNIFYING PARTY.  SUCH INDEMNIFIED PARTY SHALL BE OBLIGATED
TO USE COMMERCIALLY REASONABLE EFFORTS TO SEEK ANY SUCH PAYMENTS TO WHICH IT MAY
BE ENTITLED.

 

56

--------------------------------------------------------------------------------


 


13.6                        CHARACTERIZATION.  ANY AMOUNTS PAID BY AN
INDEMNIFYING PARTY TO AN INDEMNIFIED PARTY PURSUANT TO THIS ARTICLE 13 OR
SECTION 11.3 SHALL BE TREATED FOR ALL TAX PURPOSES AS ADJUSTMENTS TO THE
PURCHASE PRICE.


 


ARTICLE 14
MISCELLANEOUS


 


14.1                        EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, EACH PARTY SHALL BEAR ITS OWN EXPENSES IN CONNECTION WITH THE
NEGOTIATION, PREPARATION AND EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


14.2                        BINDING EFFECT.  THIS AGREEMENT SHALL BECOME BINDING
AND EFFECTIVE WHEN EXECUTED BY BUYER AND BY SELLER.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY EITHER BUYER OR SELLER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER, EXCEPT THAT WITHOUT RELIEVING A PARTY OF ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, EITHER PARTY MAY ASSIGN THIS AGREEMENT TO ANY OF ITS
WHOLLY-OWNED SUBSIDIARIES.  SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE
BINDING UPON, INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE RESPECTIVE
SUCCESSORS, LEGAL REPRESENTATIVES AND PERMITTED ASSIGNS OF THE PARTIES HERETO. 
THIS AGREEMENT CONSTITUTES AN AGREEMENT AMONG THE PARTIES HERETO AND NONE OF THE
AGREEMENTS, COVENANTS, REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN SHALL BE
FOR THE BENEFIT OF, OR CREATE ANY THIRD PARTY BENEFICIARY RIGHTS IN, ANY PERSON
NOT A PARTY TO THIS AGREEMENT (OTHER THAN THE SELLER PARTIES AND THE BUYER
PARTIES TO THE EXTENT EXPRESSLY PROVIDED IN ARTICLE 13).


 


14.3                        ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT
(INCLUDING THE SCHEDULES AND EXHIBITS ATTACHED HERETO) AND THE CONFIDENTIALITY
AGREEMENT CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THEIR
SUBJECT MATTER.  THE MAKING, EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
PARTIES HAVE NOT BEEN INDUCED BY ANY REPRESENTATIONS, WARRANTIES, STATEMENTS OR
AGREEMENTS OTHER THAN THOSE EXPRESSED IN THIS AGREEMENT.  THIS AGREEMENT
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF EXCEPT FOR THE CONFIDENTIALITY AGREEMENT. 
THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY THE
PARTIES.


 


14.4                        NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR SENT BY
FACSIMILE TRANSMISSION OR SENT, POSTAGE PREPAID, BY REGISTERED, CERTIFIED OR
EXPRESS MAIL, RETURN RECEIPT REQUESTED, OR BY REPUTABLE OVERNIGHT COURIER
SERVICE, AS FOLLOWS:


 

if to Seller:

 

General Counsel

 

 

Brown-Forman Corporation

 

 

850 Dixie Highway

 

 

Louisville, Kentucky 40210

 

 

fax: 502-774-7188

 

57

--------------------------------------------------------------------------------


 

with copies to (which

 

Ernest W. Williams

shall not constitute

 

Ogden Newell & Welch PLLC

notice to Seller):

 

1700 PNC Plaza, 500 West Jefferson Street

 

 

Louisville, Kentucky 40202-2874

 

 

fax: 502-581-9564

 

 

 

 

 

and

 

 

 

 

 

Andrew R. Brownstein

 

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, New York 10021

 

 

fax: 212-403-2000

 

 

 

if to Buyer:

 

Department 56, Inc.

 

 

One Village Place

 

 

6436 City West Parkway

 

 

Eden Prairie, MN 55344

 

 

Attention: Chief Financial Officer

 

 

fax: 952-943-4490

 

 

 

with a copy to (which

 

Dorsey & Whitney LLP

shall not constitute

 

50 South Sixth Street

notice to Buyer):

 

Minneapolis, Minnesota 55402

 

 

fax: 612-340-7800

 

 

Attention: Robert A. Rosenbaum

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed effective on the earlier of the date of receipt
(or, if received on a non-business day, on the first business day after the date
of receipt) or, if sent by registered, certified or express mail, on the fifth
calendar day after such mailing.

 


14.5                        COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED BY EACH
PARTY UPON A SEPARATE COPY OR SEPARATE SIGNATURE PAGE, AND ANY COMBINATION OF
SEPARATE COPIES SIGNED BY ALL PARTIES OR INCLUDING SIGNATURE PAGES SO SIGNED
WILL CONSTITUTE A SINGLE COUNTERPART OF THIS AGREEMENT.  THIS AGREEMENT MAY BE
SIGNED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.
IT WILL NOT BE NECESSARY, IN PROVING THIS AGREEMENT IN ANY PROCEEDING, TO
PRODUCE OR ACCOUNT FOR MORE THAN ONE COUNTERPART OF THIS AGREEMENT.  THIS
AGREEMENT WILL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED
BY EACH PARTY, AND DELIVERED TO THE OTHER PARTY.  ANY PARTY MAY DELIVER AN
EXECUTED COPY OF THIS AGREEMENT (AND AN EXECUTED COPY OF ANY DOCUMENTS
CONTEMPLATED BY THIS AGREEMENT) BY FACSIMILE TRANSMISSION TO THE OTHER PARTY,
AND SUCH DELIVERY WILL HAVE THE SAME FORCE AND EFFECT AS ANY OTHER DELIVERY OF A
MANUALLY SIGNED COPY OF THIS AGREEMENT (OR SUCH OTHER DOCUMENT).

 

58

--------------------------------------------------------------------------------


 


14.6                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.


 


14.7                        JURISDICTION.  EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE IN CONNECTION WITH ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING HERETO OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH LEGAL
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT.  EACH
PARTY IRREVOCABLY WAIVES (AND AGREES NOT TO PLEAD OR CLAIM) ANY OBJECTION TO THE
LAYING OF VENUE OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING HERETO OR THE
TRANSACTIONS CONTEMPLATED THEREBY IN THE COURTS OF DELAWARE AND THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  EACH
PARTY FURTHER AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT A FINAL AND
NON-APPEALABLE JUDGMENT AGAINST IT IN ANY LEGAL PROCEEDING CONTEMPLATED ABOVE
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION WITHIN OR
OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT, A CERTIFIED COPY OF WHICH
SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.  EACH
PARTY AGREES THAT SERVICE OF PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PERSON’S RESPECTIVE NOTICE ADDRESS DETERMINED IN
ACCORDANCE WITH SECTION 14.4 HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY LEGAL PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION PURSUANT TO THIS SECTION 14.7.


 


14.8                        WAIVERS.  ANY PROVISION OF THIS AGREEMENT MAY BE
WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTY TO BE CHARGED WITH
SUCH WAIVER.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT
BREACH.  ANY CONDITION TO A PARTY’S OBLIGATIONS UNDER THIS AGREEMENT MAY BE
WAIVED ONLY IN WRITING BY SUCH PARTY.


 

[signatures follow]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed and delivered effective as of the date first above written.

 

 

BROWN-FORMAN CORPORATION

 

 

 

 

 

By:

/s/ Phoebe A. Wood

 

 

Name:

Phoebe A. Wood

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

DEPARTMENT 56, INC.

 

 

 

 

 

By:

/s/ Susan E. Engel

 

 

Name:

Susan E. Engel

 

Title:

Chief Executive Officer

 

60

--------------------------------------------------------------------------------